Loan No: 1006877


wflogo.jpg [wflogo.jpg] Published CUSIP Number: _________
Revolving Credit CUSIP Number: __________
Term Loan A CUSIP Number: __________
Term Loan B CUSIP Number: __________
Term Loan C CUSIP Number: __________
Term Loan D CUSIP Number: __________



--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of March 13, 2018


by and among


HUDSON PACIFIC PROPERTIES, L.P.
a Maryland limited partnership,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


WELLS FARGO SECURITIES, LLC, and
MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED.
as Active Joint Lead Arrangers and Joint Bookrunners


and


U.S. BANK NATIONAL ASSOCIATION, and
KEYBANC CAPITAL MARKETS, INC.
as Joint Lead Arrangers


and


BANK OF AMERICA, N.A.
as Syndication Agent


and


U.S. BANK NATIONAL ASSOCIATION, KEYBANC CAPITAL MARKETS, INC.,
GOLDMAN SACHS BANK USA, MORGAN STANLEY BANK, N.A.,
BARCLAYS BANK PLC, ROYAL BANK OF CANADA, and
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
as Documentation Agents


and


BMO HARRIS BANK N.A. and REGIONS BANK,
as Senior Managing Agents




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I.
Definitions
1
Section 1.1
Definitions
1
Section 1.2
GAAP
38
Section 1.3
General; References to Pacific Time
39
 
 
 
ARTICLE II.
Credit Facility
39
Section 2.1
Revolving Loans
39
Section 2.2
Term Loans
41
Section 2.3
Intentionally Omitted
42
Section 2.4
Letters of Credit
42
Section 2.5
Swingline Loans
46
Section 2.6
Rates and Payment of Interest on Loans
49
Section 2.7
Number of Interest Periods
50
Section 2.8
Repayment of Loans
50
Section 2.9
Prepayments
50
Section 2.10
Continuation
51
Section 2.11
Conversion
51
Section 2.12
Notes
52
Section 2.13
Voluntary Reductions of the Commitments
52
Section 2.14
Extension of Certain Maturity Dates
53
Section 2.15
Expiration Date of Letters of Credit Past Revolving Commitment Termination
54
Section 2.16
Amount Limitations
54
Section 2.17
Increase in Commitments
54
Section 2.18
Funds Transfer Disbursements
56
Section 2.19
Reallocations on Effective Date; Exiting Lenders
56
 
 
 
ARTICLE III.
Payments, Fees and Other General Provisions
57
Section 3.1
Payments
57
Section 3.2
Pro Rata Treatment
58
Section 3.3
Sharing of Payments, Etc
58
Section 3.4
Several Obligations
59
Section 3.5
Fees
59
Section 3.6
Computations
60
Section 3.7
Usury
60
Section 3.8
Statements of Account
61
Section 3.9
Defaulting Lenders
61
Section 3.10
Taxes
65
 
 
 
ARTICLE IV.
Unencumbered Pool
68
Section 4.1
Unencumbered Pool Requirements
68
Section 4.2
Eligibility and Addition of Properties
69
Section 4.3
Removal of Properties from the Unencumbered Pool
70




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


 
 
 
ARTICLE V.
Yield Protection, Etc
70
Section 5.1
Additional Costs; Capital Adequacy
70
Section 5.2
Suspension of LIBOR Loans
72
Section 5.3
Illegality
73
Section 5.4
Compensation
73
Section 5.5
Treatment of Affected Loans
74
Section 5.6
Affected Lenders
74
Section 5.7
Change of Lending Office
75
Section 5.8
Assumptions Concerning Funding of LIBOR Loans
75
 
 
 
ARTICLE VI.
Conditions Precedent
75
Section 6.1
Initial Conditions Precedent
75
Section 6.2
Conditions Precedent to All Loans and Letters of Credit
77
 
 
 
ARTICLE VII.
Representations and Warranties
78
Section 7.1
Representations and Warranties
78
Section 7.2
Survival of Representations and Warranties, Etc
84
 
 
 
ARTICLE VIII.
Affirmative Covenants
84
Section 8.1
Preservation of Existence and Similar Matters
85
Section 8.2
Compliance with Applicable Law
85
Section 8.3
Maintenance of Property
85
Section 8.4
Conduct of Business
85
Section 8.5
Insurance
85
Section 8.6
Payment of Taxes and Claims
85
Section 8.7
Books and Records; Inspections
86
Section 8.8
Use of Proceeds
86
Section 8.9
Environmental Matters
86
Section 8.10
Further Assurances
87
Section 8.11
Material Contracts
87
Section 8.12
REIT Status
87
Section 8.13
Exchange Listing
87
Section 8.14
Guarantors
87
 
 
 
ARTICLE IX.
Information
89
Section 9.1
Quarterly Financial Statements
89
Section 9.2
Year‑End Statements
89
Section 9.3
Compliance Certificate
89
Section 9.4
Other Information
90
Section 9.5
Electronic Delivery of Certain Information
92
Section 9.6
Public/Private Information
92
Section 9.7
USA Patriot Act Notice; Compliance
93




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


 
 
 
ARTICLE X.
Negative Covenants
93
Section 10.1
Financial Covenants
93
Section 10.2
Negative Pledge
94
Section 10.3
Restrictions on Intercompany Transfers
94
Section 10.4
Merger, Consolidation, Sales of Assets and Other Arrangements
95
Section 10.5
Intentionally Omitted
96
Section 10.6
Fiscal Year
96
Section 10.7
Modifications of Organizational Documents and Material Contracts
96
Section 10.8
Intentionally Omitted
96
Section 10.9
Transactions with Affiliates
96
Section 10.10
Environmental Matters
96
Section 10.11
Derivatives Contracts
97
 
 
 
ARTICLE XI.
Default
97
Section 11.1
Events of Default
97
Section 11.2
Remedies Upon Event of Default
100
Section 11.3
Intentionally Omitted
100
Section 11.4
Marshaling; Payments Set Aside
101
Section 11.5
Allocation of Proceeds
101
Section 11.6
Letter of Credit Collateral Account
102
Section 11.7
Rescission of Acceleration by Requisite Lenders
103
Section 11.8
Performance by Administrative Agent
103
Section 11.9
Rights Cumulative
103
 
 
 
ARTICLE XII.
The Administrative Agent
104
Section 12.1
Appointment and Authorization
104
Section 12.2
Wells Fargo as Lender
105
Section 12.3
Intentionally Omitted
105
Section 12.4
Specified Derivatives Contracts
105
Section 12.5
Approvals of Lenders
106
Section 12.6
Notice of Events of Default
106
Section 12.7
Administrative Agent’s Reliance
106
Section 12.8
Indemnification of Administrative Agent
107
Section 12.9
Lender Credit Decision, Etc
108
Section 12.10
Successor Administrative Agent
108
Section 12.11
Titled Agents
109
 
 
 
ARTICLE XIII.
Miscellaneous
110
Section 13.1
Notices
110
Section 13.2
Expenses
112
Section 13.3
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
113




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


Section 13.4
Setoff
113
Section 13.5
Litigation; Jurisdiction; Other Matters; Waivers
114
Section 13.6
Successors and Assigns
115
Section 13.7
Amendments and Waivers
120
Section 13.8
Non-Liability of Administrative Agent and Lenders
123
Section 13.9
Confidentiality
123
Section 13.10
Indemnification
124
Section 13.11
Termination; Survival
126
Section 13.12
Severability of Provisions
126
Section 13.13
GOVERNING LAW
126
Section 13.14
Counterparts
127
Section 13.15
Obligations with Respect to Loan Parties
127
Section 13.16
Independence of Covenants
127
Section 13.17
Limitation of Liability
127
Section 13.18
Entire Agreement
127
Section 13.19
Construction
128
Section 13.20
Headings
128
Section 13.21
Time
128
Section 13.22
No Advisory or Fiduciary Responsibility. 
128
Section 13.23
Lender’s Agents
128
Section 13.24
Special Representations, Warranties and Covenants Regarding Sanctions,
Anti-Corruption, Anti-Money Laundering
129
Section 13.25
Amendment and Restatement; No Novation
129
 
 
 
SCHEDULE 1.1(a)
Commitment Amounts and Commitment Percentages
 
SCHEDULE 1.1(b)
Loan Parties
 
SCHEDULE 1.1(c)
Permitted Liens
 
SCHEDULE 1.1(d)
Existing Letter of Credit
 
SCHEDULE 1.1(e)
Ground Leases With Remaining Terms of Less Than 30 Years
 
 SCHEDULE 1.1(f)
Ground Leases Subject to Consent
 
SCHEDULE 4.2
Unencumbered Pool Properties
 
SCHEDULE 7.1(b)
Ownership Structure
 
SCHEDULE 7.1(f)(i)
List of Properties
 
SCHEDULE 7.1(f)(ii)
Eligible Properties
 
SCHEDULE 7.1(g)
Existing Indebtedness
 
SCHEDULE 7.1(h)
Material Contracts
 
SCHEDULE 7.1(i)
Litigation
 
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
 
EXHIBIT B
Form of Guaranty
 
EXHIBIT C
Form of Notice of Borrowing
 
EXHIBIT D
Form of Notice of Continuation
 
EXHIBIT E
Form of Notice of Conversion
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


EXHIBIT F
Form of Notice of Swingline Borrowing
 
EXHIBIT G-1
Form of Revolving Note
 
EXHIBIT G-2
Form of Term Loan Note A
 
EXHIBIT G-3
Form of Term Loan Note B
 
EXHIBIT G-4
Form of Term Loan Note C
 
EXHIBIT G-5
Form of Term Loan Note D
 
EXHIBIT H
Form of Swingline Note
 
EXHIBIT I
Form of Compliance Certificate
 
EXHIBIT J
Form of Disbursement Instruction Agreement
 
EXHIBIT K-1 through 4
Form of Tax Compliance Certificates
 






--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March , 2018, by and among HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited
partnership (the “Borrower”), each of the financial institutions initially a
signatory hereto, together with their successors and assignees under Section
13.6 (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”), WELLS FARGO SECURITIES, LLC and MERRILL
LYNCH, PIERCE, FENNER AND SMITH INCORPORATED, as the Active Joint Lead Arrangers
and Joint Bookrunners (as more particularly set forth below, collectively, the
“Active Joint Lead Arrangers”), U.S. BANK NATIONAL ASSOCIATION, and KEYBANC
CAPITAL MARKETS, INC., as the Joint Lead Arrangers (collectively, the “Joint
Lead Arrangers”; together with the Active Joint Lead Arrangers, the “Lead
Arrangers”), BANK OF AMERICA, N.A., as Syndication Agent (the “Syndication
Agent”), U.S. BANK NATIONAL ASSOCIATION, KEYBANC CAPITAL MARKETS, INC., GOLDMAN
SACHS BANK USA, MORGAN STANLEY BANK, N.A., BARCLAYS BANK PLC, ROYAL BANK OF
CANADA, and FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as Documentation
Agents (the “Documentation Agents”), and BMO HARRIS BANK N.A. and REGIONS BANK,
as Senior Managing Agents (the “Senior Managing Agents”).


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders previously
made available to the Borrower (i) a revolving credit facility in the initial
amount of up to $400,000,000, (ii) a five-year term loan facility in the initial
amount of up to $550,000,000, and (iii) a seven-year term loan facility in the
initial amount of up to $350,000,000 (collectively, the “March 2015 Existing
Credit Facilities”), in each such case pursuant to a Second Amended and Restated
Credit Agreement, dated March 31, 2015 (as heretofore amended, modified or
supplemented from time to time, the “March 2015 Existing Credit Agreement”).
WHEREAS, the Administrative Agent and the Lenders also previously made available
to the Borrower (i) a five-year term loan facility in the initial amount of up
to $175,000,000, and (iii) a seven-year term loan facility in the initial amount
of up to $125,000,000 (collectively, the “November 2015 Existing Credit
Facilities”; together with the March 2015 Existing Credit Facilities, the
“Existing Credit Facilities”), in each such case pursuant to a Term Loan Credit
Agreement, dated November 17, 2015 (as heretofore amended, modified or
supplemented from time to time, the “November 2015 Existing Credit Agreement”;
together with the March 2015 Existing Credit Agreement, the “Existing Credit
Agreements”).
WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreements to provide, among other things, that Administrative Agent, the
Issuing Bank and the Lenders will make available to the Borrower (i) a revolving
credit facility in the initial amount of up to $600,000,000, which will include
an up to $90,000,000 swingline subfacility and an up to $37,500,000 letter of
credit subfacility, and (ii) term loans in amount and tenor equal to those term
loans outstanding under the Existing Credit Facilities as of the date hereof, in
each such case, on the terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Facilities are amended and restated as follows:
ARTICLE I. DEFINITIONS
Section 1.1    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings:


1

--------------------------------------------------------------------------------





“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Active Joint Lead Arrangers” means Wells Fargo Securities, LLC, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.
“Additional Costs” has the meaning given such term in Section 5.1(b).
“Adjusted EBITDA” means EBITDA less Capital Reserves.
“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative of the Lenders under this Agreement, or any successor
“Administrative Agent” appointed pursuant to Section 12.10.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given such term in Section 5.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which “Applicable Facility Fee - Rating” or
“Applicable Facility Fee – Ratio”, is then determined, as applicable. Any change
in the applicable Level at which the Applicable Margin is determined shall
result in a corresponding and simultaneous change in the Applicable Facility
Fee. The provisions of this definition shall be subject to Section 2.6(c).
Applicable Facility Fee – Ratio
Leverage Ratio
< 35%
> 35% < 40%
> 40% < 45%
> 45% < 50%
> 50%<55%
> 55%
Level
Level I
Level II
Level III
Level IV
Level V
Level VI
Applicable Facility Fee
0.150%
0.200%
0.200%
0.200%
0.300%
0.300%





2

--------------------------------------------------------------------------------





Applicable Facility Fee – Rating
Rating
A-/A3
BBB+/Baa1
BBB/Baa2
BBB-/Baa3
Non-Investment Grade
Level
Level I
Level II
Level III
Level IV
Level V
Applicable Facility Fee
0.125%
0.150%
0.200%
0.250%
0.300%



“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means the Applicable Margin – Ratio, and following Hudson
REIT obtaining a Credit Rating and Borrower’s written election, the Applicable
Margin – Rating. Such election of the Applicable Margin – Rating by Borrower
shall be irrevocable once made.
“Applicable Margin – Rating” means, with respect to a particular Class and Type
of Loans, the percentage rate set forth in the table below corresponding to the
level (each a “Level”) into which Hudson REIT’s Credit Rating then falls. Any
election by Borrower for the Applicable Margin – Rating to apply following
Hudson REIT obtaining an Investment Grade Rating and any change in Hudson REIT’s
Credit Rating which would cause it to move to a different Level shall be
effective as of the first day of the first calendar month immediately following
receipt by the Administrative Agent of written notice delivered by the Borrower
in accordance with Section 9.4(q) that Hudson REIT’s Credit Rating has changed;
provided, however, if the Borrower has not delivered the notice required by such
Section, but the Administrative Agent becomes aware that Hudson REIT’s Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that Hudson REIT’s
Credit Rating has changed. During any period that the Borrower has received
Credit Ratings from S&P and Moody’s that are equivalent, the Applicable Margin –
Rating shall be determined based on the Level corresponding to such Credit
Ratings. During any period that the Borrower has received Credit Ratings from
S&P and Moody’s that are not equivalent, (a) if the Borrower has also received a
Credit Rating from Fitch, the Applicable Margin – Rating shall be determined
based on the Level (if any) corresponding to both Fitch and either S&P or
Moody’s, (b) if no Level satisfies clause (a) above and the difference between
the Credit Ratings from S&P and Moody’s is no more than one Level, the
Applicable Margin – Rating shall be determined based on the Level corresponding
to the higher of such two (2) Credit Ratings, and (c) if no Level satisfies
clause (a) above and the difference between the Credit Ratings from S&P and
Moody’s is more than one Level, the Applicable Margin – Rating shall be
determined based on the Level that is one Level below the higher of the two (2)
Credit Ratings. During any period for which the Borrower has received a Credit
Rating from only one Rating Agency, then the Applicable Margin – Rating shall be
determined based on such Credit Rating so long as such Credit Rating is from
either S&P or Moody’s. During any period that the Borrower has (x) not received
a Credit Rating from any Rating Agency or (y) received a Credit Rating from only
one Rating Agency that is neither S&P or Moody’s, the Applicable Margin - Rating
shall be determined based on Level V. The provisions of this definition shall be
subject to Section 2.6(c).


3

--------------------------------------------------------------------------------





Rating
A-/A3
BBB+/Baa1
BBB/Baa2
BBB-/Baa3
Non-Investment Grade
Level
Level I
Level II
Level III
Level IV
Level V
Revolving Loan - LIBOR Loan Applicable Margin
0.825%
0.875%
1.00%
1.20%
1.550%
Revolving Loan - Base Rate Loan Applicable Margin
0.000%
0.000%
0.000%
0.200%
0.550%
Term Loan A-LIBOR
Loan Applicable Margin
0.900%
0.950%
1.100%
1.350%
1.750%
Term Loan A - Base Rate Loan Applicable Margin
0.000%
0.000%
0.100%
0.350%
0.750%
Term Loan B -LIBOR
Loan Applicable Margin
0.900%
0.950%
1.100%
1.350%
1.750%
Term Loan B - Base Rate Loan Applicable Margin
0.000%
0.000%
0.100%
0.350%
0.750%
Term Loan C -LIBOR
Loan Applicable Margin
0.900%
0.975%
1.150%
1.400%
1.850%
Term Loan C - Base Rate Loan Applicable Margin
0.000%
0.000%
0.150%
0.400%
0.850%
Term Loan D -LIBOR
Loan Applicable Margin
0.900%
0.950%
1.100%
1.350%
1.750%
Term Loan D - Base Rate Loan Applicable Margin
0.000%
0.000%
0.100%
0.350%
0.750%





4

--------------------------------------------------------------------------------





“Applicable Margin – Ratio” means, with respect to a particular Class and Type
of Loans, the percentage rate set forth below corresponding to the ratio of
Total Liabilities to Total Asset Value as determined in accordance with
Section 10.1(a):
Leverage Ratio
< 35%
> 35% < 40%
> 40% < 45%
> 45% < 50%
> 50%<55%
> 55%
Level
Level I
Level II
Level III
Level IV
Level V
Level VI
Revolving Loan - LIBOR Loan Applicable Margin
1.05%
1.10%
1.20%
1.25%
1.30%
1.50%
Revolving Loan - Base Rate Loan Applicable Margin
0.10%
0.15%
0.20%
0.25%
0.30%
0.50%
Term Loan A -LIBOR
Loan Applicable Margin
1.20%
1.25%
1.35%
1.40%
1.50%
1.70%
Term Loan A - Base Rate Loan Applicable Margin
0.20%
0.25%
0.35%
0.40%
0.50%
0.70%
Term Loan B -LIBOR
Loan Applicable Margin
1.20%
1.25%
1.35%
1.40%
1.50%
1.70%
Term Loan B - Base Rate Loan Applicable Margin
0.20%
0.25%
0.35%
0.40%
0.50%
0.70%
Term Loan D -LIBOR
Loan Applicable Margin
1.20%
1.25%
1.35%
1.40%
1.50%
1.70%
Term Loan D - Base Rate Loan Applicable Margin
0.20%
0.25%
0.35%
0.40%
0.50%
0.70%



Leverage Ratio
< 40%
> 40% < 45%
> 45% < 50%
> 50% < 55%
> 55%<60%
> 60%
Level
Level I
Level II
Level III
Level IV
Level V
Level VI
Term Loan C -LIBOR
Loan Applicable Margin
1.30%
1.35%
1.45%
1.60%
1.90%
2.20%
Term Loan C - Base Rate Loan Applicable Margin
0.30%
0.35%
0.45%
0.60%
0.90%
1.20%



The Applicable Margin - Ratio for Loans shall be determined by the
Administrative Agent from time to time, based on the ratio of Total Liabilities
to Total Asset Value as set forth in the Compliance Certificate most


5

--------------------------------------------------------------------------------





recently delivered by the Borrower pursuant to Section 9.3. Any adjustment to
the Applicable Margin - Ratio shall be effective as of the first day of the
calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3, the Applicable Margin – Ratio shall equal
the percentage corresponding to Level VI until the first day of the calendar
month immediately following the month that the required Compliance Certificate
is delivered. Notwithstanding the foregoing, for the period from the Agreement
Date through, but excluding the date on which the Administrative Agent first
determines the Applicable Margin - Ratio for each Class of Loans as set forth
above, the Applicable Margin - Ratio shall be determined based on the Compliance
Certificate delivered pursuant to Section 6.1(a)(ix). Thereafter, such
Applicable Margin - Ratio shall be adjusted from time to time as set forth in
this definition. The provisions of this definition shall be subject to Section
2.6(c).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender, and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one half of one percent (0.50%) and (c) the LIBOR Market
Index Rate plus one percent (1.00%); each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).
“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given such term in Section 2.6(c).


6

--------------------------------------------------------------------------------





“Borrower LP Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of December 17, 2015, as amended,
supplemented or otherwise modified from time to time.
“Borrower Preferred Units” means the Borrower’s Series A Preferred Units as
defined in the Borrower LP Agreement.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Los Angeles, California, and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot for Office Properties or any other
Properties other than Studio Properties or (b) $0.40 per square foot for Studio
Properties multiplied by a fraction, the numerator of which is the number of
days in such period and the denominator of which is three hundred sixty-five
(365). If the term Capital Reserves is used without reference to any specific
Property, then the amount shall be determined on an aggregate basis with respect
to all Properties of Hudson REIT and its Subsidiaries on a consolidated basis
and Hudson REIT’s Ownership Share of all Properties of all Unconsolidated
Affiliates.
“Capitalization Rate” means, as applicable, (i) eight and one half percent
(8.50%) for Studio Properties and (ii) six percent (6.00%) for Office Properties
and any other Properties other than Studio Properties.
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s;


7

--------------------------------------------------------------------------------





(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85.0%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.
“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment, a Term Loan A Commitment, a Term Loan B
Commitment, a Term Loan C Commitment or a Term Loan D Commitment; (b) when used
with respect to a Loan, refers to whether such Loan is a Revolving Loan, a Term
Loan A advance, a Term Loan B advance, a Term Loan C advance or a Term Loan D
advance; (c) when used with respect to a Lender, refers to whether such Lender
is a Revolving Lender, a Term Loan A Lender, a Term Loan B Lender, a Term Loan C
Lender or a Term Loan D Lender; and (d) when used with respect to a Term Loan
Note, refers to whether such Term Loan Note is a Term Loan A Note, a Term Loan B
Note, a Term Loan C Note or a Term Loan D Note.
“Commitment” means, as to a Lender, such Lender’s Revolving Commitment and/or
such Lender’s applicable Term Loan Commitment, as the context may suggest or
require.
“Commitment Percentage” means Term Loan A Commitment Percentage, Term Loan B
Commitment Percentage, Term Loan C Commitment Percentage or Term Loan D
Commitment Percentage, as the context may suggest or require.
“Commitment Reduction Notice” has the meaning given such term in Section 2.13.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning given such term in Section 9.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Construction-in-Progress” means Property undergoing ground-up construction, but
not yet completed. Such Property shall cease to be Construction-in-Progress and
shall thereafter be valued using the applicable Capitalization Rate (instead of
book value) for purposes of determining Total Asset Value, (1) if Development
Completion occurs at any time during the first month of a fiscal quarter, at the
end of such fiscal quarter or (2) if Development Completion occurs after the
first month of a fiscal quarter, at the end of the following fiscal quarter. For
purposes hereof “Development Completion” means the earlier of (a) twelve (12)
months after substantial completion of all improvements (other than tenant
improvements of unoccupied space) related to the development of such Property
and (b) such time as Construction-in-Progress achieves an Occupancy Rate of at
least eighty percent (80.0%).
“Continue”, “Continuation” and “Continued” means to the continuation of a LIBOR
Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


8

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” means to the conversion of a Loan of one
Type into a Loan of another Type pursuant to Section 2.11.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity (other than any
automatic renewal in the absence of a notice of non-renewal from the Issuing
Bank as set forth in Section 2.4(b)), or increases the Stated Amount, of such
Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the passage
of time, or both.
“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not


9

--------------------------------------------------------------------------------





result in or provide such Lender with immunity from the jurisdiction of courts
within the United States of America or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9(f)) upon delivery of written notice of such determination to the
Borrower and such Defaulting Lender, as well as to the Issuing Bank and the
Swingline Lender if such Defaulting Lender is a Revolving Lender.
“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit J to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Documentation Agents” has the meaning set forth in the introductory paragraph
hereof.
“Dollar”, “Dollars” or “$” means the lawful currency of the United States of
America.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any jurisdiction within the United States of America.
“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; (iv) non-cash compensation and (v) extraordinary or nonrecurring items,
including, without limitation, gains and losses from the sale of operating
Properties (but not from the sale of Properties developed for the purpose of
sale); plus (b) such Person’s pro-rata share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP, amortization of intangibles
pursuant to FASB ASC 805, amortization of deferred financing costs, and non-cash
compensation expenses (to the extent such adjustments would otherwise have been
included in the determination of EBITDA). For purposes of this definition,
nonrecurring items shall be deemed to include (w) transaction costs incurred in
connection herewith and the retirement of any Indebtedness, including any
portion of the Indebtedness under this Agreement, (x) gains and losses on early
extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs of acquisitions not permitted to
be capitalized pursuant to GAAP.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity


10

--------------------------------------------------------------------------------





established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning given such term in Section 6.1.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
and (ii) any Defaulting Lender or any of its Subsidiaries.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is an Office Property or Studio Property; (b)
the Property is one hundred percent (100%) owned, or leased under a Ground Lease
by the Borrower and/or a Guarantor; (c) neither such Property, nor any interest
of the Borrower or any Subsidiary of the Borrower therein, is subject to any
Lien (other than Permitted Liens, except Permitted Liens described in clause (g)
of the definition thereof) or a Negative Pledge (other than a Negative Pledge
expressly permitted under Section 10.2); (d) if such Property is owned or leased
by a Guarantor (i) none of the Borrower’s Ownership Interest in such Guarantor
is subject to any Lien (other than Permitted Liens) or to a Negative Pledge
(other than a Negative Pledge expressly permitted under Section 10.2); and (ii)
other than with respect to the Properties that are subject to the Ground Leases
set forth on Schedule 1.1(f), the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for
Indebtedness of the Borrower or such Guarantor, as applicable; and (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation or marketability of such
Property. During such time as the owner of any Unencumbered Pool Property is not
required to provide a Guaranty pursuant to Section 8.14(c), the conditions of
this definition requiring that such Unencumbered Pool Property be owned by a
Guarantor shall be deemed modified to require that such Unencumbered Pool
Property be owned by a Subsidiary of Borrower.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.


11

--------------------------------------------------------------------------------





“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043(c) of ERISA with respect to a Plan (other than an
event for which the thirty-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal (within the meaning of Section 4203 or 4205 of ERISA, respectively)
from any Multiemployer Plan; (d) the incurrence by any member of the ERISA Group
of any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (e) the institution of proceedings to terminate a
Plan or Multiemployer Plan by the PBGC; (f) the failure by any member of the
ERISA Group to make when due required contributions to a Multiemployer Plan or
Plan unless such failure is cured within thirty (30) days or, with respect to a
Plan, the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or would reasonably be expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA), or in “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); (i)  the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or
(j) a determination that a Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Sections 414(b) or (c) of the Internal
Revenue Code or, solely for purposes of Section 412 of the Internal Revenue Code
and Sections 302 or 4007 of ERISA, Sections 414(m) or (o)of the Internal Revenue
Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


12

--------------------------------------------------------------------------------





“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or passage of time or any other condition has
been satisfied.
“Exchange Act” has the meaning given such term in Section 11.1(l).
“Excluded Subsidiary” means (1) any Material Subsidiary (a) holding title to
assets that are or are to become within ninety (90) days (subject to extension
by Administrative Agent) of acquisition or refinancing collateral for any
Secured Indebtedness of such Subsidiary and that is (or will be) prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing such Secured Indebtedness or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) prohibited from Guarantying the
Indebtedness of any other Person pursuant to a provision of such Subsidiary’s
organizational documents which provision was required by a third party equity
owner of such Subsidiary or (2) any Foreign Subsidiary, Foreign Subsidiary
Holding Company or Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 32 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to an Applicable Law in
effect on the date on which (i) such Recipient acquires such interest in the
Loan or Commitment or (ii) in the case of a Lender, such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and (d)
any Taxes imposed under FATCA.
“Existing Credit Agreements” has the meaning set forth in the recitals hereof.
“Existing Credit Facilities” has the meaning set forth in the recitals hereof.
“Existing Letter of Credit” means the letter of credit originally issued under
an Existing Credit Agreement and more particularly described on Schedule 1.1(d).


13

--------------------------------------------------------------------------------





“Extended Revolving Maturity Date” means March 13, 2023.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FASB” means the Financial Accounting Standards Board.
“FASB ASC” means the Accounting Standards Codification of the FASB.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means, collectively or individually, as the context may suggest or
require, those certain fee letters by and among the Borrower, a Lead Arranger
and/or a Lender in connection with this Agreement.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.
“Fitch” means Fitch Ratings, a division of Fitch, Inc.
“First Extended Term Loan A Maturity Date” means April 1, 2021.
“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person (including Hudson REIT’s Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including Hudson REIT’s Ownership Share of such dividends paid
or accrued by any Unconsolidated Affiliate of such Person) on any Preferred
Equity Interest during such period.
“Foreign Lender” means any Lender that is not a U.S. Person.


14

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of any jurisdiction within the United States of America.
“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
is organized under the laws of any jurisdiction within the United States of
America, all or substantially all of the assets of which are equity interests
(or equity and debt interests) in a Foreign Subsidiary (or Foreign
Subsidiaries).
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period, minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period, plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures, plus (d) transaction costs
of acquisitions not permitted to be capitalized pursuant to GAAP. Adjustments
for unconsolidated entities will be calculated to reflect funds from operations
on the same basis.
“GAAP” means, subject to Section 1.2, generally accepted accounting principles
in the United States of America set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (including Statement of Financial Accounting Standards No. 168,
“The FASB Accounting Standards Codification”) or in such other statements by
such other entity as may be approved by a significant segment of the accounting
profession in the United States of America, which are applicable to the
circumstances as of the date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority (including any supranational authorities (e.g., EU
and ECB)), body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Ground Lease” means a ground lease or sub-lease containing the following terms
and conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Agreement Date; provided that the
ground leases set forth on Schedule 1.1(e) shall not be subject to this
remaining term requirement of at least thirty (30) years; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor, or where the lessor has provided its consent


15

--------------------------------------------------------------------------------





to such encumbrance; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.
“Guarantied Obligations” means, collectively, (a) all indebtedness and
obligations owing by the Borrower or any other Loan Party to any Lender, the
Issuing Bank, or the Administrative Agent under or in connection with this
Agreement or any other Loan Document, including, without limitation, the
repayment of all principal of the Revolving Loans, Term Loans and Swingline
Loans and the Reimbursement Obligations, and the payment of all interest, fees,
charges, reasonable attorneys’ fees and other amounts payable to any Lender, the
Issuing Bank or the Administrative Agent hereunder or in connection therewith;
(b) all existing or future payment and other obligations owing by any Loan Party
under any Specified Derivatives Contract (other than any Excluded Swap
Obligation); (c) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (d) all expenses, including, without limitation,
attorneys’ fees and disbursements, permitted under Section 13.2, that are
incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor under
the Guaranty and (e) all other Obligations.
“Guarantied Party” or “Guarantied Parties” has the meaning given such term in
the Guaranty.
“Guarantor” means (a) any Person that is party to the Guaranty as a “Guarantor”
and shall in any event include Hudson REIT and each Material Subsidiary (other
than Excluded Subsidiaries) which is required to execute a Guaranty in order to
comply with Section 8.14 and (b) any Person that would be required to be a party
to the Guaranty as a “Guarantor” hereunder but for the application of
Section 8.14(c) as a result of Hudson REIT obtaining and maintaining an
Investment Grade Rating.
“Guaranty”, “Guaranties”, “Guaranteed” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1 or 8.14 and substantially in the
form of Exhibit B.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity,


16

--------------------------------------------------------------------------------





carcinogenicity, reproductive toxicity, “TCLP” toxicity, or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; and (e) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.
“Hudson REIT” means Hudson Pacific Properties, Inc., a Maryland corporation.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered other than trade payables incurred in the ordinary course of such
Person’s business which are not past due for more than thirty (30) days or such
payables are being contested in good faith and for which adequate reserves have
been set aside; (c) Capitalized Lease Obligations of such Person (including
Ground Leases to the extent required under GAAP to be reported as a liability);
(d) all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any equity redemption obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h)
net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities and other similar customary exceptions to recourse liability or
exceptions relating to bankruptcy, insolvency, receivership or other similar
events, provided that the obligations under such guaranty have not become due
and payable); (j) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; (k) any sale-leaseback transactions or
other transaction by which such Person shall remain liable as lessee (or the
economic equivalent thereof) of any real or personal property that it has sold
or leased to another Person; and (l) the Indebtedness of any consolidated
Affiliate of such Person and such Person’s Ownership Share of the Indebtedness
of any Unconsolidated Affiliate of such Person. All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.
“Indemnifiable Amounts” has the meaning given such term in Section 12.8.
“Indemnified Costs” has the meaning given such term in Section 13.10.
“Indemnified Party” has the meaning given such term in Section 13.10.


17

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Indemnity Proceeding” has the meaning given such term in Section 13.10.
“Intellectual Property” has the meaning given such term in Section 7.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of Hudson REIT, including capitalized interest not funded under
a construction loan interest reserve account, determined on a consolidated basis
in accordance with GAAP for such period, plus (b) Hudson REIT’s Ownership Share
of Interest Expense of Unconsolidated Affiliates for such period, but, in each
case, excluding any non-cash interest expense (except for the payment-in-kind
interest expense) including, but not limited to, amortization of deferred
financing costs.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a LIBOR Loan which is a Revolving Loan would otherwise end
after the Revolving Maturity Date such Interest Period shall end on the
Revolving Maturity Date; (ii) if any Interest Period for a LIBOR Loan which is a
Term Loan would otherwise end after the Maturity Date of such Term Loan, then
such Interest Period for such Term Loan shall end on the Maturity Date of such
Term Loan; and (iii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means either or both of a Credit Rating of BBB- or
higher from S&P or Baa3 or higher from Moody’s.
“Issuing Bank” means, collectively or individually, as the context may suggest
or require, Wells Fargo, Bank of America, N.A., U.S. Bank National Association,
and/or KeyBank National Association, in


18

--------------------------------------------------------------------------------





each case, as designated by Borrower in its request to issue a given Letter of
Credit as the Revolving Lender which shall issue such Letter of Credit with
respect to such request, each in its capacity as an issuer of Letters of Credit
pursuant to Section 2.4; provided, however, that the aggregate amount of all
outstanding Letter of Credit Liabilities in connection with Letters of Credit
issued by each Issuing Bank shall not exceed such Issuing Bank’s pro rata share
of the L/C Commitment Amount (assuming for this purpose the L/C Commitment
Amount is allocated evenly among the Issuing Banks) unless such Issuing Bank
agrees to a larger amount.
“Joint Lead Arrangers” has the meaning set forth in the introductory paragraph
hereof.
“L/C Commitment Amount” has the meaning given to such term in Section 2.4(a).
“L/C Disbursement” has the meaning given to such term in Section 3.9(b).
“Lead Arrangers” has the meaning set forth in the introductory paragraph hereof.
“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Bank, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
13.23, any other holder from time to time of any Obligations and, in each case,
their respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given such term in Section 2.4(a), and, for
avoidance of doubt, the Existing Letter of Credit.
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent, for the benefit of the Issuing Bank and Revolving
Lenders.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit, plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Lender then acting as Issuing Bank with respect
to such Letter of Credit) shall be deemed to hold


19

--------------------------------------------------------------------------------





a Letter of Credit Liability in an amount equal to its participation interest
under Section 2.4 in the related Letter of Credit, and the Lender then acting as
the Issuing Bank with respect to such Letter of Credit shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Lenders (other than the Lender then acting as the Issuing Bank with respect to
such Letter of Credit) of their participation interests under such Section.
“Level” has the meaning given such term in the definition of the term
“Applicable Margin-Rating.”
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2, with respect to any LIBOR Loan for any Interest Period, the
rate of interest obtained by dividing (i) the greater of (A) zero and (B) the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by Administrative Agent, at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to one minus the Reserve
Percentage. If, for any reason, the rate referred to in the preceding clause (i)
is not so published, then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business Day prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
Reserve Percentage shall result in a change in LIBOR on the date on which such
change in the Reserve Percentage becomes effective. Notwithstanding the
foregoing, and unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 5.2, in the event that a Replacement
Rate with respect to LIBOR is implemented then all references herein to LIBOR
shall be deemed references to such Replacement Rate.
“LIBOR Loan” means a Revolving Loan or a Term Loan (or any portion of any of the
foregoing) (other than a Base Rate Loan) bearing interest at a rate based on
LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a lien.


20

--------------------------------------------------------------------------------





“Loan” means a Revolving Loan, a Term Loan, and/or a Swingline Loan, as the
context may suggest or require.
“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered to the Administrative Agent or a Lender by a Loan Party in
connection with, pursuant to or relating to this Agreement (other than the Fee
Letter and any Specified Derivatives Contract).
“Loan Party” means the Borrower, and each other Person who guarantees all or a
portion of the Obligations or that would be required to be a party to the
Guaranty as a “Guarantor” hereunder but for the application of Section 8.14(c)
as a result of Hudson REIT obtaining and maintaining an Investment Grade Rating.
Schedule 1.1(b) sets forth the Loan Parties in addition to the Borrower as of
the Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable in exchange for common stock or other
equivalent common Equity Interests, or, at the option of the Person responding
to the redemption, for cash in lieu of Equity Interests, or a combination
thereof); in each case, on or prior to the Term Loan Maturity Date.
“March 2015 Existing Credit Agreement” has the meaning set forth in the recitals
hereof.
“March 2015 Existing Credit Facilities” has the meaning set forth in the
recitals hereof.
“Material Acquisition” means any acquisition of assets by Hudson REIT, the
Borrower or any Subsidiary in which the assets acquired exceed ten percent (10%)
of the then Total Asset Value (not taking into account such new acquisition).
“Material Adverse Effect” means (a) a materially adverse effect on (i) the
business, assets, liabilities, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
validity or enforceability of any of the Loan Documents, or (iii) the rights and
remedies of the Lenders, the Issuing Bank and the Administrative Agent under any
of the Loan Documents or (b) a material impairment on the ability of the
Borrower or any other Loan Party to (i) perform its obligations under any Loan
Document to which it is a party or (ii) timely pay the principal of or interest
on the Loans or other amounts payable in connection therewith or timely pay all
Reimbursement Obligations.
“Material Contract” means any written contract or other arrangement (other than
Loan Documents and Specified Derivatives Contracts) to which the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect (other than under
clause (a)(i) of the definition thereof).
“Material Indebtedness” has the meaning given such term in Section 11.1(d).


21

--------------------------------------------------------------------------------





“Material Subsidiary” means any Subsidiary to which more than three percent
(3.0%) of Total Asset Value, determined exclusive of cash and Cash Equivalents
and exclusive of assets that are owned by (i) Excluded Subsidiaries or (ii)
Unconsolidated Affiliates, is attributable on an individual basis.
“Maturity Date” means the Revolving Maturity Date, the Term Loan A Maturity
Date, the Term Loan B Maturity Date, the Term Loan C Maturity Date or the Term
Loan D Maturity Date, as the context may suggest or require.
“Mixed-Use Property” means any mixed-use project that includes or will include a
Retail Property and will also include a multifamily property and/or an Office
Property.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.
“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six (6) plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such six-year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance, but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest, but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding (i) general overhead expenses of
the Borrower or any Subsidiary and any property management fees; (ii) straight
line rent leveling adjustments required under GAAP; (iii) amortization of
intangibles pursuant to FASB ASC 805; and (iv) extraordinary or nonrecurring
items, including, to the extent allocable to such Property, (w) gains and losses
on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) the greater of (i) the
actual property


22

--------------------------------------------------------------------------------





management fee paid during such period and (ii) an imputed management fee in the
amount of three percent (3.0%) of the gross revenues for such Property for such
period.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time, as the context may suggest or require.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
non-recourse carve-out guaranties, environmental indemnities, and other similar
customary exceptions to recourse liability; provided that none of the foregoing
have become due and payable, and except for recourse to a special purpose entity
created solely for the purpose of holding such assets) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness.
“Note” means a Revolving Note, a Term Loan Note, and/or a Swingline Note, as the
context may suggest or require.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of a Loan.
“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of Loans of a particular Class.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of Loans of a particular Class from one Type to another Type.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.
“November 2015 Existing Credit Agreement” has the meaning set forth in the
recitals hereof.
“November 2015 Existing Credit Facilities” has the meaning set forth in the
recitals hereof.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and/or any other Loan Party owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations. covenants or duties in respect of Specified
Derivatives Contracts or any Excluded Swap Obligations.


23

--------------------------------------------------------------------------------





“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of square feet of such Property
actually leased or occupied by unaffiliated third-party tenants subject to
arm’s-length leases as to which no monetary default has occurred and has
continued unremedied for ninety (90) or more days to (b) the aggregate number of
rentable square feet of such Property.
“OFAC” has the meaning given such term in Section 7.1(y).
“Off-Balance Sheet Obligations” means liabilities and obligations of Hudson
REIT, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Hudson REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Hudson REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which Hudson REIT is required to file with the SEC.
“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Property.
“Original Revolving Maturity Date” means March 13, 2022.
“Original Term Loan A Maturity Date” means April 1, 2020.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).
“Ownership Share” means, with respect to any Unconsolidated Affiliate of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Unconsolidated Affiliate
or (b) subject to compliance with Section 9.4(p), such Person’s relative direct
and indirect economic interest (calculated as a percentage) in such
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Unconsolidated Affiliate.
“Participant” has the meaning given such term in Section 13.6(d).
“Participant Register” has the meaning given such term in Section 13.6(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


24

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Investors” means The Blackstone Group L.P. or any Affiliates thereof.
“Permitted Liens” means, as to any Person, (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 8.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws or performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature; (c) covenants,
conditions, zoning restrictions, easements, rights, restrictions and other
encumbrances on title to the real property, which do not materially detract from
the value and/or marketability of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lender Parties; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor;
(g) purchase money liens so long as no such Lien is spread to cover any property
other than that which is purchased and the amount of Indebtedness secured
thereby is limited to the purchase price, and (h) Liens in existence as of the
date hereof and set forth on Schedule 1.1(c) and with respect to Properties
added to the Unencumbered Pool after the Agreement Date, Liens in existence as
of the date such Property was added to the Unencumbered Pool and set forth on
Schedule 1.1(c) (as supplemented by the Borrower on such date) and acceptable to
Administrative Agent.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an “employee pension benefit plan” within the meaning
of Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (a) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding six (6) years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.
“Post-Default Rate” means an interest rate per annum equal to the Base Rate as
in effect from time to time, plus the Applicable Margin, plus two percent
(2.0%).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) paid or payable to Hudson REIT, the Borrower or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.


25

--------------------------------------------------------------------------------





“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, MN 55415, Attention: Kirby D. Wilson,
Loan No. 1006877, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment (or if at the time
of determination the Revolving Commitments have terminated or been reduced to
zero, the sum of the unpaid principal amount of all outstanding Revolving Loans,
Swingline Loans and Letter of Credit Liabilities owing to such Lender as of such
date), plus (ii) the amount of such Lender’s Term Loan Commitment (or if at the
time of determination any of the Term Loan Commitments have terminated or been
reduced to zero, the amount of the unpaid principal amount of all outstanding
Term Loans of such Class(es) (terminated or reduced to zero) owing to such
Lender as of such date) to (b) (i) the aggregate amount of the Revolving
Commitments of all Lenders (or if at the time of determination the Revolving
Commitments have terminated or been reduced to zero, the sum of the unpaid
principal amount of all outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities owing to all Lenders as of such date) plus (ii) the
aggregate amount of the Term Loan Commitments of all Lenders (or if at the time
of determination any of the Term Loan Commitments have terminated or been
reduced to zero, the aggregate amount of the unpaid principal amount of all
outstanding Term Loans of such Class(es) (terminated or reduced to zero) owing
to all Lenders as of such date). If at the time of determination the Commitments
have terminated and there are no outstanding Loans or Letter of Credit
Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which Commitments were in effect or Loans or Letters of
Credit Liabilities were outstanding.
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, Hudson REIT, any Subsidiary or any
Unconsolidated Affiliate of the Borrower and which is located in a state of the
United States of America or the District of Columbia.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.


26

--------------------------------------------------------------------------------





“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.
“Register” has the meaning given such term in Section 13.6(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Sections 856 through 860 of the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.
“Renovation Property” means a Property (a) on which the existing building or
other improvements are undergoing renovation and redevelopment that will (i)
disrupt the occupancy of at least forty percent (40.0%) of the square footage of
such Property or (ii) temporarily reduce the Net Operating Income attributable
to such Property by more than forty percent (40.0%) as compared to the
immediately preceding comparable prior period or (b) which is acquired with
occupancy of less than sixty (60.0%) and on which renovation and redevelopment
will be conducted. A Property shall cease to be a Renovation Property, (1) if
Renovation Completion occurs at any time during the first month of a fiscal
quarter, at the end of such fiscal quarter or (2) if Renovation Completion
occurs after the first month of a fiscal quarter, at the end of the following
fiscal quarter after Renovation Completion. For purposes hereof “Renovation
Completion” means the earliest to occur of (a) twelve (12) months after all
improvements (other than tenant improvements on unoccupied space) related to the
redevelopment of such Property having been substantially completed and (b) such
Property achieving an Occupancy Rate of at least eighty percent (80.0%).
“Replacement Rate” has the meaning assigned thereto in Section 5.2(b).
“Requisite Class Lenders” means, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than fifty percent
(50%) of the aggregate amount of the Commitments


27

--------------------------------------------------------------------------------





of such Class, or (b) if the Commitments of such Class have terminated, holding
more than fifty percent (50%) of the principal amount of the aggregate
outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that (i)
in determining such percentage at any given time, all then existing Defaulting
Lenders of such Class will be disregarded and excluded, and (ii) at all times
when two (2) or more Lenders (excluding Defaulting Lenders) of such Class are
party to this Agreement, the term “Requisite Class Lenders” shall in no event
mean less than two Lenders of such Class. For purposes of this definition, as
applied to Revolving Lenders, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
“Requisite Lenders” means, as of any date, (a) Lenders having greater than fifty
percent (50%) of the aggregate amount of the Commitments of all Lenders; or (b)
if the Commitments of any Class have been terminated or reduced to zero and the
Commitments of any other Class remain outstanding, Lenders holding greater than
fifty percent (50%) of the sum of the aggregate outstanding Commitments of all
Lenders of such Class(es) (i.e., the Class(es) of Commitment not terminated or
reduced to zero) and of the principal amount of the aggregate outstanding Loans
(and Letter of Credit Liabilities, if the Revolving Commitments have been
terminated or reduced to zero) of the Class(es) of Commitments that have been
terminated or reduced to zero; or (c) if the Commitments of all Classes have
been terminated or reduced to zero, Lenders holding greater than fifty percent
(50%) of the principal amount of the aggregate outstanding Loans (of all
Classes) and Letter of Credit Liabilities; provided that, in each such case,
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having greater than fifty percent (50%) of the aggregate amount of all Revolving
Commitments of all Revolving Lenders, or (b) if the Revolving Commitments have
been terminated or reduced to zero, the Revolving Lenders holding greater than
fifty percent (50%) of the principal amount of the aggregate outstanding
Revolving Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two (2) or
more Revolving Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Revolving Lenders” shall mean at least two (2)
Revolving Lenders. For purposes of this definition, a Revolving Lender shall be
deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Revolving Lender has acquired a participation therein under the terms of
this Agreement and has not failed to perform its obligations in respect of such
participation.
“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).
“Responsible Officer” means with respect to Hudson REIT, the Borrower or any
Subsidiary, the chief executive officer and the chief financial officer of the
Borrower or such Subsidiary.


28

--------------------------------------------------------------------------------





“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or other
distribution payable solely in common Equity Interests; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
redemption or such other similar payment payable solely in common Equity
Interests; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.
“Retail Property” means a Property improved with a building or buildings the
substantial use of which is retail space, which may include a Property that is
part of a Mixed-Use Property.
“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1, to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.4(i), and to participate in
Swingline Loans pursuant to Section 2.5(e), in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule 1.1(a) as such
Revolving Lender’s “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Person becoming
a Lender in accordance with Section 2.17, as the same may be reduced from time
to time pursuant to Section 2.13 or increased or reduced as appropriate to
reflect any assignments to or by such Revolving Lender effected in accordance
with Section 13.6 or increased as appropriate to reflect any increase effected
in accordance with Section 2.17.
“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Revolving Lender’s
Revolving Commitment to (b) the aggregate amount of the Revolving Commitments of
all Revolving Lenders; provided, however, that if at the time of determination
the Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans or Letter of
Credit Liabilities.
“Revolving Loan” has the meaning given such term in Section 2.1(a).
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G-1, payable to a Revolving Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.
“Revolving Maturity Date” means the Original Revolving Maturity Date or
following the successful exercise of the option to extend pursuant to
Section 2.14(a), the Extended Revolving Maturity Date.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


29

--------------------------------------------------------------------------------





“Second Extended Term Loan A Maturity Date” means April 1, 2022.
“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date on a consolidated basis and
that is secured in any manner by any Lien, and in the case of Hudson REIT
(without duplication), Hudson REIT’s Ownership Share of the Secured Indebtedness
of its Unconsolidated Affiliates.
“Secured Recourse Indebtedness” means Secured Indebtedness that is also Recourse
Indebtedness.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Senior Managing Agents” has the meaning set forth in the introductory paragraph
hereof.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider and designated as a Specified
Derivatives Contract by Borrower, in writing by notice to the Administrative
Agent and which was not prohibited by any of the Loan Documents when made or
entered into.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Agreement Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Studio Property” means a Property the substantial use of which is production
studios, stages, control rooms and/or other audio and video room space, office
and other support space, storage facilities and other incidental uses related
thereto. Notwithstanding the foregoing, any Property or portion thereof (such
portion, the “Netflix Portion”), demised pursuant to a lease (with an initial
lease term of two or more years, not including any unexercised extension
options) with Netflix, Inc. or any of its Affiliates, shall be deemed Office
Property, it being understood that for purposes of determining NOI for the
relevant Property, that if only a portion thereof is treated as Office Property
pursuant to this definition above, then expenses


30

--------------------------------------------------------------------------------





attributable to the Netflix Portion shall be ratable based on the relationship
that the square footage of the Netflix Portion bears to the square footage of
the entire Property (including the Netflix Portion).
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
“Substantial Amount” means, at the time of determination thereof, an amount in
excess of thirty percent (30.0%) of the undepreciated book value of the total
consolidated assets at such time of the Borrower and its Subsidiaries determined
on a consolidated basis.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.5 in an amount up to, but not exceeding
one half of the Swingline Commitment Amount, unless otherwise agreed by such
Swingline Lender, as such amount may be reduced from time to time in accordance
with the terms hereof.
“Swingline Commitment Amount” shall have the meaning given to such term in
Section 2.5(a).
“Swingline Lender” means, individually or collectively, as the context may
suggest or require, Wells Fargo Bank, National Association, and Bank of America,
N.A., together with their respective successors and assigns.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.
“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Maturity Date.
“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the Swingline Lender in a principal amount equal
to the amount of the Swingline Commitment as originally in effect and otherwise
duly completed.
“Syndication Agent” has the meaning set forth in the introductory paragraph
hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a Term Loan A advance, a Term Loan B advance, a Term Loan C
advance and/or a Term Loan D advance, as applicable.


31

--------------------------------------------------------------------------------





“Term Loan A” means a loan made by a Term Loan A Lender to Borrower pursuant to
Section 2.2(a)(i) or Section 2.17.
“Term Loan A Commitment” means a Lender’s obligation to make advances of Term
Loan A, following an increase in Term Loan A effected in accordance with
Section 2.17, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.1(a) as such Lender’s “Term Loan A Commitment Amount”
following the effectiveness of such increase or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17.
“Term Loan A Commitment Percentage” means, as to each Term Loan A Lender, the
ratio, expressed as a percentage, of (a) the amount of such Term Loan A Lender’s
Term Loan A Commitment to (b) the aggregate amount of the Term Loan A
Commitments of all Term Loan A Lenders; provided, however, that if at the time
of determination the Term Loan A Commitments have terminated or been reduced to
zero, the “Term Loan A Commitment Percentage” of each Term Loan A Lender shall
be the ratio, expressed as a percentage, of the unpaid principal amount of all
outstanding Term Loan A advances owing to such Lender as of such date, to the
aggregate unpaid principal amount of all outstanding Term Loan A advances owing
to all Term Loan A Lenders as of such date.
“Term Loan A Lender” means a Lender having a Term Loan A Commitment, or if the
Term Loan A Commitments have terminated, a Lender holding any portion of Term
Loan A.
“Term Loan A Note” means a promissory note made by Borrower substantially in the
form of Exhibit G-2 payable to a Term Loan A Lender in a principal amount equal
to the amount of such Term Loan A Lender’s Term Loan A Commitment, or if the
Term Loan A Commitments have terminated, the portion of Term Loan A held by such
Term Loan A Lender.
“Term Loan A Maturity Date” means (i) the Original Term Loan A Maturity Date, or
(ii) following the first successful exercise of an option to extend pursuant to
Section 2.14(b), the First Extended Term Loan A Maturity Date or (iii) following
the second successful exercise of an option to extend pursuant to
Section 2.14(b), the Second Extended Term Loan A Maturity Date.
“Term Loan B” means a loan made by a Term Loan B Lender to Borrower pursuant to
Section 2.2(a)(ii) or Section 2.17.
“Term Loan B Commitment” means a Lender’s obligation to make advances of Term
Loan B, following an increase in Term Loan B effected in accordance with
Section 2.17, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.1(a) as such Lender’s “Term Loan B Commitment Amount”
following the effectiveness of such increase or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17.
“Term Loan B Commitment Percentage” means, as to each Term Loan B Lender, the
ratio, expressed as a percentage, of (a) the amount of such Term Loan B Lender’s
Term Loan B Commitment to (b) the aggregate amount of the Term Loan B
Commitments of all Term Loan B Lenders; provided, however, that if at the time
of determination the Term Loan B Commitments have terminated or been reduced to
zero, the “Term Loan B Commitment Percentage” of each Term Loan B Lender shall
be the ratio, expressed as a percentage, of the unpaid principal amount of all
outstanding Term Loan B advances owing to such Lender as of such date, to the
aggregate unpaid principal amount of all outstanding Term Loan B advances owing
to all Term Loan B Lenders as of such date.


32

--------------------------------------------------------------------------------





“Term Loan B Lender” means a Lender having a Term Loan B Commitment, or if the
Term Loan B Commitments have terminated, a Lender holding any portion of Term
Loan B.
“Term Loan B Note” means a promissory note made by Borrower substantially in the
form of Exhibit G-3 payable to a Term Loan B Lender in a principal amount equal
to the amount of such Term Loan B Lender’s Term Loan B Commitment, or if the
Term Loan B Commitments have terminated, the portion of Term Loan B held by such
Term Loan B Lender.
“Term Loan B Maturity Date” means April 1, 2022.
“Term Loan C” means a loan made by a Term Loan C Lender to Borrower pursuant to
Section 2.2(a)(iii) or Section 2.17.
“Term Loan C Commitment” means a Lender’s obligation to make advances of Term
Loan C, following an increase in Term Loan C effected in accordance with
Section 2.17, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.1(a) as such Lender’s “Term Loan C Commitment Amount”
following the effectiveness of such increase or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17.
“Term Loan C Commitment Percentage” means, as to each Term Loan C Lender, the
ratio, expressed as a percentage, of (a) the amount of such Term Loan C Lender’s
Term Loan C Commitment to (b) the aggregate amount of the Term Loan C
Commitments of all Term Loan C Lenders; provided, however, that if at the time
of determination the Term Loan C Commitments have terminated or been reduced to
zero, the “Term Loan C Commitment Percentage” of each Term Loan C Lender shall
be the ratio, expressed as a percentage, of the unpaid principal amount of all
outstanding Term Loan C advances owing to such Lender as of such date, to the
aggregate unpaid principal amount of all outstanding Term Loan C advances owing
to all Term Loan C Lenders as of such date.
“Term Loan C Lender” means a Lender having a Term Loan C Commitment, or if the
Term Loan C Commitments have terminated, a Lender holding any portion of Term
Loan C.
“Term Loan C Note” means a promissory note made by Borrower substantially in the
form of Exhibit G-4 payable to a Term Loan C Lender in a principal amount equal
to the amount of such Term Loan C Lender’s Term Loan C Commitment, or if the
Term Loan C Commitments have terminated, the portion of Term Loan C held by such
Term Loan C Lender.
“Term Loan C Maturity Date” means November 17, 2020.
“Term Loan Commitment” means a Term Loan A Commitment, a Term Loan B Commitment,
a Term Loan C Commitment and/or a Term Loan D Commitment, as applicable.
“Term Loan Commitment Percentage” means Term Loan A Commitment Percentage, Term
Loan B Commitment Percentage, Term Loan C Commitment Percentage or Term Loan D
Commitment Percentage, as applicable.
“Term Loan D” means a loan made by a Term Loan D Lender to Borrower pursuant to
Section 2.2(a)(iv) or Section 2.17.


33

--------------------------------------------------------------------------------





“Term Loan D Commitment” means a Lender’s obligation to make advances of Term
Loan D, following an increase in Term Loan D effected in accordance with
Section 2.17, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.1(a) as such Lender’s “Term Loan D Commitment Amount”
following the effectiveness of such increase or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17.
“Term Loan D Commitment Percentage” means, as to each Term Loan D Lender, the
ratio, expressed as a percentage, of (a) the amount of such Term Loan D Lender’s
Term Loan D Commitment to (b) the aggregate amount of the Term Loan D
Commitments of all Term Loan D Lenders; provided, however, that if at the time
of determination the Term Loan D Commitments have terminated or been reduced to
zero, the “Term Loan D Commitment Percentage” of each Term Loan D Lender shall
be the ratio, expressed as a percentage, of the unpaid principal amount of all
outstanding Term Loan D advances owing to such Lender as of such date, to the
aggregate unpaid principal amount of all outstanding Term Loan D advances owing
to all Term Loan D Lenders as of such date.
“Term Loan D Lender” means a Lender having a Term Loan D Commitment, or if the
Term Loan D Commitments have terminated, a Lender holding any portion of Term
Loan D.
“Term Loan D Note” means a promissory note made by Borrower substantially in the
form of Exhibit G-5 payable to a Term Loan D Lender in a principal amount equal
to the amount of such Term Loan D Lender’s Term Loan D Commitment, or if the
Term Loan D Commitments have terminated, the portion of Term Loan D held by such
Term Loan D Lender.
“Term Loan D Maturity Date” means November 17, 2022.
“Term Loan Lender” means a Term Loan A Lender, a Term Loan B Lender, a Term Loan
C Lender and/or a Term Loan D Lender, as applicable.
“Term Loan Maturity Date” means the Term Loan A Maturity Date, the Term Loan B
Maturity Date, the Term Loan C Maturity Date or the Term Loan D Maturity Date,
as applicable.
“Term Loan Note” means a Term Loan A Note, a Term Loan B Note, a Term Loan C
Note and/or a Term Loan D Note, as applicable.
“Titled Agents” means, collectively, the Lead Arrangers, the Syndication Agents,
the Documentation Agents, and the Senior Managing Agents.
“Total Asset Value” means the sum of all of the following of Hudson REIT on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis:
(a)
cash and Cash Equivalents, plus

(b)
for Properties owned for more than four (4) fiscal quarters and not valued
pursuant to clauses (c) through (f) of this definition below, the sum of (i) the
quotient of NOI of such Properties, if other than Studio Properties, for the
most recent two (2) fiscal quarters annualized, divided by the applicable
Capitalization Rate, plus (ii) the quotient of NOI of such Properties, if Studio
Properties, for the most recent four (4) fiscal quarters, divided by the
applicable Capitalization Rate, plus



34

--------------------------------------------------------------------------------





(c)
the GAAP book value of Properties acquired during the most recent four (4)
fiscal quarters, plus

(d)
the GAAP book value of Construction-in-Progress (including land, improvements,
indirect costs internally allocated, pre-development costs and development
costs), plus

(e)
the GAAP book value of all Renovation Properties, plus

(f)
the GAAP book value of Unimproved Land, plus

(g)
an amount equal to the aggregate book value of Mortgage Receivables.

For avoidance of doubt, no single Property may be valued under more than one of
the above clauses at any given time. Hudson REIT’s Ownership Share of assets
held by Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets.
In no event shall a Property valued pursuant to subsection (b) of this
definition above be less than zero.
For purposes of calculating the Total Asset Value of any Property that is not
Construction-in-Progress or a Renovation Property, but that was
Construction-in-Progress or a Renovation Property, as applicable, at any time
during the previous two (2) full fiscal quarters, the NOI attributable to such
Property for purposes of making the calculation in subsection (b) of this
definition above shall be calculated as follows:
(i)    Until one full fiscal quarter has elapsed since such Property ceased
being Construction-in-Progress or a Renovation Property, as applicable, the NOI
attributable to (x) if such Property achieved Development Completion or
Renovation Completion, as applicable, during the first month of the previous
fiscal quarter, the NOI attributable to the last two (2) months while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized and (y) otherwise, the last full fiscal quarter while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized; and
(ii)    After one full fiscal quarter has elapsed since such Property ceased
being Construction-in-Progress or a Renovation Property, as applicable, but
before two (2) full fiscal quarters have elapsed since such Property ceased
being Construction-in-Progress or a Renovation Property, as applicable, the NOI
of the sum of (x) the NOI attributable to the last full fiscal quarter while
such Property was Construction-in-Progress or a Renovation Property, as
applicable, and (y) the NOI attributable to the first full fiscal quarter after
the Property ceased being Construction-in-Progress or a Renovation Property, as
applicable, shall be annualized.
For purposes of calculating the Total Asset Value, value attributable to
investments in the following types of assets in excess of the applicable
percentage specified below shall be excluded from the calculation of Total Asset
Value:
(a)    Mortgages in favor of the Borrower, any other Loan Party or other
Subsidiary, such that the aggregate book value of Indebtedness secured by such
Mortgages exceeds ten percent (10.0%) of Total Asset Value;


35

--------------------------------------------------------------------------------





(b)    The aggregate amount of Construction-in-Progress in which Hudson REIT
either has a direct or indirect ownership interest such that the aggregate
amount thereof exceeds fifteen percent (15.0%) of Total Asset Value. If
Construction-in-Progress is owned by an Unconsolidated Affiliate of Hudson REIT,
then the product of (A) Hudson REIT’s Ownership Share in such Unconsolidated
Affiliate and (B) the amount of Construction-in-Progress, shall be used in
calculating such Total Asset Value limitation;
(c)    Unimproved real estate (which shall include raw land, valued at current
book value) such that the aggregate book value of all such unimproved real
estate exceeds five percent (5.0%) of Total Asset Value;
(d)    Investments in Properties (other than Mortgages) that are not Office
Properties or Studio Properties (provided that Investments for purposes of this
clause (d) shall not include retail associated with Properties which are
primarily Office Properties or Studio Properties) such that the aggregate value
in such Investments exceeds ten percent (10.0%) of Total Asset Value;
(e)    Common stock, Preferred Equity, other capital stock, beneficial interest
in trust, membership interest in limited liability companies and other equity
interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates), such that the aggregate value of such interests calculated on the
basis of the lower of cost or market exceeds ten percent (10.0%) of Total Asset
Value;
(f)    Investments in Unconsolidated Affiliates, such that the aggregate value
of such Investments (determined in accordance with GAAP) in Unconsolidated
Affiliates exceeds fifteen percent (15.0%) of Total Asset Value; and
(g)    Investments in Studio Properties, such that the aggregate value of such
Investments in Studio Properties exceeds twenty percent (20.0%) of Total Asset
Value.
In addition to the foregoing limitations, the value attributable to investments
in the types of assets specified in clauses (a), (b), (c), (d) and (e) in this
definition above, in the aggregate, in excess of twenty-five (25.0%) shall be
excluded from the calculation of Total Asset Value.
“Total Liabilities” means all Indebtedness of Hudson REIT and its Subsidiaries
on a consolidated basis and Hudson REIT’s Ownership Share of all Indebtedness of
all Unconsolidated Affiliates, other than intercompany Indebtedness owed to
Hudson REIT and its Subsidiaries.
“Type” means, with respect to any Revolving Loan or Term Loan, whether such Loan
or portion thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means without duplication, the sum of the following:
(a)
For each Unencumbered Pool Property owned for the most recently ended four (4)
fiscal quarters, the quotient of (i) Net Operating Income attributable to such
Unencumbered Pool



36

--------------------------------------------------------------------------------





Property (A) if other than a Studio Property, for the most recently ended two
(2) fiscal quarters annualized, and (B) if a Studio Property, for the most
recently ended four (4) fiscal quarters, divided by (ii) the Capitalization
Rate, plus
(b)
For each Unencumbered Pool Property acquired within the last four (4) fiscal
quarters, the acquisition cost of such Unencumbered Pool Property.

Notwithstanding the above, (i) to the extent that the Unencumbered Asset Value
attributable to Unencumbered Pool Properties subject to Ground Leases exceeds
thirty percent (30%) of total Unencumbered Asset Value (provided that the Metro
Park Ground Lease shall not be taken into account when calculating such thirty
percent (30%) limitation), such excess shall be excluded from Unencumbered Asset
Value; (ii) to the extent that the aggregate rental revenue of the Unencumbered
Pool Properties generated from a single tenant or Affiliated tenants in the
aggregate exceeds twenty-five percent (25.0%), in each such case, such excess
shall be excluded when determining Unencumbered NOI for the purposes of
calculating Unencumbered Asset Value. In no event shall a Property valued
pursuant to subsection (a) of this definition above be less than zero.
“Unencumbered NOI” means, for any period the aggregate NOI from the Unencumbered
Pool Properties and all other unencumbered assets for the most recent two (2)
fiscal quarters annualized. To the extent that an Unencumbered Pool Property has
been owned for at least one month, but not for a full fiscal quarter, the NOI
from that Property for such period of ownership will be annualized. If the
Property has not been owned for one full month, NOI shall be based on an
Administrative Agent approved pro forma NOI. Hudson REIT’s Ownership Share of
NOI from unencumbered assets held by Unconsolidated Affiliates will be included
in Unencumbered NOI calculations consistent with the above described treatment
for NOI from Unencumbered Pool Properties.
“Unencumbered Pool” means, collectively, all of the Unencumbered Pool
Properties.
“Unencumbered Pool Property” means the Properties designated as such pursuant to
Section 4.2.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the immediately following twelve (12) months.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to Hudson REIT or its Subsidiaries shall
be deemed to be Unsecured Indebtedness.
“Unsecured Interest Expense” means, for a given period, all Interest Expense
attributable to Unsecured Indebtedness of Hudson REIT and its Subsidiaries, on a
consolidated basis, and Hudson REIT’s Ownership Share of Unsecured Indebtedness
of its Unconsolidated Affiliates, in each case for such period. For the purpose
of this definition, Interest Expense will be based on actual Unsecured Interest
Expense.
“U.S.” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(3).


37

--------------------------------------------------------------------------------





“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    GAAP.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date, provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the appropriate Lenders
pursuant to Section 13.7); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the use of GAAP, the
calculation of Total Liabilities shall NOT include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option
for Financial Assets and Financial Liabilities), FASB ASC 805 or other FASB
standards allowing or requiring entities to report fair values for financial
liabilities (including fair market adjustments with respect to any loans,
assumed in connection with the purchase of real property and any fair market
adjustment to Ground Leases, in either case reported under GAAP as a liability).
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. When determining the Applicable Margin and
compliance by the Borrower with any financial covenant contained in any of the
Loan Documents, one hundred percent (100%) of the financial attributes of a
consolidated Affiliate of Hudson REIT shall be included and only the Ownership
Share of Hudson REIT of the financial attributes of an Unconsolidated Affiliate
shall be included. Notwithstanding any change in GAAP after the Agreement Date
that would require lease obligations (including, but not limited to, lease
obligations under any Ground Leases) that would be treated as operating leases
as of the Agreement Date to be classified and accounted for as capital leases or
otherwise reflected on the consolidated balance sheet of Hudson REIT and its
consolidated Subsidiaries, such lease obligations shall continue to be treated
as operating leases for all purposes under this Agreement and be excluded from
the definition of Indebtedness and other relevant definitions under this
Agreement in which such lease obligations would otherwise be included as capital
leases.


38

--------------------------------------------------------------------------------





Section 1.3    General; References to Pacific Time.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) except as expressly provided otherwise in any Loan
Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent not prohibited hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time daylight or standard, as applicable. All references in this
Agreement constitutions, treaties, statutes, laws, legislation, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority shall include all amendments or other modifications from time to time.
Section 1.4    Rates.
Neither the Administrative Agent nor any Lender warrants or accepts
responsibility for, and none of the foregoing shall have any liability with
respect to, the administration, submission, or any other matter related to the
rates in the definition of “LIBOR”.
ARTICLE II.     CREDIT FACILITY
Section 2.1    Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including, without limitation, Section 2.16, each Revolving
Lender severally and not jointly agrees to make revolving Base Rate Loans and
LIBOR Loans denominated in U.S. dollars (collectively, the “Revolving Loans”) to
the Borrower during the period from and including the Agreement Date to, but
excluding, the Revolving Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, such Revolving Lender’s Revolving
Commitment. Each borrowing of Base Rate Loans or LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof. Notwithstanding the immediately preceding sentence, but subject
to Section 2.16, a borrowing of Revolving Loans may be in the aggregate amount
of the unused Revolving Commitments. Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
re-borrow Revolving Loans.
(b)    Requests for Revolving Loans. Not later than 10:00 a.m. Pacific time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 12:00 p.m. (noon) Pacific time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans (it being understood that a reference to the general corporate
purposes of the Borrower


39

--------------------------------------------------------------------------------





shall be sufficient for this purpose), the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Borrowing shall be irrevocable
once given and binding on the Borrower. Prior to delivering a Notice of
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR quoted rate available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Revolving Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 9:00 a.m.
Pacific time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 noon Pacific time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.
(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Agreement Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Revolving
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender. In
such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Revolving Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Revolving Lender shall pay the amount
of such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Revolving Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Revolving Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Revolving Lender.
(e)    Effect of Revolving Loans on the Revolving Commitments. The Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage, and (ii) the sum of (A) all
outstanding Revolving Loans, plus (B) all Letter of Credit Liabilities plus (C)
all usage of Revolving Commitments pursuant to Section 2.5(a).


40

--------------------------------------------------------------------------------





Section 2.2    Term Loans.
(a)    Making of Term Loans.
(i)    Subject to the terms and conditions of this Agreement, including, without
limitation, Section 2.16, each Term Loan A Lender severally and not jointly
agrees to make term Base Rate Loans and LIBOR Loans denominated in Dollars to
the Borrower on the date hereof, in an aggregate principal amount equal to such
Term Loan A Lender’s Term Loan A Commitment.
(ii)    Subject to the terms and conditions of this Agreement, including,
without limitation, Section 2.16, each Term Loan B Lender severally and not
jointly agrees to make term Base Rate Loans and LIBOR Loans denominated in
Dollars to the Borrower on the date hereof, in an aggregate principal amount
equal to such Term Loan B Lender’s Term Loan B Commitment.
(iii)    Subject to the terms and conditions of this Agreement, including,
without limitation, Section 2.16, each Term Loan C Lender severally and not
jointly agrees to make term Base Rate Loans and LIBOR Loans denominated in
Dollars to the Borrower on the date hereof, in an aggregate principal amount
equal to such Term Loan C Lender’s Term Loan C Commitment.
(iv)    Subject to the terms and conditions of this Agreement, including,
without limitation, Section 2.16, each Term Loan D Lender severally and not
jointly agrees to make term Base Rate Loans and LIBOR Loans denominated in
Dollars to the Borrower on the date hereof, in an aggregate principal amount
equal to such Term Loan D Lender’s Term Loan D Commitment.
(b)    Requests for Term Loans. Not later than 10:00 a.m. Pacific time at least
one (1) Business Day prior to a borrowing of Term Loans that are to be Base Rate
Loans and not later than 12:00 p.m. (noon) Pacific time at least three (3)
Business Days prior to a borrowing of Term Loans that are to be LIBOR Loans, the
Borrower shall deliver to the Administrative Agent a Notice of Borrowing. Each
Notice of Borrowing shall specify the aggregate principal amount of the Term
Loans to be borrowed, the date such Term Loans are to be borrowed (which must be
a Business Day), the use of the proceeds of such Term Loans (it being understood
that a reference to the general corporate purposes of the Borrower shall be
sufficient for this purpose), the Type and Class of the requested Term Loans,
and if such Term Loans are to be LIBOR Loans, the initial Interest Period for
such Term Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower; provided that, subject to Section 5.4, such notice for
LIBOR Loans may be revocable at the Borrower’s discretion, provided that the
Administrative Agent receives notice of such revocation by 10:00 a.m. Pacific
time at least one (1) Business Day prior to the borrowing thereof. Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Term Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR quoted rate
available to the Administrative Agent. The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.
(c)    Funding of Term Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Term Loan Lender of the applicable Class of the proposed borrowing.
Each Term Loan Lender of the Class of Loans being requested shall deposit an
amount equal to the Term Loan to be made by such Term Loan Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 9:00 a.m. Pacific time on the date of such
proposed Term Loans. Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
12:00 noon Pacific time on the date of the requested


41

--------------------------------------------------------------------------------





borrowing of Term Loans, the proceeds of such amounts received by the
Administrative Agent. The Borrower may not reborrow any portion of the Term
Loans once repaid or prepaid.
(d)    Assumptions Regarding Funding by Term Loan Lenders. With respect to Term
Loans to be made after the Agreement Date, if any, unless the Administrative
Agent shall have been notified by any Term Loan Lender that such Term Loan
Lender will not make available to the Administrative Agent a Term Loan to be
made by such Term Loan Lender in connection with any borrowing, the
Administrative Agent may assume that such Term Loan Lender will make the
proceeds of such Term Loan available to the Administrative Agent in accordance
with this Section, and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Term Loan to be provided by such Term Loan Lender. In such event, if
such Term Loan Lender does not make available to the Administrative Agent the
proceeds of such Term Loan, then such Term Loan Lender and the Borrower
severally agree to pay to the Administrative Agent on demand the amount of such
Term Loan with interest thereon, for each day from and including the date such
Term Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Term Loan Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Term Loan
Lender shall pay the amount of such interest to the Administrative Agent for the
same or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Term Loan Lender pays to the Administrative Agent the amount of such Term
Loan, the amount so paid shall constitute such Term Loan Lender’s Term Loan
included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Term Loan Lender that
shall have failed to make available the proceeds of a Term Loan to be made by
such Term Loan Lender.
(e)    Effect of Term Loans on the Term Loan Commitments. Following disbursement
of any Term Loans, the Term Loan Commitment of such Class of each Lender shall
be deemed to be utilized for all purposes of this Agreement in an amount equal
to the amount of Term Loans of such Class advanced by such Lender.
Section 2.3    Intentionally Omitted.
Section 2.4    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Maturity Date, one or more standby letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $37,500,000 (the “L/C Commitment
Amount”). The Existing Letter of Credit will be deemed to be and is as of the
Effective Date a Letter of Credit issued under this Agreement.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is twenty (20) days prior to the
Revolving Maturity Date, or (ii) any Letter of Credit have an initial duration
in excess of one year; provided, however, that a Letter of Credit may (A)
contain a provision providing for the automatic extension of the expiration date
in the absence


42

--------------------------------------------------------------------------------





of a notice of non-renewal from the Issuing Bank, but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the date that is twenty (20) days prior to the Revolving Maturity Date,
and/or (B) extend up to one year beyond the Revolving Maturity Date, provided
that, not later than twenty (20) days prior to the Revolving Maturity Date, such
Letter of Credit is fully Cash Collateralized and Borrower has delivered to
Administrative Agent a reimbursement agreement and such other documentation as
Administrative Agent and/or the Issuing Bank may reasonably require, each in
form and substance satisfactory to the Administrative Agent and the Issuing
Bank. The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, (iii) expiration date, and (iv) Issuing Bank. The Borrower
shall also execute and deliver such customary applications and agreements for
standby letters of credit, and other forms as requested from time to time by the
Issuing Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2, the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date five (5) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection. The Issuing Bank shall not
at any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any Revolving Lender to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Upon the written request of the Borrower and/or
Administrative Agent, the Issuing Bank shall deliver to the Borrower and/or
Administrative Agent, as applicable, a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay such amounts to Administrative Agent and Administrative Agent shall
pay to each Revolving Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Revolving
Lender’s Revolving Commitment Percentage of such payment.


43

--------------------------------------------------------------------------------





(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if no Event of Default exists, the Borrower shall
be deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if an Event of Default exists,
the provisions of subsection (j) of this Section shall apply. The limitations
set forth in the second sentence of Section 2.1(a) shall not apply to any
borrowing of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized with respect to such Letter of Credit for
all purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.
(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Revolving Lenders shall be responsible for,
and the Borrower’s obligations in respect of Letters of Credit shall not be
affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Revolving Lenders. None
of the above shall affect, impair or prevent the vesting of any of the Issuing
Bank’s or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (each as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent


44

--------------------------------------------------------------------------------





or any Lender. The obligation of the Borrower to reimburse the Issuing Bank for
any drawing made under any Letter of Credit, and to repay any Revolving Loan
made pursuant to the second sentence of Section 2.4(e) above, shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including, without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non‑application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.10, but not in limitation of the Borrower’s unconditional
obligation to reimburse the Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, the Issuing Bank
or any Lender in respect of any liability incurred by the Administrative Agent,
the Issuing Bank or such Lender arising solely out of the gross negligence or
willful (each as determined by a court of competent jurisdiction in a final,
non-appealable judgment) misconduct of the Administrative Agent, the Issuing
Bank or such Lender in respect of a Letter of Credit.
(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank, with a copy to the Administrative Agent), and no such
amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Administrative Agent and the Revolving
Lenders, if any, required by Section 13.7) shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5(c).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of the Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of the Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Revolving Lender shall, automatically and without any
further action on the part of the Issuing Bank, Administrative


45

--------------------------------------------------------------------------------





Agent or such Revolving Lender, acquire (i) a participation in an amount equal
to such payment in the Reimbursement Obligation owing to the Issuing Bank by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Revolving Lender’s Revolving Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Issuing Bank
pursuant to the second and the last sentences of Section 3.5(c)).
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by the Issuing Bank under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d) or (e); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Commitment Percentage of such drawing. If the notice referenced in the
second sentence of Section 2.4(e) is received by a Revolving Lender not later
than 9:00 a.m. Pacific time, then such Revolving Lender shall make such payment
available to the Administrative Agent not later than 12:00 p.m. Pacific time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including, without limitation,
(i) the failure of any other Revolving Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 11.1(e) or (f) or (iv) the termination of
the Revolving Commitments. Each such payment to the Administrative Agent for the
account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.
(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit outstanding at such time issued by the Issuing Bank. Upon the request
of Administrative Agent and/or any Revolving Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Revolving Lender with respect to each Letter of Credit then outstanding issued
by the Issuing Bank. Other than as set forth in this subsection, the Issuing
Bank shall have no duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of the Issuing
Bank to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).
(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of any Letter of Credit is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise.
Section 2.5    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including,
without limitation, Section 2.16, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to, but
excluding, the Swingline Maturity Date, in an aggregate principal amount at any


46

--------------------------------------------------------------------------------





one time outstanding up to, but not exceeding, the least of (i) $90,000,000,
(ii) the aggregate amount of the Revolving Commitments of the applicable
Swingline Lender then available for disbursement pursuant to the terms and
conditions of this Agreement, as such amount may be increased or decreased from
time to time in accordance with the terms hereof, and (iii) the aggregate amount
of the Revolving Commitments of the Revolving Lenders then available for
disbursement pursuant to the terms and conditions of this Agreement (the least
such amount, the “Swingline Commitment Amount”). In addition to, and not in
limitations of, the foregoing limitations on Swingline Loans, no single
Swingline Lender shall be required to make any Swingline Loan if doing so would
cause the outstanding amount of Swingline Loans made by such Swingline Lender to
exceed $45,000,000, unless agreed by such Swingline Lender. If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment Amount in effect at such time, the Borrower
shall immediately pay the Administrative Agent for the account of the applicable
Swingline Lender(s) the amount of such excess. Subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and re-borrow
Swingline Loans hereunder. Solely for purposes of calculation of the fee payable
under Section 3.5(b), the borrowing of a Swingline Loan shall not constitute
usage of any Lender’s Revolving Commitment. For all other purposes, the
borrowing of a Swingline Loan shall constitute usage of the Revolving
Commitments, in an amount equal to (i) for each Revolving Lender other than the
Swingline Lender making such Swingline Loan, each such Revolving Lender’s
Revolving Commitment Percentage, multiplied by the outstanding amount of such
Swingline Loan and (ii) for the applicable Swingline Lender making such
Swingline Loan, the outstanding amount of such Swingline Loan.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the applicable Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan. Each Notice of Swingline Borrowing shall be delivered to the
applicable Swingline Lender and Administrative Agent no later than 9:00 a.m.
Pacific time on the proposed date of such borrowing. Any telephonic notice shall
include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing sent to the applicable Swingline Lender and
Administrative Agent by telecopy on the same day of the giving of such
telephonic notice. Each Swingline Lender shall deposit an amount equal to the
Swingline Loan being requested to be made by such Swingline Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 10:30 a.m. Pacific time on the date of such
proposed Swingline Loan. Not later than 11:00 a.m. Pacific time on the date of
the requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 6.2 for such borrowing, the Administrative Agent
shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 11:00 a.m. Pacific time on
the date of the requested Swingline Loan, the proceeds of such amounts received
by the Administrative Agent.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time, plus the Applicable Margin for
Revolving Loans that are Base Rate Loans or at such other rate or rates as the
Borrower and the applicable Swingline Lender may agree from time to time in
writing. Interest on Swingline Loans is solely for the account of the applicable
Swingline Lender (except to the extent a Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.6 with respect to
interest on Base Rate Loans (except as the applicable Swingline Lender and the
Borrower may otherwise agree in writing in connection with any particular
Swingline Loan).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the applicable Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must


47

--------------------------------------------------------------------------------





be in integral multiples of $100,000 or the aggregate principal amount of all
outstanding Swingline Loans (or such other minimum amounts upon which the
applicable Swingline Lender and the Borrower may agree) and in connection with
any such prepayment, the Borrower must give the applicable Swingline Lender and
the Administrative Agent prior written notice thereof no later than 10:00 a.m.
Pacific time on the day prior to the date of such prepayment. The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
applicable Swingline Lender and, in any event, within five (5) Business Days
after the date such Swingline Loan was made; provided, that the proceeds of a
Swingline Loan may not be used to pay a Swingline Loan or a Revolving Loan.
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Maturity Date (or such earlier date as the applicable Swingline
Lender and the Borrower may agree in writing). In lieu of demanding repayment of
any outstanding Swingline Loan from the Borrower, the applicable Swingline
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Revolving Loans
that are Base Rate Loans from the Revolving Lenders in an amount equal to the
principal balance of such Swingline Loan. The amount limitations contained in
the second sentence of Section 2.1(a) shall not apply to any borrowing of such
Revolving Loans made pursuant to this subsection. The applicable Swingline
Lender shall give notice to the Administrative Agent of any such borrowing of
Revolving Loans not later than 9:00 a.m. Pacific time at least one Business Day
prior to the proposed date of such borrowing. Promptly after receipt of such
notice of borrowing of Revolving Loans from the applicable Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 9:00 a.m.
Pacific time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Revolving Lender. The
Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Revolving Lenders are prohibited from making Revolving Loans required to
be made under this subsection for any reason whatsoever, including, without
limitation, the occurrence of any of the Defaults or Events of Default described
in Sections 11.1(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the applicable Swingline Lender in
Dollars and in immediately available funds. A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender or any other
Person may have or claim against the Administrative Agent, the Swingline Lender
or any other Person whatsoever, (ii) the occurrence or continuation of a Default
or Event of Default (including, without limitation, any of the Defaults or
Events of Default described in Sections 11.1 (e) or (f)), or the termination of
any Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Revolving Lender, the applicable Swingline Lender shall be
entitled to recover such amount on demand from such Revolving Lender, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Rate. If such Revolving Lender does not pay such amount
forthwith upon the applicable Swingline Lender’s demand therefor, and until such
time as such


48

--------------------------------------------------------------------------------





Revolving Lender makes the required payment, the applicable Swingline Lender
shall be deemed to continue to have outstanding Swingline Loans in the amount of
such unpaid participation obligation for all purposes of the Loan Documents
(other than those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Revolving Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Loans, and any other amounts due it hereunder, to the applicable Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).
Section 2.6    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to, but excluding the date such Loan shall be paid in full, at the
following per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate Loans
of such Class; and
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans of
such Class.
Notwithstanding the foregoing, while an Event of Default exists at the election
of Requisite Lenders, the Borrower shall pay to the Administrative Agent for the
account of each Lender and the Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including, without limitation, accrued but unpaid interest to
the extent permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Effective Date and upon any
Conversion of a Base Rate Loan to a LIBOR Loan on the principal amount
Converted, (B) if such Loan is a LIBOR Loan, monthly in arrears on the first day
of each month regardless of the Interest Period, commencing with the first full
calendar month occurring after the Effective Date, and (ii) on any date on which
the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.
(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
any reason whatsoever, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due


49

--------------------------------------------------------------------------------





because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. The
requirement to recalculate interest or fees pursuant to this Section 2.6(c)
shall survive for one hundred eighty (180) days following the termination of
this Agreement. This Section 2.6(c) shall not in any way limit any of the
Administrative Agent’s, the Issuing Bank’s, or any Lender’s other rights under
this Agreement.
Section 2.7    Number of Interest Periods.
There may be no more than eight (8) different Interest Periods for LIBOR Loans
outstanding at the same time (not including up to two (2) Interest Periods for
LIBOR Loans in respect of Term Loans hereunder). For the purposes hereof,
different portions of the Loan subject to Interest Periods of the same length,
which are not co-terminus, shall be deemed different Interest Periods.
Section 2.8    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Maturity Date.
(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans of a given
Class on the Term Loan Maturity Date applicable to such Class of Term Loans.
Section 2.9    Prepayments.
(a)    Optional. Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan (which notice shall specify the Type and Class of Loan being repaid);
provided that such notice may be revocable at the Borrower’s discretion. Each
voluntary prepayment of Loans of the same Class shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof (or in
the aggregate amount of Revolving Loans or all Term Loans of a given Class, as
applicable, then outstanding).
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent, for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans and/or Letter of
Credit Liabilities), the amount of such excess.
(ii)    Intentionally Omitted.
(iii)    Intentionally Omitted.
(iv)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2; provided, however


50

--------------------------------------------------------------------------------





that if no Default or Event of Default exists at the time such prepayment is
made, and such prepayment would result in the Borrower being required to
compensate Revolving Lenders pursuant to Section 5.4, then such prepayment shall
be applied first to Base Rate Loans and then to LIBOR Loans, and if any Letters
of Credit are outstanding at such time, the remainder, if any, shall be
deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations. If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.
(c)    Intentionally Omitted. .
(d)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.
Section 2.10    Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount (or in the aggregate amount of the LIBOR Loan being
continued), and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. Pacific
time three (3) Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions thereof subject to such Continuation and (c) the duration of
the selected Interest Period, all of which shall be specified in such manner as
is necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender holding Loans being Continued of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if a Default or Event of Default exists, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.11 or the Borrower’s
failure to comply with any of the terms of such Section.
Section 2.11    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, (i) a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists and (ii) no
notice shall be required for a Conversion of a LIBOR Loan into a Base Rate Loan
on the last day of an Interest Period. Each Conversion of Base Rate Loans of the
same Class into LIBOR Loans of the same Class shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that amount
and upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall
pay accrued interest to the


51

--------------------------------------------------------------------------------





date of Conversion on the principal amount so Converted in accordance with
Section 2.6. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan, unless
the Borrower pays all applicable compensation pursuant to Section 5.4. Each such
Notice of Conversion shall be given not later than 9:00 a.m. Pacific time three
(3) Business Days prior to the date of any proposed Conversion. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender holding Loans being Converted of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
and Class of Loan to be Converted, (c) the portion of such Type and Class of
Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into and
(e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.
Section 2.12    Notes.
(a)    Notes. The Revolving Loans made by each Revolving Lender shall, in
addition to this Agreement, also be evidenced by Revolving Notes (as to each
Revolving Lender so requesting a Revolving Note), one payable to each such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the Swingline
Lender. The Term Loans of a given Class made by each Term Loan Lender of such
Class shall, in addition to this Agreement, also be evidenced by a Term Loan
Note (as to each Term Loan Lender so requesting a Term Loan Note), one payable
to each such Term Loan Lender in a principal amount equal to the amount of its
Term Loan Commitment of such Class as originally in effect and otherwise duly
completed.
(b)    Records. Subject to Section 13.6(c), which shall control in the event of
any inconsistency with this Section 2.12(b), the date, amount, interest rate,
Type, Class and duration of Interest Periods (if applicable) of each Loan made
by each Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by such Lender on its books and such
entries shall be binding on the Borrower absent manifest error; provided,
however, that (i) the failure of a Lender to make any such record shall not
affect the obligations of the Borrower under any of the Loan Documents and
(ii) if there is a discrepancy between such records of a Lender and the
statements of accounts maintained by the Administrative Agent pursuant to
Section 3.8, in the absence of manifest error, the statements of account
maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.13    Voluntary Reductions of the Commitments.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments of each Class (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less


52

--------------------------------------------------------------------------------





than five (5) Business Days prior written notice to the Administrative Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Commitments shall not be less than $10,000,000 and
integral multiples of $5,000,000 in excess of that amount in the aggregate) and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the Revolving Commitments below
$75,000,000 unless the Borrower terminates the Revolving Commitments in full.
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Commitment reduction.
The Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Loans accrued to the date of such reduction or termination of the Commitments to
the Administrative Agent for the account of the Lenders, including, but not
limited to, any applicable compensation due to each Lender in accordance with
Section 5.4. For avoidance of doubt, only undrawn Term Loan Commitments may be
terminated or reduced pursuant to this Section.
Section 2.14    Extension of Certain Maturity Dates.
(a)    The Borrower shall have the right, exercisable one time, to request that
the Administrative Agent and the Revolving Lenders extend the Original Revolving
Maturity Date by one year to the Extended Revolving Maturity Date by executing
and delivering to the Administrative Agent at least sixty (60) days, but not
more than one hundred eighty (180) days, prior to the Original Revolving
Maturity Date, a written request for such extension (a “Revolving Extension
Request”). The Administrative Agent shall notify the Revolving Lenders if it
receives a Revolving Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Revolving Maturity Date shall be
extended to the Extended Revolving Maturity Date: (x) immediately prior to such
extension and immediately after giving effect thereto, (A) no Default or Event
of Default shall exist and (B) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such extension with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents and (y) the Borrower shall have paid the Fees payable under
Section 3.5(e)(i). At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B).
(b)    The Borrower shall have the right, exercisable no more than two (2)
times, to request that the Administrative Agent and the Term Loan A Lenders
extend (i) the Original Term Loan A Maturity Date by one year to the First
Extended Term Loan A Maturity Date and (ii) the First Extended Term Loan A
Maturity Date by one year to the Second Extended Term Loan A Maturity Date, in
each such case, by executing and delivering to the Administrative Agent at least
sixty (60) days, but not more than one hundred eighty (180) days, prior to the
then applicable Term Loan A Maturity Date, a written request for such extension
(an “Term Loan A Extension Request”). The Administrative Agent shall notify the
Term Loan A Lenders if it receives a Term Loan A Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, either the
Original Term Loan A Maturity Date shall be extended to the First Extended


53

--------------------------------------------------------------------------------





Term Loan A Maturity Date or the First Extended Term Loan Maturity Date shall be
extended to the Second Extended Term Loan A Maturity Date, as applicable:
(x) immediately prior to such extension and immediately after giving effect
thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents and (y) the
Borrower shall have paid the Fees payable under Section 3.5(e)(ii). At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).
Section 2.15    Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default,
maturity or otherwise), there are any Letters of Credit outstanding hereunder,
the Borrower shall, on such date, pay to the Administrative Agent, for its
benefit and the benefit of the Revolving Lenders and the Issuing Bank for
deposit into the Letter of Credit Collateral Account, an amount of money
sufficient to cause the balance of available funds on deposit in the Letter of
Credit Collateral Account to equal the aggregate Stated Amount of such Letters
of Credit.
Section 2.16    Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.13 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments (i)
the aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
would exceed the aggregate amount of the Revolving Commitments at such time, or
(ii) the aggregate principal amount of all outstanding Term Loan A advances
would exceed the aggregate amount of the Term Loan A Commitments, or (iii) the
aggregate principal amount of all outstanding Term Loan B advances would exceed
the aggregate amount of the Term Loan B Commitments, or (iv) the aggregate
principal amount of all outstanding Term Loan C advances would exceed the
aggregate amount of the Term Loan C Commitments, or (v) the aggregate principal
amount of all outstanding Term Loan D advances would exceed the aggregate amount
of the Term Loan D Commitments.
Section 2.17    Increase in Commitments.
The Borrower shall have the right to increase the aggregate amount of the
Commitments up to three (3) times by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Commitments shall not exceed $2,000,000,000. Each such increase in
Commitments of the same Class, each as applicable, must be in an aggregate
minimum amount of $25,000,000 and integral multiples of $10,000,000 in excess
thereof (or the maximum amount of the incremental Commitments available pursuant
to this Section 2.17).


54

--------------------------------------------------------------------------------





The Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders and the Fees to be paid for such increased Commitments. No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee. In
connection with any increase in the Term Loan Commitments of a given Class, the
applicable Term Loan Availability Period for such Class shall not apply to such
increased Term Loan Commitments. If a new Lender of a given Class becomes a
party to this Agreement, or if any existing Lender is increasing its Commitment
of a given Class or obtains a new Class of Commitment, such Lender shall on the
date it becomes a Lender hereunder (or in the case of an existing Lender,
increases its Commitment of such Class or obtains a new Class of Commitment)
(and as a condition thereto) purchase from the other Lenders of such Class its
applicable Commitment Percentage of such Class (determined with respect to the
Lenders’ respective Commitments of such Class, as applicable, and after giving
effect to the increase of Commitments of such Class, as applicable) of any
outstanding Loans of such Class, as applicable, by making available to the
Administrative Agent for the account of such other Lenders of such Class, in
same day funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Loans of such Class to be purchased by such Lender,
plus (B) the aggregate amount of payments previously made by the other Lenders
of such Class under Section 2.4(j) that have not been repaid, plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Loans of such Class. Notwithstanding the foregoing and
any other provision of this Agreement to the contrary, the parties hereto agree
that, in connection with any increase in Commitments under this Section, the
Administrative Agent, the Borrower, and each relevant new or increasing Lender
shall endeavor to make arrangements satisfactory to such parties to cause each
such new or increasing Lender to temporarily hold risk participations in the
outstanding Loans, of the applicable Class, of the other Lenders of such Class
(rather than fund its Commitment Percentage of such Class of all outstanding
Loans of such Class concurrently with the effectiveness of such increase of
Commitments of such Class) with a view toward minimizing breakage costs and
transfers of funds in connection with such increase of Commitments. The Borrower
shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 5.4 as a result of the prepayment of any such Loans. Effecting the
increase of the Commitments under this Section is subject to the following
conditions precedent: (w) no Default or Event of Default shall exist on the
effective date of such increase, (x) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party shall be true and correct in all material
respects on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, (y) payment of any and all fees
required in connection with such increased Commitments and (z)  the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all partnership or other necessary action taken by
the Borrower to authorize such increase and (B) all corporate, partnership,
member or other necessary action taken by each Guarantor that is a party to the
Guaranty authorizing the guaranty of such increase; and (ii) if requested by the
Administrative Agent, an opinion of counsel to the Borrower and any Guarantor
party to the Guaranty, and addressed to the Administrative Agent and the Lenders
covering such matters as reasonably requested by the Administrative Agent; and
(iii) new Notes executed by the Borrower, payable to any new Lenders and
existing Lenders obtaining a new Class of Commitment and replacement Notes
executed by the Borrower, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s applicable Class of Commitment at
the time of the effectiveness of the applicable


55

--------------------------------------------------------------------------------





increase in the aggregate amount of such Commitments. In connection with any
increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 any Lender becoming a party hereto shall execute (1) such documents
and agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.
Section 2.18    Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
Section 2.19    Reallocations on Effective Date; Exiting Lenders.
The Administrative Agent, the Borrower and each Lender agree that upon the
effectiveness of this Agreement, the amount of each Class of the Commitments of
such Lender is as set forth on Schedule 1.1(a) attached hereto. Simultaneously
with the effectiveness of this Agreement, the Commitments of each of the Lenders
of a Class as in effect immediately prior to the effectiveness of this Agreement
shall be reallocated among the Lenders of such Class pro rata in accordance with
their respective Commitments for such Class as set forth on Schedule 1.1(a). To
effect such reallocations, each Lender of a Class who either had no Commitment
with respect to such Class prior to the effectiveness of this Agreement or whose
Commitment of such Class upon the effectiveness of this Agreement exceeds its
Commitment of such Class immediately prior to the effectiveness of this
Agreement (each an “Assignee Lender”) shall be deemed to have purchased at par
all right, title and interest in, and all obligations in respect of, the
Commitments of such Class from the Lenders of such Class whose Commitments are
less than their respective Commitment of such Class immediately prior to the
effectiveness of this Agreement (each an “Assignor Lender”), so that the
Commitments of such Class of each Lender of such Class will be as set forth on
Schedule 1.1(a) attached hereto. Such purchases shall be deemed to have been
effected by way of, and subject to the terms and conditions of, Assignment and
Assumptions without the payment of any related assignment fee, and, except for
Notes to be provided to the Assignor Lenders and Assignee Lenders in the
principal amount of their respective Commitments of any applicable Class, no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived). The Assignor
Lenders, the Assignee Lenders and the other Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to the making of any Loans
to be made on the Effective Date and any netting transactions effected by the
Administrative Agent) with respect to such reallocations and assignments so that
the aggregate outstanding principal amount of each Class of Loans shall be held
by the Lenders of such Class pro rata in accordance with the amount of the
Commitments of such Class (determined without giving effect to any termination
of Commitments effected by the making of any such Loans) of the Lenders of such
Class. Notwithstanding the foregoing and any other provision of this Agreement
to the contrary, the parties hereto agree that, in connection with any
assignment of the Commitments under this Section, the Administrative Agent, the
Borrower, and each relevant Assignee Lender and/or Assignor Lender shall
endeavor to make arrangements satisfactory to such parties to cause each such
Assignee Lender and/or Assignor Lender to temporarily hold risk participations
in the outstanding Loans, of the applicable Class, of the other Lenders of such
Class (rather than fund its Commitment Percentage of such Class of all
outstanding Loans of such Class concurrently with the effectiveness of such
increase of Commitments of such Class) with a view toward minimizing breakage
costs and transfers of funds in connection with such increase of Commitments. On
the Effective Date, the


56

--------------------------------------------------------------------------------





commitment of each Assignor Lender that is a party to the Existing Credit
Agreements, but not a party to this Agreement (other than for purposes of this
Section 2.19) (an “Exiting Lender”), shall be terminated, all outstanding
obligations owing to such Exiting Lenders under the Existing Credit Agreement on
the Effective Date shall be paid in full as provided in this Section, and each
Exiting Lender shall cease to be a Lender under this Agreement; provided,
however, that, notwithstanding anything else provided herein or otherwise, any
rights of an Exiting Lender under the Loan Documents that are intended by their
express terms to survive termination of the Commitments and/or the repayment,
satisfaction or discharge of obligations under any Loan Document shall survive
for such Exiting Lender hereunder.
ARTICLE III.     PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5, the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of any of the
Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the applicable Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or the
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to, but excluding, the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


57

--------------------------------------------------------------------------------





Section 3.2    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b),
the first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of a Class of Term Loans under Section 2.2(a) shall be made from the Term Loan
Lenders of such Class, pro rata according to the amounts of their respective
Term Loan Commitments of such Class; (d) each payment or prepayment of principal
of Term Loans of a given Class shall be made for the account of the Term Loan
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Term Loans of such Class held by them; (e) each payment
of interest on Revolving Loans or Term Loans shall be made for the account of
the Revolving Lenders or Term Loan Lenders, as applicable, pro rata in
accordance with the amounts of interest on such Revolving Loans or Term Loans,
as applicable, then due and payable to such Lenders, respectively; (f) the
making, Conversion and Continuation of Loans of a particular Type and Class
(other than Conversions provided for by Sections 5.1(c) and 5.5) shall be made
pro rata among the Lenders of such Class according to the amounts of their
respective Loans of such Class and the then current Interest Period for each
Lender’s portion of each such Loan of such Type and Class shall be coterminous;
(g) the Revolving Lenders’ participation in, and payment obligations in respect
of, Swingline Loans under Section 2.5, shall be in accordance with their
respective Revolving Commitment Percentages; and (h) the Revolving Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.4, shall be in accordance with their respective Revolving Commitment
Percentages. All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Revolving Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.5(e), in
which case such payments shall be pro rata in accordance with such participating
interests).
Section 3.3    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in


58

--------------------------------------------------------------------------------





accordance with the requirements of Section 3.2 or Section 11.5, as applicable.
To such end, all the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender so purchasing
a participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5    Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent, including, without
limitation, those set forth in the Fee Letter.
(b)    Revolving Loan Facility Fee. During the period from the Agreement Date
to, but excluding, the Revolving Maturity Date, the Borrower agrees to pay to
the Administrative Agent for the account of the Revolving Lenders a facility fee
equal to the daily aggregate amount of the Revolving Commitments (whether or not
utilized) multiplied by a rate per annum equal to the Applicable Facility Fee.
Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Maturity Date or any earlier date of termination
of the Revolving Commitments or reduction of the Revolving Commitments to zero.
The Borrower acknowledges that the fee payable hereunder is a bona fide
commitment fee and is intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrower as described herein and for
no other purposes.
(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to, but excluding, the date such Letter of Credit is drawn in
full. In addition to such fees, the Borrower shall pay to the Issuing Bank
solely for its own account, a fronting fee in respect of each Letter of Credit
issued thereby equal to the greater of (i) $500 and (ii) one-eighth of one
percent (0.125%) of the initial Stated Amount of such Letter of Credit. The fees
provided for in this subsection shall be earned upon issuance and shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Maturity Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) following any event
specified in the immediately preceding clauses (ii) or (iii), from time to time
on demand of the Administrative Agent and in the case of the fee provided for in
the second sentence, at the time of issuance of such Letter of Credit. The
Borrower shall pay directly to


59

--------------------------------------------------------------------------------





the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by the Issuing Bank from
time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued thereby or any other
transaction relating thereto.
(d)    Intentionally Omitted.
(e)    Extension Fees.
(i)    If the Borrower exercises its right to extend the Revolving Maturity Date
in accordance with Section 2.14(a), the Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a fee equal to
fifteen hundredths of one percent (0.15%) of the amount of such Revolving
Lender’s Revolving Commitment (whether or not utilized). Such fee shall be fully
earned and due and payable in full on the date the Administrative Agent receives
the Revolving Extension Request pursuant to such Section.
(ii)    If the Borrower exercises its right to extend the Term Loan A Maturity
Date from time to time in accordance with Section 2.14(b), the Borrower agrees
to pay to the Administrative Agent for the account of each Term Loan A Lender in
connection with each such extension a fee equal to fifteen hundredths of one
percent (0.15%) of the sum of (A) the amount of such Term Loan A Lender’s
outstanding Term Loan A Advances plus (B) the amount of Term Loan A Lender’s
undisbursed Term Loan A Commitment, if any. Such fee shall be fully earned and
due and payable in full on the date the Administrative Agent receives the
applicable Term Loan A Extension Request pursuant to such Section.
(f)    Intentionally Omitted.
(g)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Lead Arrangers
as provided in the Fee Letter and as may be otherwise agreed to in writing from
time to time by the Borrower and the Administrative Agent.
Section 3.6    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.
Section 3.7    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) through (ii) and,
with respect to Swingline Loans, in Section 2.5(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting


60

--------------------------------------------------------------------------------





fees, default charges, late charges, funding or “breakage” charges, increased
cost charges, attorneys’ fees and reimbursement for costs and expenses paid by
the Administrative Agent or any Lender to third parties or for damages incurred
by the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in (i) the definition of “Requisite Lenders,”
“Requisite Revolving Lenders” and “Requisite Class Lenders”, as applicable, and
(ii) Section 13.7.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank and/or the Swingline Lender hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and/or (y) in the case of a Defaulting
Lender that is a Revolving Lender, Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Bank and/or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under


61

--------------------------------------------------------------------------------





this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any Class
or amounts owing by such Defaulting Lender under Section 2.4(j) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article VI were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class of, and L/C Disbursements owed
to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans are held by the Revolving Lenders pro rata in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately following subsection (d)) and all Term Loans of
the same Class are held by the Term Loan Lenders of such Class pro rata as if
there had been no Defaulting Lenders of such Class. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this subsection shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5(b) for any period during which that
Revolving Lender is a Defaulting Lender only to extent allocable to the sum of
(1) the outstanding principal amount of the Revolving Loans funded by it, and
(2) its Revolving Commitment Percentage of the Stated Amount of Letters of
Credit for which it has provided Cash Collateral as and when required pursuant
to Section 3.9(e) below.
(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive any Fee payable under Section 3.5(c) for any period during which that
Revolving Lender is a Defaulting Lender only to the extent allocable to its
Revolving Commitment Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to the immediately following
subsection (e).
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that is a Revolving Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non‑Defaulting Lender pursuant
to the immediately following subsection (d), (y) pay to each Issuing Bank and
Swingline Lender, as applicable, the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined


62

--------------------------------------------------------------------------------





without regard to such Defaulting Lender’s Revolving Commitment), but only to
the extent that (x) the conditions set forth in Article VI are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 13.3, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligations of Defaulting Lenders that are Revolving Lenders on
to fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Defaulting Lender
that is a Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


63

--------------------------------------------------------------------------------





(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower and Administrative Agent (and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Bank) agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which, in the case of a Defaulting Lender
that is a Revolving Lender, may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately preceding subsection (d)) and to cause the Term Loans of each
Class to be held pro rata by the Term Lenders of such Class in accordance with
their respective Term Loan Commitment Percentages of such Class, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and
outstanding Loans to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.6(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Lender which is a Non-Defaulting Lender may (but
shall not be obligated to) in its sole discretion, acquire the face amount of
all or a portion of such Defaulting Lender’s Commitment and outstanding Loans
via an assignment subject to and in accordance with the provisions of Section
13.6(b). In connection with any such assignment, such Defaulting Lender shall
promptly execute all documents reasonably requested to effect such assignment,
including an appropriate Assignment and Assumption and, in accordance with
Section 13.6(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500, provided that failure by a Defaulting Lender to execute any
such Assignment and Assumption shall not invalidate any such assignment. No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the Assignment and
Assumption


64

--------------------------------------------------------------------------------





shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient with any applicable amounts held pursuant to subsection (e) of
this Section, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the
Administrative Agent, the applicable Defaulting Lender’s Revolving Commitment
Percentage of Revolving Loans and/or Term Loan Commitment Percentage of each
Class of Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Bank or any
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender’s full Revolving Commitment Percentage and
Term Loan Commitment Percentage of each Class, as applicable, of all outstanding
Loans and participations in Letters of Credit and Swingline Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Section 3.10    Taxes.
(a)    Defined Terms. For purposes of this Section, the term “Lender” includes
any Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender


65

--------------------------------------------------------------------------------





(but only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W‑9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender


66

--------------------------------------------------------------------------------





under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 and Exhibit K-3, IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


67

--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. The Administrative Agent shall
deliver to the Borrower an IRS Form W-9 and any forms or other documentation
described above that it would be required to deliver to the Borrower if it were
a Lender.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
ARTICLE IV.     UNENCUMBERED POOL
Section 4.1    Unencumbered Pool Requirements.


68

--------------------------------------------------------------------------------





At all times the Properties in the Unencumbered Pool shall satisfy the following
requirements, to Administrative Agent’s reasonable satisfaction:
(a)    The Unencumbered Asset Value shall be at least $250,000,000;
(b)    All Unencumbered Pool Properties shall be Eligible Properties;
(c)    There shall be at least five (5) Unencumbered Pool Properties; and
(d)    No Unencumbered Pool Property shall be Unimproved Land.
Section 4.2    Eligibility and Addition of Properties.
(a)    Initial Unencumbered Pool Properties. As of the Agreement Date, the
Properties identified on Schedule 4.2 shall be the Unencumbered Pool Properties.
(b)    Additional Unencumbered Pool Properties. After the Agreement Date a
Property shall be added to the Unencumbered Pool upon the satisfaction of each
of the following conditions (as confirmed by Administrative Agent in writing):
(i)    delivery to Administrative Agent of a current operating statement and
rent roll for such Property audited or certified by Borrower to its knowledge as
being true and correct in all material respects and historical operating
statements (to the extent available), rent rolls (including ARGUS or similar
information if available) and the purchase and sale agreement (if a new
acquisition);
(ii)    delivery to Administrative Agent of an operating budget for such
Property for the current fiscal year;
(iii)    receipt and review of a pro forma Compliance Certificate evidencing
compliance on a pro-forma basis with the covenants set forth in Section 10.1(b)
and Section 10.1(e);
(iv)    delivery of such other information as may be reasonably requested by
Administrative Agent in order to evaluate the potential Unencumbered Pool
Property, including, but not limited to customary due diligence requests; and
(v)    the owner of such Property shall have executed and delivered a Guaranty
to the extent then required by and in compliance with Section 8.14.
Upon receipt of the foregoing, Administrative Agent shall conduct due diligence,
reasonably satisfactory to Administrative Agent, with respect to the proposed
Property to confirm such Property qualifies as an Eligible Property.
(c)    Approval of Additional Unencumbered Pool Properties. If at any time there
are less than ten (10) Unencumbered Pool Properties, the addition of a proposed
Property to the Unencumbered Pool shall require the approval of Requisite
Lenders. For so long as there are ten (10) or more Unencumbered Pool Properties,
a proposed Property shall be added to the Unencumbered Pool upon satisfaction of
the requirements set forth in Sections 4.1 and 4.2 above, as confirmed by
Administrative Agent in writing (such confirmation not to be unreasonably
withheld or delayed).


69

--------------------------------------------------------------------------------





Section 4.3    Removal of Properties from the Unencumbered Pool.
(a)    From time to time the Borrower may request, upon not less than ten (10)
days prior written notice to the Administrative Agent, that any Property then
included in the Unencumbered Pool be removed therefrom, which removal (the
“Property Removal”) shall be effected by the Administrative Agent if the
Administrative Agent determines all of the following conditions are satisfied:
(i)    as of the date of such Property Removal and immediately after giving
effect to such Property Removal (i) no Default or Event of Default exists or
will exist; (ii) all representations and warranties and covenants contained
herein and in the other Loan Documents are true and accurate in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; and (iii) the conditions of
Section 4.1 are satisfied; and
(ii)    Borrower delivers to Administrative Agent a pro forma Compliance
Certificate in form and substance acceptable to Administrative Agent.
(b)    Additionally, any Property included in the Unencumbered Pool shall be
removed therefrom, in the event such Property is no longer an Eligible Property;
provided, however, that if Borrower remedies the occurrence which caused such
Property to become ineligible and provides evidence thereof to Administrative
Agent’s satisfaction within ninety (90) days of such Property becoming
ineligible, along with a representation that the Property is an Eligible
Property, then, provided no Event of Default exists, such Property shall again
be included in the Unencumbered Pool without satisfying the requirements of
Section 4.2(b) and Section 4.2(c) above.
ARTICLE V.     YIELD PROTECTION, ETC.
Section 5.1    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), including, without limitation, any Regulatory Change, affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or such Participant, or any corporation controlling such Lender
or such Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable


70

--------------------------------------------------------------------------------





by such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or such obligation or the maintenance by such
Lender of capital in respect of its LIBOR Loans or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change that: (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes), or (ii) imposes or modifies any reserve, special deposit, compulsory
loan, insurance charge or similar requirements (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder) or (iii) imposes on any Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.
(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under this Section (but without duplication), if as
a result of any Regulatory Change or any risk-based capital guideline or other
requirement heretofore or hereafter issued by any Governmental Authority there
shall be imposed, modified or deemed applicable any Tax (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Issuing Bank or such Revolving Lender, the
Borrower shall pay immediately to the Issuing Bank or, in the case of such
Revolving Lender, to the Administrative Agent for the account of such Revolving
Lender, from time to time as specified by the Issuing Bank or such Revolving
Lender, such additional amounts as shall be sufficient to compensate the Issuing
Bank or such Revolving Lender for such increased costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank, or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
the Issuing Bank, or any Lender to give such notice shall not release the
Borrower


71

--------------------------------------------------------------------------------





from any of its obligations hereunder. The Administrative Agent, the Issuing
Bank, and each Lender, as the case may be, agrees to furnish to the Borrower
(and in the case of the Issuing Bank, or a Lender to the Administrative Agent as
well) a certificate setting forth the basis and amount of each request for
compensation under this Section. Determinations by the Administrative Agent, the
Issuing Bank, or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall pay the Administrative Agent, the Issuing
Bank and or any such Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
Section 5.2    Suspension of LIBOR Loans.
(a)    LIBOR Suspension. Anything herein to the contrary notwithstanding, if, on
or prior to the determination of LIBOR for any Interest Period, unless and until
a Replacement Rate is implemented:
(i)    The Administrative Agent shall determine (which determination shall be
conclusive (absent manifest error)) that reasonable and adequate means do not
exist for the ascertaining LIBOR for such Interest Period;
(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive (absent manifest error)) that quotations of interest rates
for the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or
(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive (absent manifest error)) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.
(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.2(a) above, if the Administrative Agent or Required Lenders has made
the determination (such determination to be conclusive absent manifest error)
that (i) the circumstances described in Section 5.2(a)(i), (a)(ii), or (a)(iii)
have arisen and that such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
the applicable currency or (iii) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having, or purporting to have, jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 5.2(a)(i), (a)(ii), or (a)(iii) occurs with respect to the Replacement
Rate or (B) the Administrative


72

--------------------------------------------------------------------------------





Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent, and the Borrower, as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.2(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 13.7), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Administrative Agent shall promptly provide
written notice of the same to the Borrower (but shall use commercially
reasonable efforts to provide such written notice at least thirty (30) days in
advance of the application of such rate), and the Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
Section 5.3    Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).
Section 5.4    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall (in consultation with such Lender) determine in
its sole discretion shall be sufficient to compensate such Lender for any loss,
cost or expense attributable to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR


73

--------------------------------------------------------------------------------





were set on the date on which such LIBOR Loan was repaid, prepaid or Converted
or the date on which the Borrower failed to borrow, Convert or Continue such
LIBOR Loan, as applicable, calculating present value by using as a discount rate
LIBOR quoted on such date. Upon the Borrower’s request, the Administrative Agent
shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Any such statement shall be conclusive absent manifest error.
Section 5.5    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2, or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
Section 5.6    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1(b) or 5.3 but the obligation of
the Requisite Lenders shall not have been suspended under such Sections, or (c)
a Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document which, pursuant to Section 13.7, requires
the vote of such Lender, and the Requisite Lenders or Requisite Class Lenders,
as applicable, shall have voted in favor of such amendment, modification or
waiver, then Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 13.6 (b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender (including any amounts
payable under Section 5.4 by reason of such payment or otherwise), plus (y) the
aggregate amount of payments previously made by the Affected


74

--------------------------------------------------------------------------------





Lender under Section 2.4(j) that have not been repaid, plus (z) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10, 5.1 or 5.4) with respect to any period up to the date of
replacement.
Section 5.7    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.8    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
ARTICLE VI.     CONDITIONS PRECEDENT
Section 6.1    Initial Conditions Precedent.
The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent (the date of the satisfaction or waiver of
the conditions set forth in this Section 6.1, the “Effective Date”):
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    to the extent requested by each Lender, Revolving Notes and Terms Notes
executed by the Borrower, payable to each applicable Lender (but excluding any
Lender that has requested not to receive Notes) and complying with the terms of
Section 2.12(a) and the Swingline Note executed by the Borrower;
(iii)    the Guaranty executed by Hudson REIT;


75

--------------------------------------------------------------------------------





(iv)    an opinion of (A) Latham & Watkins LLP, special counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering the matters reasonably required by Administrative Agent and
(B) Venable LLP, Maryland counsel to the Borrower and Hudson REIT, addressed to
the Administrative Agent and the Lenders and covering the matters reasonably
required by the Administrative Agent;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued by the Secretary of State of the state of
formation of each such Loan Party issued within thirty (30) days of the date
hereof and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
(ix)    a Compliance Certificate calculated on a pro forma basis (taking into
account the Unencumbered Pool Properties as of the Agreement Date) for the
Borrower’s fiscal quarter ending December 31, 2017;
(x)    a Disbursement Instruction Agreement effective as of the Effective Date;
(xi)    intentionally omitted;
(xii)    copies of all Material Contracts in existence on the Agreement Date not
previously delivered to Administrative Agent;
(xiii)    the Fee Letter;
(xiv)    all other fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and any of the Lenders for which an invoice has been
provided at least three (3) Business Days prior to the date hereof, including,
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;


76

--------------------------------------------------------------------------------





(xv)    to the extent not previously delivered to Administrative Agent, at
Administrative Agent’s request, insurance certificates, or other evidence,
providing that the insurance coverage required under Section 8.5 (including,
without limitation, both property and liability insurance) is in full force and
effect;
(xvi)    UCC, tax, judgment and lien search reports with respect to each Loan
Party in all necessary or appropriate jurisdictions indicating that there are no
liens of record other than Permitted Liens;
(xvii)    a complete listing of all Subsidiaries which are not Guarantors; and
(xviii)    evidence that all accrued and unpaid interest and fees owing by the
Loan Parties under the Existing Credit Facilities have been paid, in full, for
which an invoice has been provided at least three (3) Business Days prior to the
date hereof.
(b)    In the good faith judgment of the Administrative Agent:
(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since December
31, 2017, that has had or could reasonably be expected to result in a Material
Adverse Effect;
(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(iii)    the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound; and
(iv)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act.
Section 6.2    Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans (other than
Revolving Loans pursuant to Section 2.4(e), the only conditions precedent for
which are set forth in Section 2.4(e)) and (ii) the Issuing Bank to issue
Letters of Credit are each subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16 would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which


77

--------------------------------------------------------------------------------





case such representation or warranty shall be true and correct in all respects)
on and as of the date of the making of such Loan or date of issuance of such
Letter of Credit with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; and (c) subject to
Section 2.4(e), in the case of the borrowing of Loans, the Administrative Agent
shall have received a timely Notice of Borrowing, or in the case of a Swingline
Loan, the Swingline Lender shall have received a timely Notice of Swingline
Borrowing, and in the case of the issuance of a Letter of Credit the Issuing
Bank and the Administrative Agent shall have received a timely request for the
issuance of such Letter of Credit. Each Credit Event (other than a Continuation
or the making of Revolving Loans pursuant to Section 2.4(e)) shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Section 6.2 have been satisfied. For
purposes of determining compliance with the conditions specified in Section 6.1
with respect to the initial effectiveness of this Agreement, for the benefit of
Administrative Agent and the other Lenders, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to such Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the Effective Date specifying its
objection thereto.
ARTICLE VII.     REPRESENTATIONS AND WARRANTIES
Section 7.1    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity (as applicable), duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed on Part II of


78

--------------------------------------------------------------------------------





Schedule 7.1(b), (A) each of the Borrower and its Subsidiaries owns, free and
clear of all Liens, and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and non-assessable and (C) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in the
Borrower and the Guarantors. As of the Agreement Date, Part III of
Schedule 7.1(b) correctly sets forth all Unconsolidated Affiliates of the
Borrower, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Borrower.
(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval not already obtained or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, (iii) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound, which could reasonably be
expected to have a Material Adverse Effect; or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the other Lender
Parties.
(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
non-compliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.
(f)    Title to Properties; Liens. Schedule 7.1(f)(i) is, as of the Agreement
Date, a complete and correct listing of all Properties of the Borrower, each
other Loan Party and each other Material Subsidiary, setting forth, for each
such Property, the current occupancy status of such Property and whether such
Property is Construction-in-Progress or a Renovation Property and, if such
Property is Construction-in-Progress or a Renovation Property, the status of
completion of such Property. Schedule 7.1(f)(ii) is, as of the Agreement


79

--------------------------------------------------------------------------------





Date, a complete and correct listing of all Eligible Properties. Each of the
Borrower, each other Loan Party and each other Material Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets. No Eligible Property is subject to any Lien other than Permitted Liens
(or, for the sake of clarity and to the extent that they are Liens, Negative
Pledges permitted under Section 10.2) and each such Eligible Property otherwise
satisfies all requirements under the Loan Documents for being an Eligible
Property.
(g)    Existing Indebtedness. Schedule 7.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness (including all Guarantees
(other than Guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities and other similar customary exceptions to
recourse liability or exceptions relating to bankruptcy, insolvency,
receivership or other similar events, provided that the obligations under such
Guaranty have not become due and payable)) with an outstanding principal amount
of $5,000,000 or more of each of the Borrower, the other Loan Parties and the
other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance, in all material respects, with all of the terms
of such Indebtedness and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with the giving of
notice, the passage of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness.
(h)    Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. As of the Agreement
Date, each of the Borrower, the other Loan Parties and the other Subsidiaries
that is party to any Material Contract has performed and is in compliance with
all of the terms of such Material Contract, and no default or event of default,
or event or condition which with the giving of notice, the passage of time, or
both, would constitute such a default or event of default, exists with respect
to any such Material Contract.
(i)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. To the knowledge of
the Borrower, there are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary except as could not reasonably be expected to have a
Material Adverse Effect.
(j)    Taxes. All federal and state income tax returns and other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal and
state income taxes and other material taxes required to be paid by the Borrower,
each other Loan Party and each other Subsidiary, and with respect to their
respective properties, income, profits and assets which are due and payable,
have been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6. As of the Agreement Date, none of the United States
federal income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit by any Governmental Authority. All charges, accruals
and reserves on the books of the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any taxes are in accordance with GAAP, to the extent
required under GAAP.


80

--------------------------------------------------------------------------------





(k)    Financial Statements. The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of Hudson REIT and its consolidated
Subsidiaries for the fiscal years ended December 31, 2016 and December 31, 2017,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of Hudson REIT and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year‑end audit adjustments).
Neither Hudson REIT nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.
(l)    No Material Adverse Change. Since December 31, 2017, taking into account
public filings made with the Securities and Exchange Commission prior to the
Agreement Date, there has been no event, change, circumstance or occurrence that
could reasonably be expected to have a Material Adverse Effect. The Borrower and
Hudson REIT collectively are, and Hudson REIT and its Subsidiaries on a
consolidated basis are, Solvent.
(m)    Intentionally Omitted.
(n)    ERISA.
(i)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Each Qualified Plan has received a favorable
determination or is entitled to rely on a currently-effective prototype opinion
letter from the Internal Revenue Service or a timely application for such letter
is currently being processed by the Internal Revenue Service with respect
thereto and, to the knowledge of the Borrower, nothing has occurred which would
prevent any Qualified Plan from being qualified under Section 401(a) of the
Internal Revenue Code or cause the loss of such qualification.
(ii)    The Borrower represents that, with respect to any Benefit Arrangement
maintained by Hudson REIT or the Borrower that is a retiree welfare benefit
arrangement, all amounts have been accrued on Hudson REIT’s financial statements
in accordance with FASB ASC 715. The “benefit obligation” of all Plans does not
exceed the “fair market value of plan assets” for such Plans by more than
$15,000,000 all as determined by and with such terms defined in accordance with
FASB ASC 715.
(iii)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) neither
the Borrower nor Hudson REIT has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject Hudson
REIT or the Borrower to a


81

--------------------------------------------------------------------------------





tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.
(o)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(p)    Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiaries: (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties; (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect; and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws; (y) cause or contribute to any other
potential common law or legal claim or other liability; or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which, reasonably could be expected to
have a Material Adverse Effect. To Borrower’s knowledge, none of the Properties
is listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law. To the Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.
(q)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit that would impair its ability to consummate the transactions contemplated
by this Agreement or to perform its obligations under any Loan Document to which
it is a party.


82

--------------------------------------------------------------------------------





(r)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System. Borrower
and the other Loan Parties shall comply with Regulations T, U and X of the Board
of Governors of the Federal Reserve System.
(s)    Affiliate Transactions. Except as permitted by Section 10.9, none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement (whether oral or written) with any Affiliate.
(t)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances, except as could not reasonably be expected
to have a Material Adverse Effect. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(u)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Material Subsidiaries are engaged in the business of acquiring,
owning, redeveloping, developing, financing and managing various types of
Properties, including, without limitation, Retail Properties, Office Properties,
Studio Properties, and Mixed-Use Properties, together with other business
activities incidental thereto.
(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby (other than under the Fee Letter).
(w)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished and to be furnished to the Administrative
Agent or any Lender by, on behalf of, or at the direction of, the Borrower, any
other Loan Party or any other Subsidiary were or will be (as applicable), at the
time furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. As of the Agreement Date, no fact is known to any
Loan Party which has had, or may in the future have (so far as any Loan Party
can reasonably foresee), a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 7.1(k) or in such
information, reports or other papers or data or otherwise disclosed in


83

--------------------------------------------------------------------------------





writing to the Administrative Agent and the Lenders. No document furnished or
written statement made to the Administrative Agent or any Lender in connection
with the negotiation, preparation or execution of, or pursuant to, this
Agreement or any of the other Loan Documents contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary in order to make the statements contained therein not misleading.
(x)    No Prohibited Transactions. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as such term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(y)    OFAC. None of the Borrower, any of the other Loan Parties, any of the
other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at http://www.treas.gov/offices/enforcement/ofac/
index.shtml or as otherwise published from time to time; (ii) is (A) an agency
of the government of a country, (B) an organization controlled by a country, or
(C) a person resident in a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.
(z)    REIT Status. Hudson REIT qualifies as, and has elected to be treated as,
a REIT and its proposed methods of operation will enable it to continue to
maintain its status as a REIT.
(aa)    Unencumbered Pool Properties. Each Unencumbered Pool Property included
in calculations of the Unencumbered Asset Value satisfies all of the
requirements set forth in Section 4.1.
Section 7.2    Survival of Representations and Warranties, Etc.
All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the date
on which any extension of the Revolving Maturity Date is effectuated pursuant to
Section 2.14 and at and as of the date of the occurrence of each Credit Event
(other than a Continuation or the making of Revolving Loans pursuant to Section
2.4(e)), except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.
ARTICLE VIII.     AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants:


84

--------------------------------------------------------------------------------





Section 8.1    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.
Section 8.2    Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, except where the failure to comply could not reasonably
be expected to have a Material Adverse Effect.
Section 8.3    Maintenance of Property.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.
Section 8.4    Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(u)
and not enter into any line of business not otherwise engaged in by such Person
as of the Agreement Date.
Section 8.5    Insurance.
The Borrower shall, and shall cause each other Loan Party and each other
Material Subsidiary to, maintain insurance (on a replacement cost basis as it
relates to property insurance for all perils other than earthquake related
perils, which shall be insured on a net probable maximum loss basis) with
financially sound and reputable insurance companies against such risks and in
such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all certificates of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
Section 8.6    Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,


85

--------------------------------------------------------------------------------





charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) if the failure to pay or discharge such tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.
Section 8.7    Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Borrower if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with at least one Business
Day’s prior notice. The Borrower shall be obligated to reimburse the
Administrative Agent and the Lenders for their costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while an Event of Default exists. If requested by the
Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower, any other Loan Party or any
other Material Subsidiary with the Borrower’s accountants.
Section 8.8    Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of Hudson REIT, the Borrower and its Subsidiaries;
(d) to provide for the general working capital needs of Hudson REIT, the
Borrower and its Subsidiaries and for other general corporate purposes of Hudson
REIT, the Borrower and its Subsidiaries; and (e) to pay fees and expenses
incurred in connection with the Loans. The Borrower shall only use Letters of
Credit for the same purposes for which it may use the proceeds of Loans. The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.
Section 8.9    Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials


86

--------------------------------------------------------------------------------





and to clean up the Properties as required under Environmental Laws. The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions necessary to prevent the imposition of any Liens
on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.
Section 8.10    Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 8.11    Material Contracts.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, do or
knowingly permit to be done anything to impair materially the value of any of
the Material Contracts, except, in each case, to the extent that either of the
foregoing could not reasonably be expected to have a Material Adverse Effect
(other than in connection with clause (a)(1) of the definition thereof).
Section 8.12    REIT Status.
The Borrower shall cause Hudson REIT to maintain its status as a REIT under the
Internal Revenue Code.
Section 8.13    Exchange Listing.
The Borrower shall cause Hudson REIT to maintain at least one class of common
shares of Hudson REIT having trading privileges on the New York Stock Exchange
or NYSE Amex Equities or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.
Section 8.14    Guarantors.
(a)    Subject to Section 8.14(c), within one hundred twenty (120) days, unless
extended by Administrative Agent in its sole discretion, of any Person becoming
a Material Subsidiary (other than an Excluded Subsidiary) after the Effective
Date or in connection with the addition of a Property to the Unencumbered Pool
that is owned by a Subsidiary not already a Guarantor (or Borrower), the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (A) an Accession
Agreement executed by such Subsidiary and (B) the items that would have been
delivered under subsections (iv)(A), (v) through (viii), and (xiv) through
(xvi), of Section 6.1(a) if such Subsidiary had been a Material Subsidiary on
the Effective Date; provided, however, promptly (and in any event within one
hundred twenty (120) days, unless extended by Administrative Agent in its sole
discretion) upon any Excluded Subsidiary ceasing to be subject to the
restriction which prevented it from becoming a Guarantor on the Effective Date
or delivering an Accession Agreement pursuant to this Section, as the case may
be, such Subsidiary shall comply with the provisions of this Section. For the
purpose


87

--------------------------------------------------------------------------------





of clarity, each Unencumbered Pool Property must be owned by a Guarantor or the
Borrower, except during any period in which the owner of any Unencumbered Pool
Property is not required to provide a Guaranty pursuant to Section 8.14(c), in
which case such Unencumbered Pool Property need only be owned by a Subsidiary of
the Borrower or the Borrower.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) subject to
Section 8.14(c), such Guarantor does not own (or will not own as of such
release) any Unencumbered Pool Property, nor any direct or indirect equity
interest in any Subsidiary that owns an Unencumbered Pool Property; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a) or the last two sentences of the following
subsection (c); (iii) no Default or Event of Default then exists or would occur
as a result of such release, including, without limitation, a Default or Event
of Default resulting from a violation of any of the covenants contained in
Section 10.1; (iv) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of such release with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least ten (10)
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.
(c)    Notwithstanding anything to the contrary contained in this Section 8.14
above, if Hudson REIT obtains an Investment Grade Rating and for so long as
Hudson REIT maintains an Investment Grade Rating, no Material Subsidiary or
owner of any Unencumbered Pool Property (or any other Subsidiary) shall be
required to become a Guarantor and any Material Subsidiary or owner of any
Unencumbered Pool Property (or any other Subsidiary) that has provided a
Guaranty that is eligible to be released from such Guaranty pursuant to clauses
(iii), (iv) and (v) of the preceding subsection (b) may be released from the
Guaranty (which, for avoidance of doubt, shall in no event include Hudson REIT),
unless such Person, or any Subsidiary that directly or indirectly owns any
Equity Interest in such Person, provides a Guaranty of Indebtedness to a Person
other than to Administrative Agent, for the benefit of the Guarantied Parties
(as defined in the Guaranty). In the event Borrower fails to maintain an
Investment Grade Rating, then each Material Subsidiary (other than an Excluded
Subsidiary) and each owner of any Unencumbered Pool Property that is not then a
Guarantor that is a party to the Guaranty hereunder shall comply with all the
terms and conditions of Section 8.14(a) above within thirty (30) days of such
failure. In the event a Material Subsidiary (other than an Excluded Subsidiary)
or an owner of any Unencumbered Pool Property or any Subsidiary that directly or
indirectly owns any Equity Interest in such owner, that is not then a Guarantor
that is party to the Guaranty hereunder provides a Guaranty of Indebtedness to a
Person other than to Administrative Agent, for the benefit of the Guarantied
Parties (as defined in the Guaranty), then such Material Subsidiary, owner of
any Unencumbered Pool Property and/or such Subsidiary that directly or
indirectly owns any Equity Interest in such owner, as applicable, shall comply
with all the terms and conditions of Section 8.14(a) above within thirty (30)
days of executing such third party Guaranty.


88

--------------------------------------------------------------------------------





ARTICLE IX.     INFORMATION
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:
Section 9.1    Quarterly Financial Statements.
As soon as available and in any event within five (5) days after the filing of
Hudson REIT’s 10-Q with the Securities and Exchange Commission (but in no event
later than forty-five (45) days after the end of each of the first, second and
third fiscal quarters of Hudson REIT), the unaudited consolidated financial
statements of Hudson REIT and its Subsidiaries (including a consolidated balance
sheet, income statement and statement of cash flows) as at the end of such
period and setting forth in each case in comparative form the figures as of the
end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief executive officer or chief financial
officer of Hudson REIT, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the consolidated financial position of
Hudson REIT and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year‑end audit adjustments).
Subject to Section 9.5, if the applicable financial statements of Hudson REIT
are timely and publicly available electronically on the website of Hudson REIT
or the SEC, then the Borrower shall be deemed to have met the delivery
requirements of this Section 9.1.
Section 9.2    Year‑End Statements.
As soon as available and in any event within five (5) days after the filing of
Hudson REIT’s 10-K with the Securities and Exchange Commission (but in no event
later than ninety (90) days after the end of each fiscal year of Hudson REIT),
the audited consolidated financial statements of Hudson REIT and its
Subsidiaries (including a consolidated balance sheet, income statement,
statement of cash flows and statement of stockholder equity) as at the end of
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be (a) certified by the
chief executive officer or chief financial officer of Hudson REIT, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of Hudson REIT and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified as to substance and
scope and who shall have authorized the Borrower to deliver such report to the
Administrative Agent and the Lenders pursuant to this Agreement. Subject to
Section 9.5, if the applicable financial statements of Hudson REIT are timely
and publicly available electronically on the website of Hudson REIT or the SEC,
then the Borrower shall be deemed to have met the delivery requirements of this
Section 9.2.
Section 9.3    Compliance Certificate.
Within forty-five (45) days of the end of each of the first, second and third
fiscal quarters of Hudson REIT and within ninety (90) days of the end of each
fiscal year of Hudson REIT, a certificate substantially in the form of Exhibit I
(a “Compliance Certificate”) executed on behalf of the Borrower by the chief
financial officer of Hudson REIT (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
(i) the calculations required to establish whether Hudson REIT was in compliance
with the covenants contained in Section 10.1 and (ii) list of all assets
included in calculations of Unencumbered Asset Value and shall disclose which
assets have been added or removed from such calculation since the previous list
delivered to Administrative Agent; (b) stating that no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when


89

--------------------------------------------------------------------------------





it occurred and the steps being taken by the Borrower with respect to such
event, condition or failure; (c) setting forth a statement of Funds From
Operations; and (d) setting forth a report of newly acquired Properties,
including the Net Operating Income, cost and mortgage debt, if any, of each such
Property.
Section 9.4    Other Information.
To the extent not otherwise disclosed in the financial statements furnished to
Administrative Agent pursuant to Sections 9.1 and 9.2 above or publically filed
with the Securities and Exchange Commission, Borrower shall furnish to
Administrative Agent the following:
(a)    Promptly upon receipt thereof, copies of all reports disclosing matters
identified through the audit or review of the operations of the Borrower or
Hudson REIT which are reasonably likely to be materially detrimental to
financial condition of the Borrower or Hudson REIT, if any, submitted to the
Borrower, Hudson REIT or its Board of Directors by its independent public
accountants including, without limitation, any management report;
(b)    Intentionally omitted;
(c)    To the extent not publicly filed with the Securities and Exchange
Commission (or any Governmental Authority substituted therefore), promptly upon
the mailing thereof to the shareholders of the Borrower generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;
(d)    Intentionally omitted;
(e)    At the time the financial statements are furnished pursuant to
Section 9.2, projected balance sheets, operating statements, profit and loss
projections and cash flow budgets of the Borrower and its Subsidiaries on a
consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in detail, in form satisfactory to the Administrative Agent. The
foregoing shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Borrower, and when
appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Sections 10.1 and 10.2 at the end of each fiscal quarter
of the next succeeding fiscal year;
(f)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;
(g)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States federal income tax returns of any Loan Party or any other
Subsidiary are being audited;


90

--------------------------------------------------------------------------------





(h)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower, any other Loan Party concurrently with the next
delivery of the Compliance Certificate;
(i)    Prompt notice of (i) any change in the senior management of Hudson REIT
or the Borrower, (ii) any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party or any
other Material Subsidiary or (iii) the occurrence of any other event which, in
the case of any of the immediately preceding clauses (i) through (iii), has had,
or could reasonably be expected to have, a Material Adverse Effect, together
with such other information as requested by the Administrative Agent, the
Lenders and their counsel to evaluate such matters;
(j)    Prompt notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by any Loan Party
or any other Subsidiary under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;
(k)    Promptly upon entering into any Material Contract or Specified
Derivatives Contract after the Agreement Date, a copy of such contract;
(l)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;
(m)    Intentionally Omitted;
(n)    Intentionally Omitted;
(o)    Intentionally Omitted;
(p)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to an Unconsolidated
Affiliate, such evidence to be in form and detail satisfactory to the
Administrative Agent;
(q)    Promptly, upon any change in Hudson REIT’s Credit Rating, a certificate
stating that Hudson REIT’s Credit Rating has changed and the new Credit Rating
that is in effect;
(r)    Intentionally Omitted;
(s)    Promptly, and in any event within three (3) Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim,


91

--------------------------------------------------------------------------------





and the matters covered by notices referred to in any of the immediately
preceding clauses (i) through (iv), whether individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;
(t)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and
(u)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Borrower, any of its Subsidiaries, or
any other Loan Party as the Administrative Agent or any Lender may reasonably
request.
Section 9.5    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. Pacific time on the opening of business on the next business day for
the recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 9.3 to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificate required by
Section 9.3, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 9.6    Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United


92

--------------------------------------------------------------------------------





States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”.
Section 9.7    USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such request to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
ARTICLE X.     NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall comply with the
following covenants:
Section 10.1    Financial Covenants.
(a)    Ratio of Total Liabilities to Total Asset Value. The Borrower shall not
permit the ratio of (i) Total Liabilities to (ii) Total Asset Value, to exceed
0.60 to 1.00 at any time; provided that such ratio may increase to 0.65 to 1.00
for up to two (2) consecutive calendar quarters immediately following a Material
Acquisition not more than twice during the term of this Agreement. For purposes
of this covenant, (A) Total Liabilities shall be adjusted by deducting therefrom
the amount of unrestricted cash and Cash Equivalents in excess of $30,000,000 to
the extent that there is an equivalent amount of Indebtedness included in Total
Liabilities that matures within twenty-four (24) months from the applicable date
of the calculation, and (B) Total Asset Value shall be adjusted by deducting
therefrom the amount by which Total Liabilities is adjusted pursuant to clause
(A) above.
(b)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of Hudson REIT and its
Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2), to
(ii) Unencumbered Asset Value, to exceed 0.60 to 1.00 at any time; provided that
such ratio may increase to 0.65 to 1.00 for up to two (2) consecutive calendar
quarters immediately following a Material Acquisition not more than twice during
the term of this Agreement. For purposes of this covenant, (A) Unsecured
Indebtedness shall be adjusted by deducting therefrom the amount of unrestricted
cash and Cash Equivalents in excess of $30,000,000 to the extent that there is
an equivalent amount of Unsecured Indebtedness that matures within twenty-four
(24) months from the applicable date of the calculation, and (B) Unencumbered
Asset Value shall be adjusted by deducting therefrom the amount by which
Unsecured Indebtedness is adjusted pursuant to clause (A) above.
(c)    Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit
the ratio of (i) Adjusted EBITDA of Hudson REIT and its Subsidiaries, on a
consolidated basis (which shall include Hudson REIT’s Ownership Share of
Unconsolidated Affiliates in accordance with Section 1.2), for any prior
consecutive twelve (12) month period to (ii) Fixed Charges of Hudson REIT and
its Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in


93

--------------------------------------------------------------------------------





accordance with Section 1.2), for such prior consecutive twelve (12) month
period, to be less than 1.50 to 1.00 as of the last day of such fiscal quarter.
(d)    Ratio of Secured Indebtedness to Total Asset Value. The Borrower shall
not permit the ratio of (i) Secured Indebtedness of Hudson REIT and its
Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates in accordance with Section 1.2), to
(ii) Total Asset Value, to exceed 0.55 to 1.00, at any time.
(e)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Borrower
shall not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to
(ii) Unsecured Interest Expense for such fiscal quarter, to be less than 2.00 to
1.00 as of the last day of such fiscal quarter.
(f)    Intentionally Omitted.
(g)    Intentionally Omitted.
(h)    Intentionally Omitted.
(i)    Dividends and Other Restricted Payments. If a Default or Event of Default
exists, the Borrower may only make Restricted Payments to Hudson REIT and other
holders of Equity Interests of the Borrower during any fiscal year, in each
case, in an aggregate amount not to exceed the minimum amount required to be
distributed to all of the holders of Equity Interests of the Borrower such that
the amount distributed to Hudson REIT is sufficient to enable Hudson REIT to (i)
make scheduled cash distributions to shareholders of Hudson REIT to the extent
such distributions were publicly announced prior to the occurrence of any
Default or Event of Default, (ii) make scheduled dividends in respect of the
Borrower Preferred Units and (iii) make cash distributions to its shareholders
to remain in compliance with Section 8.12. If a Default or Event of Default
specified in Section 11.1(a), Section 11.1(e) or Section 11.1(f) shall exist, or
if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 11.2(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person other than to the Borrower or any Subsidiary.
Section 10.2    Negative Pledge.
The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Unencumbered Pool Property, now owned or
hereafter acquired, except for (i) Permitted Liens and (ii) a Negative Pledge
contained in any agreement that evidences Unsecured Indebtedness, which Negative
Pledge contains restrictions on encumbering assets that are substantially
similar to those restrictions contained in the Loan Documents.
Section 10.3    Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party (other than
Hudson REIT) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Loan Party (other than Hudson REIT) to: (a) pay dividends or make any
other distribution on any of such Loan Party’s capital stock or other equity
interests owned by the Borrower or any such Loan Party (other than any
restrictions contained in the Borrower LP Agreement); (b) pay any Indebtedness
owed to the Borrower or any Subsidiary; (c) make loans or advances to the
Borrower or any Subsidiary; or (d) transfer any of its property or assets to the
Borrower or any Subsidiary; other than, in each case, (i) those encumbrances or
restrictions contained in any Loan Document, (ii) restrictions and conditions


94

--------------------------------------------------------------------------------





imposed by Applicable Law, (iii) customary restrictions and conditions contained
in agreements relating to the sale of such Loan Party or any Property owned by
such Loan Party (to the extent such sale is permitted hereunder), (iv) customary
restrictions and conditions contained in agreements relating to the acquisition
of any Property (to the extent such acquisition is not prohibited under this
Agreement), (v) customary restrictions governing any purchase money Liens
permitted hereby covering only the property subject to such Lien, (vi) those
restrictions contained in any other agreement that evidences Unsecured
Indebtedness, which restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents and (vii) with
respect to clause (d) only, customary provisions restricting assignment of any
agreement entered into by the Borrower, any other Loan Party or any Subsidiary
in the ordinary course of business.
Section 10.4    Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire
a Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided, however, that:
(i)    any Subsidiary may merge with a Loan Party so long as such Loan Party is
the survivor and any Subsidiary that is not a Loan Party may merge with any
other Subsidiary that is not a Loan Party;
(ii)    any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party and any Subsidiary that is not a Loan Party may sell, transfer or dispose
of its assets to any other Subsidiary that is not a Loan Party;
(iii)    a Loan Party (other than the Borrower or any Loan Party that owns an
Unencumbered Pool Property) and any Subsidiary that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist;
(iv)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital stock or other
securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least thirty (30) days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; (2) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, including, without limitation,
a Default or Event of Default resulting from a breach of Section 10.1; (3) in
the case of a consolidation or merger involving the Borrower or a Loan Party
that owns an Unencumbered Pool Property included in the calculation of
Unencumbered Asset Value, the Borrower or such Loan Party shall be the survivor
thereof; and (4) at the time the Borrower gives notice pursuant to clause (1)


95

--------------------------------------------------------------------------------





of this subsection, the Borrower shall have delivered to the Administrative
Agent for distribution to each of the Lenders a Compliance Certificate,
calculated on a pro forma basis, evidencing the continued compliance by the Loan
Parties with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial covenants contained in
Section 10.1, after giving effect to such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; and
(v)    the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business.
Section 10.5    Intentionally Omitted.
Section 10.6    Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.
Section 10.7    Modifications of Organizational Documents and Material
Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent, the Issuing Bank or the Lenders in any material
respect (provided, that amendments to include or modify customary special
purpose entity provisions in connection with the incurrence of Secured
Indebtedness shall not be deemed adverse under this Section 10.7) or (b) could
reasonably be expected to have a Material Adverse Effect. The Borrower shall not
enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect (other than under
clause (a)(i) of the definition thereof).
Section 10.8    Intentionally Omitted.
Section 10.9    Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to the Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.
Section 10.10    Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from any of the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material


96

--------------------------------------------------------------------------------





environmental claim or pose a material risk to human health, safety or the
environment. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.
Section 10.11    Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated to be held by the Borrower, such other
Loan Party or such other Subsidiary.
ARTICLE XI.     DEFAULT
Section 11.1    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. The Borrower or any other Loan Party shall fail to
pay (i) any amount due on the Revolving Maturity Date or Term Loan Maturity
Date, (ii) any principal of any of the Loans or any Reimbursement Obligation
when due (whether upon demand, at maturity, by reason of acceleration, or
otherwise) under this Agreement or any of the other Loan Documents, or (iii) any
other amount due (whether upon demand, at maturity, by reason of acceleration,
or otherwise) under this Agreement, any other Loan Document or the Fee Letter
within five (5) Business Days of the same being due.
(b)    Default in Performance.
(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.1, Section 9.2, Section 9.3 or Article X; or
(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, the Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.
(d)    Indebtedness Cross Default.
(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans and Reimbursement Obligations) having an aggregate outstanding
principal amount (or, in the case of


97

--------------------------------------------------------------------------------





any Derivatives Contract, having, without regard to the effect of any close-out
netting provision, a Derivatives Termination Value), in each case individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of (1) $50,000,000 or more with respect to Non-Recourse Indebtedness,
and/or (2) $30,000,000 or more with respect to Recourse Indebtedness (“Material
Indebtedness”); or
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or
(iii)    Intentionally Omitted; or
(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract with a notional value in excess of $50,000,000 as to which
the Borrower, any Loan Party or any other Subsidiary is a “Defaulting Party” (as
defined therein), or there occurs an “Early Termination Date” (as defined
therein) in respect of any Specified Derivatives Contract as a result of a
“Termination Event” (as defined therein) as to which the Borrower or any of its
Subsidiaries is an “Affected Party” (as defined therein).
(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary that accounts for more than five percent (5.0%) of the
Total Asset Value as of any date of determination shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Subsidiary
that accounts for more than five percent (5.0%) of the Total Asset Value as of
any date of determination, in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
remedy or other relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.
(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or


98

--------------------------------------------------------------------------------





contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document or
the Fee Letter or any Loan Document or the Fee Letter shall cease to be in full
force and effect (except as a result of the express terms thereof).
(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $50,000,000 (excluding amounts covered by insurance for which
insurance coverage for such judgment has been confirmed by the applicable
carrier), or (B) in the case of an injunction or other non-monetary relief, such
injunction or judgment or order could reasonably be expected to have a Material
Adverse Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.
(j)    ERISA.
(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to Hudson REIT and/or the Borrower aggregating
in excess of $50,000,000; or
(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
(l)    Change of Control/Change in Management.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than forty percent
(40.0)% of the total voting power of the then outstanding voting stock of Hudson
REIT; or
(ii)    During any period of twelve (12) consecutive months ending after the
Effective Date, individuals who at the beginning of any such twelve-month period
constituted the Board of Directors of Hudson REIT (together with any new
directors whose election by such Board or whose


99

--------------------------------------------------------------------------------





nomination for election by the shareholders of Hudson REIT was approved by a
vote of at least fifty percent (50.0%) of the total voting power of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved), cease for any reason to constitute at least fifty percent (50.0%) of
the total voting power of the Board of Directors of the Borrower then in office.
Section 11.2    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may (unless otherwise directed by Requisite Lenders) and at the direction
of the Requisite Lenders shall: (1) declare, by written notice to the Borrower,
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Intentionally Omitted.
Section 11.3    Intentionally Omitted.


100

--------------------------------------------------------------------------------





Section 11.4    Marshaling; Payments Set Aside.
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guarantied Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guarantied Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
Section 11.5    Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
13.4) under any of the Loan Documents, in respect of any Guarantied Obligations
shall be applied in the following order and priority:
(a)    to the payment of that portion of the Guarantied Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Bank and Swingline Lender in proportion to
the respective amounts described in this clause (a) payable to them;
(b)    to the payment of that portion of the Guarantied Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;
(c)    to the payment of that portion of the Guarantied Obligations constituting
accrued and unpaid interest on the Swingline Loans;
(d)    to the payment of that portion of the Guarantied Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (d) payable to them;
(e)    to the payment of that portion of the Guarantied Obligations constituting
unpaid principal of the Swingline Loans;
(f)    to the payment of that portion of the Guarantied Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Bank, the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and
(g)    the balance, if any, after all of the Guarantied Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


101

--------------------------------------------------------------------------------





Notwithstanding the foregoing, Guarantied Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.
Section 11.6    Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Letter of Credit Collateral Account shall not constitute payment of any Letter
of Credit Liabilities until applied by the Issuing Bank as provided herein and
Administrative Agent has been notified that such payments have been applied by
the Issuing Bank. Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders; provided, that
all earnings on such investments will be credited to and retained in the Letter
of Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Revolving Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 11.5. Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Letters of Credit that remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit


102

--------------------------------------------------------------------------------





Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within ten (10)
Business Days after the Administrative Agent’s receipt of such request from the
Borrower, against receipt, but without any recourse, warranty or representation
whatsoever, such portion of the amount of the credit balances in the Letter of
Credit Collateral Account as exceeds the aggregate amount of Letter of Credit
Liabilities at such time. When all of the Obligations shall have been paid in
full and no Letters of Credit remain outstanding, the Administrative Agent shall
deliver to the Borrower, against receipt, but without any recourse, warranty or
representation whatsoever, the balances remaining in the Letter of Credit
Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 11.7    Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.
Section 11.8    Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 11.9    Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank, the Lenders and the Specified Derivatives Providers under this
Agreement, each of the other Loan Documents, the Fee Letter and Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Bank, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


103

--------------------------------------------------------------------------------





(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI, for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its respective benefit (solely in its
capacity as the Issuing Bank or Swingline Lender, as the case may be) hereunder
or under the other Loan Documents, (iii) any Specified Derivatives Provider Bank
from exercising the rights and remedies that inure to its benefit under any
Specified Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.4, (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.
ARTICLE XII.     THE ADMINISTRATIVE AGENT
Section 12.1    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the other Loan Documents, and the exercise by the Requisite
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices, pro forma Compliance Certificates, and other documents delivered to the
Administrative Agent pursuant to Article IX that the Borrower is not otherwise
required to deliver directly to the Lenders. The Administrative Agent will
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement


104

--------------------------------------------------------------------------------





or collection of any of the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.
Section 12.2    Wells Fargo as Lender.
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. This Section shall apply to any Lender acting as Administrative Agent.
Section 12.3    Intentionally Omitted.
Section 12.4    Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.


105

--------------------------------------------------------------------------------





Section 12.5    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. If a Lender shall not
have given written notice to the Administrative Agent that it specifically
objects to the requested determination, consent or approval within ten
(10) Business Days of such initial written notice, the Administrative Agent
shall provide a second written notice to such Lender. If such Lender shall not
have given written notice to the Administrative Agent that it specifically
objects to the requested determination, consent or approval within such
additional ten (10) Business Days, such Lender shall be deemed to have
conclusively approved of, or consented to, such determination or any
recommendation provided by Administrative Agent. The provisions of this Section
shall not apply to any amendment, waiver or consent regarding any of the matters
described in Section 13.7(b) or Section 13.7(c).
Section 12.6    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.
Section 12.7    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons, or to inspect
the property, books or records of the Borrower or any other Person; (c) shall be


106

--------------------------------------------------------------------------------





responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Bank and the Specified Derivatives Providers in any such Collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; or (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or attorney in
fact, each as determined by a court of competent jurisdiction in a final
non-appealable judgment.
Section 12.8    Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(in each case, as determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, each as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any expenses (including the fees and expenses of
the counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the


107

--------------------------------------------------------------------------------





Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 12.9    Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys‑in‑fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys‑in‑fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.
Section 12.10    Successor Administrative Agent.
The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender acting as the Administrative Agent) and the
Borrower upon thirty (30) days’ prior written notice if the Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder, or (ii) resign at any time as Administrative
Agent under the Loan Documents by giving written notice thereof to the Lenders
and the Borrower. Upon any such removal or resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender on the Agreement Date and any of its Affiliates as a
successor Administrative Agent). If no successor


108

--------------------------------------------------------------------------------





Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after (i) the Lenders’ giving notice of removal or (ii) the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
Lender has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent instead shall be
made to each Lender and the Issuing Bank directly, until such time as a
successor Administrative Agent has been appointed as provided for above in this
Section; provided, further that such Lenders and the Issuing Bank so acting
directly shall be and be deemed to be protected by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or Issuing Bank were itself the Administrative Agent. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Any resignation by an Administrative Agent shall also constitute the
resignation as the Issuing Bank and as the Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and (ii)
the successor Administrative Agent (or such Revolving Lender as specified
thereby if the successor Administrative Agent is not a Revolving Lender) (A)
shall thereafter act as Swingline Lender and shall make arrangements
satisfactory to the Resigning Lender to effectively purchase or assume the
obligations of the Resigning Lender with respect to any Swingline Loans then
outstanding, and (B) in its capacity as Issuing Bank, shall issue letters of
credit in substitution for all Letters of Credit, issued by the Resigning
Lender, as Issuing Bank, outstanding at the time of such succession (which
letters of credit issued in substitution shall be deemed to be Letters of Credit
issued hereunder) or make other arrangements satisfactory to the Resigning
Lender to effectively assume the obligations of the Resigning Lender with
respect to such Letters of Credit. After any Administrative Agent’s removal or
resignation hereunder as Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice. Any successor Administrative Agent shall be a United States person
within the meaning of Section 7701(a)(30) of the Internal Revenue Code.
Section 12.11    Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.


109

--------------------------------------------------------------------------------





ARTICLE XIII.     MISCELLANEOUS
Section 13.1    Notices.
Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed by a nationally recognized carrier, telecopied, or
hand-delivered as follows:
If to the Borrower:
Hudson Pacific Properties, L.P.
11601 Wilshire Blvd., 9th Floor
Los Angeles, California 90025-0317
Attn: Mark T. Lammas
E-Mail:         mark@hudsonppi.com
Telecopy Number:    310-445-5710
Telephone Number:    310-445-5702
With a copy to:
Attn: Dale Shimoda
Telephone Number: 323-315-9432
If to the Administrative Agent:
Wells Fargo Bank, National Association
1800 Century Park East, 12th Floor
Los Angeles, CA 90067
Attn: Kevin A. Stacker
E-Mail:            kevin.a.stacker@wellsfargo.com
Telephone Number:    310-789-3768
If to the Administrative Agent under Article II:
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attn: Kirby D. Wilson
Telecopy Number:    866-595-7863
Telephone Number:    612-667-6009


110

--------------------------------------------------------------------------------





If to Wells Fargo as the Issuing Bank:
Wells Fargo Bank, National Association
1800 Century Park East, 12th Floor
Los Angeles, CA 90067
Attn: Kevin A. Stacker
E-Mail:            kevin.a.stacker@wellsfargo.com
Telephone Number:    310-789-3768
If to Bank of America, N.A. as the Issuing Bank:
Bank of America, N.A.
Trade Finance Service Center
1 Fleet Way
Scranton, PA 18507
E-Mail:            Scranton_standby_LC@bankofamerica.com
Telephone Number:     1-800-370-7519


If to any other Revolving Lender as the Issuing Bank:
To such Revolving Lender’s address or telecopy number as set forth in the
applicable Administrative Questionnaire
If to Wells Fargo as Swingline Lender:
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attn: Kirby D. Wilson
E-Mail:         Kirby.d.wilson@wellsfargo.com
Telecopy Number:    866-595-7863
Telephone Number:    612-667-6009
If to Bank of America, N.A. as Swingline Lender:
Bank of America, N.A.
101 N. Tryon St
Charlotte, NC 28255
E-Mail:            Bank_of_America_As_Lender_1@bankofamerica.com
Telecopy Number:    312-453-5117


If to any other Lender:
To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


111

--------------------------------------------------------------------------------





or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) Business Days after
the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Bank and Lenders at the addresses specified; (ii) if telecopied, when
transmitted, if during normal business hours, otherwise on the next succeeding
Business Day; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5 to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
Section 13.2    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including, reasonable and documented
due diligence expense and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable and documented fees and disbursements of one counsel to the
Administrative Agent (and, if reasonably required by the Administrative Agent,
one local counsel in each applicable jurisdiction and/or one specialty counsel
in each applicable specialty) and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and of
the Administrative Agent in connection with the review of Properties for
inclusion in the Unencumbered Pool and the Administrative Agent’s other
activities under Article IV, and the reasonable and documented fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent, the Issuing Bank
and the Lenders for all their reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the fees and disbursements of
one counsel (and, if reasonably required by the Administrative Agent and/or the
Lenders, one local counsel in each applicable jurisdiction and/or one specialty
counsel in each applicable specialty and, in the case of any actual or perceived
conflict of interest, one additional counsel, and if reasonably required, one
local counsel in each applicable jurisdiction and/or one specialty counsel in
each applicable specialty, to the affected parties similarly situated and taken
as a whole) and any payments in indemnification or otherwise payable by the
Lenders to the Administrative Agent pursuant to the Loan Documents, (c) without
duplication of amounts payable under Section 3.10(c) and Section 3.10(d), to pay
and indemnify and hold harmless the Administrative Agent, the Issuing Bank and
the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any


112

--------------------------------------------------------------------------------





waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the reasonable and documented fees and disbursements of one counsel
(and, if reasonably required by the Administrative Agent, the Issuing Bank
and/or the Lenders, one local counsel in each applicable jurisdiction and/or one
specialty counsel in each applicable specialty and, in the case of any actual or
perceived conflict of interest, one additional counsel, and if reasonably
required, one local counsel in each applicable jurisdiction and/or one specialty
counsel in each applicable specialty, to the affected parties similarly situated
and taken as a whole) to the Administrative Agent, the Issuing Bank and any
Lender incurred in connection with the representation of the Administrative
Agent, the Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in Sections 11.1(e)
or 11.1(f), including, without limitation, (i) any motion for relief from any
stay or similar order, (ii) the negotiation, preparation, execution and delivery
of any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor‑in‑possession financing or any plan of reorganization
of the Borrower or any other Loan Party, whether proposed by the Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding. If the Borrower shall
fail to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.
Section 13.3    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 13.4    Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the


113

--------------------------------------------------------------------------------





Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of the Issuing Bank, a Lender, an Affiliate of the Issuing Bank
or a Lender, or a Participant, subject to receipt of the prior written consent
of the Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, the Issuing Bank, such Lender, any Affiliate of the
Administrative Agent, the Issuing Bank or such Lender, or such Participant, to
or for the credit or the account of the Borrower against and on account of any
of the Obligations, irrespective of whether or not any or all of the Loans and
all other Obligations have been declared to be, or have otherwise become, due
and payable as permitted by Section 11.2, and although such Obligations shall be
contingent or unmatured. Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9,
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
Section 13.5    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING


114

--------------------------------------------------------------------------------





SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN.
(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.6    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations, as
applicable, hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its


115

--------------------------------------------------------------------------------





Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and the Revolving Loans at the
time owing to it, or in the case of an assignment of the entire remaining amount
of an assigning Term Loan Lender’s Term Loan Commitment and Term Loans, in each
such case, of a given Class, at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of a specific Class of Commitments (which for this purpose
includes Loans of such Class outstanding thereunder) or, if the applicable Class
of Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans of the assigning Lender subject to each such
assignment (in each such case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Revolving Commitment or Revolving Loan, and $2,500,000 in the case of any
assignment in respect of a Term Loan Commitment of a given Class or Term Loans
of such Class, unless each of the Administrative Agent and, so long as no
Default or Event of Default shall exist, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that if, after giving effect to such assignment, the amount of the Commitment
held by such assigning Lender and/or the outstanding principal balance of the
Loans of such assigning Lender, as applicable, would be less than $5,000,000 in
the case of a Revolving Commitment and/or Revolving Loans, or $2,500,000 in the
case of a Term Loan Commitment of a given Class and/or Term Loans of such Class,
then such assigning Lender shall assign the entire amount of its Commitment of
such Class and the Loans of such Class at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan(s) or the
Commitment(s) assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Classes of Loans and Commitments on a non-pro-rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a


116

--------------------------------------------------------------------------------





Revolving Commitment or any unfunded Term Loan Commitments if such assignment is
to a Person that is not already a Lender with a Commitment, an Affiliate of such
a Lender or an Approved Fund with respect to such a Lender; and
(C)    the consent of each Swingline Lender, Wells Fargo (if Wells Fargo is an
Issuing Bank) and each other Issuing Bank with any outstanding Letter of Credit
at such time, if any, (in each case, such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Commitment.
(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender as such time) for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
Assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.
(v)    No Assignment to Borrower Parties. No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates, any other Loan Party or any of
their respective Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Assignments by Specified Derivatives Provider. If the assigning Lender
(or its Affiliate) is a Specified Derivatives Provider and if after giving
effect to such assignment such Lender will hold no further Loans or Commitments
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender (or its Affiliate, as the
case may be) of all of its Specified Derivatives Contracts to the Eligible
Assignee or another Lender (or Affiliate thereof).
(viii)    Amendments to Schedule 1.1(a). The Administrative Agent may
unilaterally amend Schedule 1.1(a) attached hereto to reflect any assignment
effected hereunder.
(ix)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payments liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) (A) its full pro rata share
of all Term Loans in accordance with its Term Loan Commitment Percentage, as
applicable, and (B) its full pro rata share of all Revolving Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving


117

--------------------------------------------------------------------------------





Commitment Percentage, in each such case, as applicable. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.6(d) below.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, Issuing Bank or Swingline
Lender, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty (if applicable) other than in accordance with
Section 8.14 or any other release in accordance with the terms hereof, in each
case, as applicable to that portion of such Lender’s rights and/or obligations
that are subject to the participation.


118

--------------------------------------------------------------------------------





The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10, 5.1 and 5.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.10(g) (it being understood that the
documentation required under Section 3.10(g) shall be delivered to the
participating Lender )) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 5.6 and 5.7 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent either such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participation or the sale
of the participation to such Participant is made with the Borrower’s prior
written consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6 with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4 as though it were a Lender,
provided that such Participant agrees to be subject to Section 3.3 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts of each Participant’s interest in the Commitments, Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment, Loan or
other obligation under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such interest in the Loans or other
obligations under the Loan Documents as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as administrative agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Intentionally Omitted.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United Stated
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


119

--------------------------------------------------------------------------------





Section 13.7    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than the Fee Letter) may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document (other than the Fee Letter) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating solely to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders (and, in
the case of an amendment to any Loan Document, the written consent of each Loan
Party a party thereto) for such Class of Lenders. For the avoidance of doubt,
the Requisite Class Lenders of a given Class may amend, modify or waive Section
6.2 or any other provision of this Agreement pursuant to the previous sentence
if the sole effect of such amendment, modification or waiver is to require such
Class of Lenders to make Loans of such Class when such Class of Lenders would
not otherwise be required to do so (other than the waiver of any Event of
Default). Notwithstanding anything to the contrary contained in this Section,
the Fee Letter may only be amended, and the performance or observance by any
Loan Party thereunder may only be waived, in a writing executed by the parties
thereto.
(b)    Consent of Certain Lenders. No amendment, waiver or consent shall:
(i)    modify the definition of “Revolving Maturity Date” (except in accordance
with Section 2.14), or “Revolving Commitment Percentage”, otherwise postpone any
date fixed for or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations, or extend
the expiration date of any Letter of Credit beyond the Revolving Maturity Date
in each case, without written consent of each Revolving Lender;
(ii)    modify the definition of “Term Loan A Maturity Date” or “Term Loan A
Commitment Percentage”, or otherwise postpone any date fixed for, or forgive,
any payment of principal of, or interest on, any Term Loan A advances or for the
payment of Fees or any other Obligations owing to the Term Loan A Lenders, in
each ease, without the written consent of each Term Loan A Lender;
(iii)    modify the definition of “Term Loan B Maturity Date” or “Term Loan B
Commitment Percentage”, or otherwise postpone any date fixed for, or forgive,
any payment of principal of, or interest on, any Term Loan B advances or for the
payment of Fees or any other Obligations owing to the Term Loan B Lenders, in
each ease, without the written consent of each Term Loan B Lender;
(iv)    modify the definition of “Term Loan C Maturity Date” or “Term Loan C
Commitment Percentage”, or otherwise postpone any date fixed for, or forgive,
any payment of principal of, or interest on, any Term Loan C advances or for the
payment of Fees or any other


120

--------------------------------------------------------------------------------





Obligations owing to the Term Loan C Lenders, in each ease, without the written
consent of each Term Loan C Lender;
(v)    modify the definition of “Term Loan D Maturity Date” or “Term Loan D
Commitment Percentage”, or otherwise postpone any date fixed for, or forgive,
any payment of principal of, or interest on, any Term Loan D advances or for the
payment of Fees or any other Obligations owing to the Term Loan D Lenders, in
each ease, without the written consent of each Term Loan D Lender;
(vi)    modify the definition of “Term Loan Maturity Date” or “Term Loan
Commitment Percentage”, in each ease, without the written consent of each Term
Loan Lender;
(vii)    modify the definition of the term “Requisite Class Lenders”, “Requisite
Revolving Lenders” or modify in any other manner the Class or number or
percentage of the Lenders of any Class required to make any determinations or
waive any rights hereunder or to modify any provision hereof without the written
consent of each Lender of such Class;
(viii)    modify the definition of the term “Requisite Lenders” or, except as
permitted under clause (vii) of this Section above, modify in any other manner
the number or percentage of the Lenders required to make any determinations or
waive any rights hereunder or to modify any provision hereof without the written
consent of each Lender; or
(ix)    while any Term Loans remain outstanding, amend, modify or waive (A)
Section 6.2 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to (1) require the Revolving Lenders to
make Revolving Loans, (2) require an Issuing Bank to issue Letters of Credit or
(3) require the Swingline Bank to make Swingline Loans, in each case, when such
Lenders or such Issuing Bank would not otherwise be required to do so, (B) the
amount of the Swingline Commitment or (C) the L/C Commitment Amount, in each
case, without the prior written consent of the Requisite Revolving Lenders.
(c)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:
(i)    increase the Commitments of the Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 13.6 and any
increases contemplated under Section 2.17) or subject the Lenders to any
additional obligations except for increases contemplated under Section 2.17;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (provided that no amendment of any component definition
(other than the defined terms “Applicable Margin – Ratings”, “Applicable Margin
– Ratio”, “Level” and the corresponding rate tables contained therein) used in
the calculation of such rates of interest shall constitute a reduction in such
rate of interest);
(iii)    reduce the amount of any Fees payable to the Lenders hereunder
(provided that no amendment of any component definition used in the calculation
of such fees shall constitute a reduction in such fees, and provided further
that Administrative Agent and the Borrower (if and to the extent required by
Section 5.2(b)) may, without the consent of any Lender, enter into any


121

--------------------------------------------------------------------------------





amendments or modifications to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.2(b) in accordance with the terms of
Section 5.2(b)), other than Fees payable under any Fee Letter;
(iv)    modify the definition of “Pro Rata Share”, “Revolving Commitment
Percentage”, “Term Loan A Commitment Percentage”, “Term Loan B Commitment
Percentage”, “Term Loan C Commitment Percentage” , “Term Loan D Commitment
Percentage” or amend or otherwise modify the provisions of Section 3.2 or
Section 11.5;
(v)    amend this Section or, other than as set forth in the parentheticals in
clauses (ii) and (iii) above, amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vi)    release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.14;
(vii)    waive a Default or Event of Default under Section 11.1(a), except as
provided in Section 11.7; or
(viii)    amend, or waive the Borrower’s compliance with, Section 2.16.
(d)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of the Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any


122

--------------------------------------------------------------------------------





other Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.
(e)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of any of the Loan Documents,
the Administrative Agent and the Borrower (or such other Loan Party a party to
such Loan Document) shall be permitted to amend such provision or provisions to
cure such ambiguity, omission, mistake, defect or inconsistency so long as to do
so would not adversely affect the interests of the Lenders and the Issuing Bank.
Administrative Agent shall promptly deliver to Lenders any amendment executed
pursuant to this Section 13.7(e). Any such amendment shall become effective
without any further action or consent of any of other party to this Agreement.
(f)    Consent of Extending Lenders. Notwithstanding anything to the contrary
herein, with the consent of each Lender so electing, the Loans, this Agreement
and the Loan Documents may be amended to permit the Borrower to extend the
Extended Revolving Maturity Date or Term Loan Maturity Date, as applicable, of
each such electing Lender’s Loans and Commitments, in each case, as applicable,
and to provide for different interest rates and fees for such extending Lender
for such extended period. Any extension under this Section shall be in each such
Lender’s sole discretion and shall be subject to the terms and conditions
established by each such electing Lenders at such time.
Section 13.8    Non-Liability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
Section 13.9    Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with this Section 13.9); (b) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed Assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the


123

--------------------------------------------------------------------------------





Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent, the Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications and market data collectors and similar service providers to
the lending industry, such information to consist of deal terms and other
information customarily found in such publications and/or provided to similar
service providers; (i) to any other party hereto; and (j) with the prior written
consent of the Borrower. Notwithstanding the foregoing, the Administrative
Agent, the Issuing Bank and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, the Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, the Issuing Bank or
such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a non-confidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 13.10    Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of their
respective Related Parties and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10 or 5.1 or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower


124

--------------------------------------------------------------------------------





and have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrower and the Subsidiaries,
other than to the extent in violation of law; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent, the Issuing Bank
or any Lender as a result of conduct of the Borrower, any other Loan Party or
any other Subsidiary that violates a sanction administered or enforced by the
OFAC; or (x) any violation or non‑compliance by the Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this subsection (a) to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, each as determined
by a court of competent jurisdiction in a final, non-appealable judgment. This
Section 13.10(a) shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.
(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third‑persons by, or on behalf of, an Indemnified Party shall be advanced by the
Borrower at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is


125

--------------------------------------------------------------------------------





required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.11    Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections 3.10,
5.1, 5.4, 12.8, 13.2 and 13.10 and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 13.5, shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Bank
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.
Section 13.12    Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.13    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


126

--------------------------------------------------------------------------------





Section 13.14    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 13.15    Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 13.16    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17    Limitation of Liability.
None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential or
punitive damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. The Borrower hereby waives,
releases, and agrees not to sue the Administrative Agent, the Issuing Bank or
any Lender or any of the Administrative Agent’s, the Issuing Bank’s or any
Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter, or any of the transactions contemplated by this Agreement or financed
hereby. None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
Section 13.18    Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no verbal
agreements among the parties hereto. To the extent


127

--------------------------------------------------------------------------------





any term of this Agreement is inconsistent with a term of any other Loan
Document to which the parties of this Agreement are party, the term of this
Agreement shall control to the extent of such inconsistency.
Section 13.19    Construction.
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.
Section 13.20    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.21    Time.
Time is of the essence with respect to each provision of this Agreement.
Section 13.22    No Advisory or Fiduciary Responsibility. 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respect Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party waives and releases any claims that it may have against the Administrative
Agent, the Arrangers or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
Section 13.23    Lender’s Agents.
Administrative Agent and/or any Lender may designate an agent or independent
contractor to exercise any of such Person’s rights under this Agreement, any of
the other Loan Documents. Any reference


128

--------------------------------------------------------------------------------





to Administrative Agent or any Lender in any of the Loan Documents shall include
Administrative Agent’s and such Lender’s agents, employees or independent
contractors.
Section 13.24    Special Representations, Warranties and Covenants Regarding
Sanctions, Anti-Corruption, Anti-Money Laundering.
(a)    The Borrower represents that neither Hudson REIT nor any of its
Subsidiaries (collectively, the “Company”) nor, to the Company’s knowledge, any
director, officer, or employee thereof or any agent, affiliate or representative
of the Company, is a Person that is: (i) the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom (collectively, “Sanctions”), nor (ii)
located, organized or resident in a country or territory that is the subject of
Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria).
(b)    The operations of the Company and its affiliates are and have been
conducted at all times in compliance in all material respects with applicable
financial record keeping and reporting requirements of the U.S. Currency and
Foreign Transactions Reporting Act of 1977, as amended by the PATRIOT Act, and
the money laundering statutes of Mexico, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental or regulatory authorities in such
jurisdictions (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental or regulatory authorities or
any arbitrator involving the Hudson REIT or any of its Subsidiaries with respect
to the Money Laundering Laws is pending or, to the knowledge of the Borrower,
threatened.
(c)    The Company and its affiliates have conducted their businesses in
compliance in all material respects with all applicable laws, rules and
regulations of any jurisdiction applicable to the Company from time to time
concerning or relating to bribery or corruption (collectively, “Anti-Corruption
Laws”) and have instituted and maintained, and will continue to comply with, and
to maintain and enforce, reasonable policies and procedures designed to promote
and achieve compliance in all material respects with, such laws. The Company
shall maintain and enforce reasonable policies and procedures with respect to
itself and its Subsidiaries designed to ensure compliance with applicable Money
Laundering Laws.
(d)    The Company shall not, directly or indirectly, use the proceeds of any
borrowing or proceeds of any other extension of credit hereunder or lend,
contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity (i) for any purpose
that would violate Anti-Corruption Laws; (ii) to fund any activities of or
business with any individual or entity that, at the time of such funding, is (A)
the subject of Sanctions or (B) in any “Designated Jurisdiction”, in each case
in violation in any material respect of any Sanctions; or (iii) in any other
manner that will result in a material violation by any individual or entity
(including any individual or entity participating in the financing transaction
contemplated by this Agreement, whether as a Lender, Titled Agent,
Administrative Agent or otherwise) of Sanctions, the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating to any of the
foregoing or successor statute to any of the foregoing.
Section 13.25    Amendment and Restatement; No Novation.
This Agreement constitutes an amendment and restatement of the Existing Credit
Agreements effective from and after the Effective Date. Upon satisfaction of the
conditions precedent set forth in Section 6.1, this Agreement shall exclusively
control and govern the mutual rights and obligations of the parties


129

--------------------------------------------------------------------------------





hereto with respect to the Existing Credit Facilities, and the Existing Credit
Facilities shall be superseded by this Agreement in all respects, in each case,
on a prospective basis only. The execution and delivery of this Agreement shall
not constitute a novation of any Loans, Letter of Credit Liabilities or other
obligations owing to the Lenders or the Administrative Agent, as applicable,
under the Existing Credit Agreements based on facts or events occurring or
existing prior to the execution and delivery of this Agreement. On the Effective
Date, the credit facilities described in the Existing Credit Agreements shall be
amended, supplemented, modified and restated in their entirety by the facilities
described herein, and all loans, letters of credit and other obligations of the
Borrower outstanding as of such date under the Existing Credit Agreements, as
amended, shall be deemed to be Loans, Letters of Credit and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Effective Date, reflect the
respective Commitments and Loans of the Lenders hereunder.


[Signatures on Following Pages]


130

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed and delivered by their authorized
officers all as of the day and year first above written.




BORROWER:


HUDSON PACIFIC PROPERTIES, L.P.
a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:/s/ Mark T. Lammas     
Name: Mark T. Lammas
Title: Chief Financial Officer














































[Signatures Continued on Next Page]


1

--------------------------------------------------------------------------------





Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as an Issuing Bank, and as a Lender




By: /s/ Kevin A. Stacker
Name: Kevin A. Stacker
Title: Senior Vice President












[Signatures Continued on Next Page]






2

--------------------------------------------------------------------------------





Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




BANK OF AMERICA, N.A., as Swingline Lender, as an Issuing Bank, and as a Lender




By: /s/ Helen Chan _
Name: Helen Chan
Title: Vice President






[Signatures Continued on Next Page]




3

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




KEYBANK NATIONAL ASSOCIATION, as an Issuing Bank and as a Lender




By: /s/ Jonathan Bond _
Name: Jonathan Bond
Title: Assistant Vice President






[Signatures Continued on Next Page]






4

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




U.S. BANK NATIONAL ASSOCIATION, a national banking association, as an Issuing
Bank and as a Lender




By: /s/ Adrian Metter _
Name: Adrian Metter
Title: Senior Vice President/Market Manager






[Signatures Continued on Next Page]




5

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Annie Carr________
Name: Annie Carr
Title: Authorized Signatory






[Signatures Continued on Next Page]




6

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Michael King     
Name: Michael King
Title: Authorized Signatory






[Signatures Continued on Next Page]








7

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




MORGAN STANLEY SENIOR FUNDING, INC., as a Lender




By: /s/ Michael King _
Name: Michael King
Title: Vice President






[Signatures Continued on Next Page]




8

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




BARCLAYS BANK PLC, as a Lender




By: /s/ Craig Malloy _
Name: Craig Malloy
Title: Director






[Signatures Continued on Next Page]








9

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




ROYAL BANK OF CANADA, as a Lender




By: /s/ Dan LePage _
Name: Dan LePage
Title: Authorized Signatory






[Signatures Continued on Next Page]








10

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




FIFTH THIRD BANK, an Ohio banking corporation, as a Lender




By: /s/ Matthew Rodgers _
Name: Matthew Rodgers
Title: Senior Vice President






[Signatures Continued on Next Page]






11

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




BMO HARRIS BANK N.A., as a Lender




By: /s/ Michael Kauffman __
Name: Michael Kauffman
Title: Managing Director






[Signatures Continued on Next Page]










12

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




REGIONS BANK, as a Lender




By: /s/ Mike Evans _
Name: Mike Evans
Title: Senior Vice President






[Signatures Continued on Next Page]








13

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




BRANCH BANKING AND TRUST COMPANY, as a Lender




By: /s/ Brad Bowen _
Name: Brad Bowen
Title: Senior Vice President






[Signatures Continued on Next Page]






14

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Michael Sedivy
Name: Michael Sedivy
Title: Senior Vice President






[Signatures Continued on Next Page]






15

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




METROPOLITAN LIFE INSURANCE COMPANY, as a Lender




By: /s/ John A. Wills
Name: John A. Wills
Title: Senior Vice President and Managing Director






[Signatures Continued on Next Page]










16

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




CITY NATIONAL BANK, a national banking association, as a Lender




By: /s/ Peggy Wu
Name: Peggy Wu
Title: Vice President






[Signatures Continued on Next Page]








17

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




FIRST HAWAIIAN BANK, as a Lender




By: /s/ Stephen Agnew-Miller
Name: Stephen Agnew-Miller
Title: Corporate Banking Officer






[Signatures Continued on Next Page]






18

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.




MUFG UNION BANK, N.A., as a Lender




By: /s/ Jeffrey Kosmo
Name: Jeffrey Kosmo
Title: Assistant Vice President






[Signatures Continued on Next Page]








19

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.


For purposes of Section 2.19 of the foregoing Agreement:


CITIZENS BANK NATIONAL ASSOCIATION, as an Exiting Lender




By: /s/ David R. Jablonowski
Name: David R. Jablonowski
Title: Senior Vice President






[Signatures Continued on Next Page]






20

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.


For purposes of Section 2.19 of the foregoing Agreement:


DEUTSCHE BANK AG NEW YORK BRANCH, as an Exiting Lender




By: /s/ Joanna Soliman _
Name: Joanna Soliman
Title: Vice President




By: /s/ Darrell L. Gustafson _
Name: Darrell L. Gustafson
Title: Managing Director




[Signatures Continued on Next Page]






21

--------------------------------------------------------------------------------






Signature Page to Third Amended and Restated Credit Agreement with Hudson
Pacific Properties, L.P.


For purposes of Section 2.19 of the foregoing Agreement:




RAYMOND JAMES BANK, N.A., as an Exiting Lender




By: /s/ Matt Stein _
Name: Matt Stein
Title: Senior Vice President






22

--------------------------------------------------------------------------------






Schedule 1.1(a)
Commitment Amounts and Commitment Percentages as of the Agreement Date
Revolving Commitment Amounts and Revolving Commitment Percentages as of the
Agreement Date
Revolving Lender
 
Revolving Commitment Percentage
 
Revolving Commitment Amount
Wells Fargo Bank, National Association
 
10.909090910000%
 
$65,454,545.45
Bank of America, N.A.
 
10.909090910000%
 
$65,454,545.45
U.S. Bank National Association
 
8.727272727000%
 
$52,363,636.36
Keybank National Association
 
8.727272727000%
 
$52,363,636.36
Goldman Sachs Bank USA
 
6.909090909000%
 
$41,454,545.45
Morgan Stanley Bank, N.A.
 
6.909090909000%
 
$41,454,545.45
Barclays Bank PLC
 
6.909090909000%
 
$41,454,545.45
Royal Bank of Canada
 
6.909090909000%
 
$41,454,545.45
Fifth Third Bank, an Ohio banking corporation
 
6.909090909000%
 
$41,454,545.45
BMO Harris Bank N.A.
 
6.181818182000%
 
$37,090,909.09
Regions Bank
 
6.181818182000%
 
$37,090,909.09
Branch Banking and Trust Company
 
5.090909091000%
 
$30,545,454.55
Associated Bank, National Association
 
2.909090909000%
 
$17,454,545.45
Metropolitan Life Insurance Company
 
2.909090909000%
 
$17,454,545.45
City National Bank
 
1.818181818000%
 
$10,909,090.91
First Hawaiian Bank
 
1.090909091000%
 
$6,545,454.55
TOTAL COMMITMENT AMOUNT
 
100.000000000%
 
$600,000,000.00








--------------------------------------------------------------------------------








Term Loan A Commitment Amounts and Term Loan A Commitment Percentages as of the
Agreement Date


Term Loan A Lender
 
Term Loan A
Commitment Percentage
 
Term Loan A Commitment Amount
Wells Fargo Bank, National Association
 
10.909090910000%
 
$32,727,272.73
Bank of America, N.A.
 
10.909090910000%
 
$32,727,272.73
U.S. Bank National Association
 
8.727272727000%
 
$26,181,818.18
Keybank National Association
 
8.727272727000%
 
$26,181,818.18
Goldman Sachs Bank USA
 
6.909090909000%
 
$20,727,272.73
Morgan Stanley Senior Funding, Inc.
 
6.909090909000%
 
$20,727,272.73
Barclays Bank PLC
 
6.909090909000%
 
$20,727,272.73
Royal Bank of Canada
 
6.909090909000%
 
$20,727,272.73
Fifth Third Bank, an Ohio banking corporation
 
6.909090909000%
 
$20,727,272.73
BMO Harris Bank N.A.
 
6.181818182000%
 
$18,545,454.55
Regions Bank
 
6.181818182000%
 
$18,545,454.55
Branch Banking and Trust Company
 
5.090909091000%
 
$15,272,727.27
Associated Bank, National Association
 
2.909090909000%
 
$8,727,272.73
Metropolitan Life Insurance Company
 
2.909090909000%
 
$8,727,272.73
City National Bank
 
1.818181818000%
 
$5,454,545.45
First Hawaiian Bank
 
1.090909091000%
 
$3,272,727.27
TOTAL COMMITMENT AMOUNT
 
100.000000000%
 
$300,000,000.00












--------------------------------------------------------------------------------








Term Loan B Commitment Amounts and Term Loan B Commitment Percentages as of the
Agreement Date


Term Loan B Lender
 
Term Loan B
Commitment Percentage
 
Term Loan B Commitment Amount
Wells Fargo Bank, National Association
 
10.909090910000%
 
$38,181,818.18
Bank of America, N.A.
 
10.909090910000%
 
$38,181,818.18
U.S. Bank National Association
 
8.727272727000%
 
$30,545,454.55
Keybank National Association
 
8.727272727000%
 
$30,545,454.55
Goldman Sachs Bank USA
 
6.909090909000%
 
$24,181,818.18
Morgan Stanley Senior Funding, Inc.
 
6.909090909000%
 
$24,181,818.18
Barclays Bank PLC
 
6.909090909000%
 
$24,181,818.18
Royal Bank of Canada
 
6.909090909000%
 
$24,181,818.18
Fifth Third Bank, an Ohio banking corporation
 
6.909090909000%
 
$24,181,818.18
BMO Harris Bank N.A.
 
6.181818182000%
 
$21,636,363.64
Regions Bank
 
6.181818182000%
 
$21,636,363.64
Branch Banking and Trust Company
 
5.090909091000%
 
$17,818,181.82
Associated Bank, National Association
 
2.909090909000%
 
$10,181,818.18
Metropolitan Life Insurance Company
 
2.909090909000%
 
$10,181,818.18
City National Bank
 
1.818181818000%
 
$6,363,636.36
First Hawaiian Bank
 
1.090909091000%
 
$3,818,181.82
TOTAL COMMITMENT AMOUNT
 
100.000000000%
 
$350,000,000.00








--------------------------------------------------------------------------------






Term Loan C Commitment Amounts and Term Loan C Commitment Percentages as of the
Agreement Date


Term Loan C Lender
 
Term Loan C
Commitment Percentage
 
Term Loan C Commitment Amount
Wells Fargo Bank, National Association
 
12.857142850000%
 
$9,642,857.14
Bank of America, N.A.
 
12.857142850000%
 
$9,642,857.14
U.S. Bank National Association
 
11.428571430000%
 
$8,571,428.57
Goldman Sachs Bank USA
 
2.857142853000%
 
$2,142,857.14
Morgan Stanley Bank, N.A.
 
8.571428573000%
 
$6,428,571.43
Barclays Bank PLC
 
8.571428573000%
 
$6,428,571.43
Royal Bank of Canada
 
5.714285720000%
 
$4,285,714.29
City National Bank
 
11.428571430000%
 
$8,571,428.57
MUFG Union Bank, N.A.
 
25.714285720000%
 
$19,285,714.29
TOTAL COMMITMENT AMOUNT
 
100.000000000%
 
$75,000,000.00










--------------------------------------------------------------------------------






Term Loan D Commitment Amounts and Term Loan D Commitment Percentages as of the
Agreement Date


Term Loan D Lender
 
Term Loan D
Commitment Percentage
 
Term Loan D Commitment Amount
Wells Fargo Bank, National Association
 
10.909090910000%
 
$13,636,363.64
Bank of America, N.A.
 
10.909090910000%
 
$13,636,363.64
U.S. Bank National Association
 
8.727272800%
 
$10,909,091.00
Keybank National Association
 
8.727272727000%
 
$10,909,090.91
Goldman Sachs Bank USA
 
6.909090909000%
 
$8,636,363.64
Morgan Stanley Senior Funding, Inc.
 
6.909090909000%
 
$8,636,363.64
Barclays Bank PLC
 
6.909090909000%
 
$8,636,363.64
Royal Bank of Canada
 
6.909090909000%
 
$8,636,363.64
Fifth Third Bank, an Ohio banking corporation
 
6.909090909000%
 
$8,636,363.64
BMO Harris Bank N.A.
 
6.181818182000%
 
$7,727,272.73
Regions Bank
 
6.181818182000%
 
$7,727,272.73
Branch Banking and Trust Company
 
5.090909091000%
 
$6,363,636.36
Associated Bank, National Association
 
2.909090909000%
 
$3,636,363.64
Metropolitan Life Insurance Company
 
2.909090909000%
 
$3,636,363.64
City National Bank
 
1.818181818000%
 
$2,272,727.27
First Hawaiian Bank
 
1.090908800%
 
$1,363,636.36
TOTAL COMMITMENT AMOUNT
 
100.000000000%
 
$125,000,000.00














--------------------------------------------------------------------------------






Schedule 1.1(b)
Loan Parties
(As of the Agreement Date)


Borrower
Hudson Pacific Properties, L.P.
LOAN PARTIES
Hudson Pacific Properties, Inc.
Rincon Center Commercial, LLC
Hudson Rincon Center, LLC
Hudson 11601 Wilshire, LLC
Sunset Las Palmas Entertainment Properties, LLC
Hudson Palo Alto Square, LLC
Hudson 3400 Hillview Avenue, LLC
Hudson Foothill Research Center, LLC
Hudson Towers at Shore Center, LLC
Hudson Peninsula Office Park, LLC
Hudson Metro Center, LLC
Hudson Concourse, LLC
Hudson Skyport Plaza, LLC
Hudson Campus Center, LLC







--------------------------------------------------------------------------------






Schedule 1.1(c)
Permitted Liens

None.











--------------------------------------------------------------------------------






Schedule 1.1(d)
Existing Letter of Credit
(As of the Agreement Date)






Guarantor Party Name
Instrument Ref. #
Issue Date
Expiry Date
Liability Amount
Product Type
Beneficiary
Hudson Pacific Properties, L.P.
IS0313151U*
06/25/2015
06/25/2018


$2,049,105.00


SBLC
Pacific Gas and Electric Company
Hudson Pacific Properties, L.P.
IS000016631U
10/04/2017
10/04/2018


$417,363.60


SBLC
City of Los Angeles, Department of Cultural Affairs



*LOC Amendment Application to delete automatic extension terms and send notice
of non-extension submitted to WFB on February 27, 2018.











--------------------------------------------------------------------------------






Schedule 1.1(e)
Ground Leases With Remaining Terms of Less Than 30 Years




1.3400 Hillview (3400 Hillview Avenue, Palo Alto, CA 94304)
2.Foothill Research Center (4001, 4005, 4009 & 4015 Miranda Avenue, Palo Alto,
CA 94304)
3.Lockheed (3176 Porter Drive, Palo Alto, CA 94304)
4.Page Mill Center (1500, 1510, 1520 & 1530 Page Mill Road, Palo Alto, CA 94304)
5.Palo Alto Square (3000 El Camino Real, Palo Alto, CA 94306)









--------------------------------------------------------------------------------






Schedule 1.1(f)
Ground Leases Subject to Consent
1.
3400 Hillview (3400 Hillview Avenue, Palo Alto, CA 94304)

2.
Foothill Research Center (4001, 4005, 4009 & 4015 Miranda Avenue, Palo Alto, CA
94304)

3.
Lockheed (3176 Porter Drive, Palo Alto, CA 94304)

4.
Page Mill Center (1500, 1510, 1520 & 1530 Page Mill Road, Palo Alto, CA 94304)

5.
Metro Center (923-985 & 989 East Hillsdale Blvd. and 950 Tower Lane, Foster
City, CA 94404)

6.
Clocktower Square (600, 620, 630 & 660 Hansen Way, Palo Alto, CA 94304)

7.
Palo Alto Square (3000 El Camino Real, Palo Alto, CA 94306)

8.
Techmart Commerce Center (5201 Great America Parkway, Santa Clara, CA 95054)

9.
Page Mill Hill (1801, 1841, 1881, 1891 & 1899 Page Mill Road, Palo Alto, CA
94304)










--------------------------------------------------------------------------------






Schedule 4.2
Unencumbered Pool Properties
(As of the Agreement Date)


PROPERTY
NAME
ADDRESS
FEE AND/OR LEASEHOLD OWNER
604 Arizona
604 Arizona Avenue, Santa Monica, CA 90401 (Los Angeles County)
Hudson 604 Arizona, LLC, a Delaware limited liability company
875 Howard
875 & 899 Howard St., San Francisco, CA 94103 (San Francisco County)
Howard Street Associates LLC, a Delaware limited liability company
6040 Sunset (formerly Technicolor Building)
6040 W. Sunset Boulevard, Hollywood, CA 90028 (Los Angeles County)
Hudson 6040 Sunset, LLC, a Delaware limited liability company
Northview Center
20700 44th Avenue West, Lynwood, WA 98036 (Snohomish County)
Hudson Northview, LLC, a Delaware limited liability company
625 Second
625 Second Street, San Francisco, CA 94107 (San Francisco County)
Hudson 625 Second, LLC, a Delaware limited liability company
3401 Exposition
3401 Exposition Boulevard, Santa Monica, CA 90404 (Los Angeles County)
Hudson 3401 Exposition, LLC, a Delaware limited liability company
Merrill Place
411 First Avenue South, Seattle, WA 98104 (King County)
Hudson Merrill Place, LLC, a Delaware limited liability company
505 First
505 First Avenue South, Seattle, WA 98104 (King County)
Hudson First & King, LLC, a Delaware limited liability company
83 King
83 South King Street, Seattle, WA 98104 (King County)
Hudson First & King, LLC, a Delaware limited liability company
Palo Alto Square
3000 El Camino Real, Palo Alto, CA 94306 (Santa Clara County)
Hudson Palo Alto Square, LLC, a Delaware limited liability company
3400 Hillview
3400 Hillview Avenue, Palo Alto, CA 94304 (Santa Clara County)
Hudson 3400 Hillview Avenue, LLC, a Delaware limited liability company
Foothill Research Center
4001, 4005, 4009 & 4015 Miranda Avenue, Palo Alto, CA 94304 (Santa Clara County)
Hudson Foothill Research Center, LLC, a Delaware limited liability company
Page Mill Center
1500, 1510, 1520 & 1530 Page Mill Road, Palo Alto, CA 94304 (Santa Clara County)
Hudson Page Mill Center, LLC, a Delaware limited liability company






--------------------------------------------------------------------------------





PROPERTY
NAME
ADDRESS
FEE AND/OR LEASEHOLD OWNER
Clocktower Square
600, 620, 630 & 660 Hansen Way, Palo Alto, CA 94304 (Santa Clara County)
Hudson Clocktower Square, LLC, a Delaware limited liability company
3176 Porter (formerly Lockheed)
3176 Porter Drive, Palo Alto, CA 94304 (Santa Clara County)
Hudson 3176 Porter Drive, LLC, a Delaware limited liability company
Concourse
224 & 226 Airport Parkway, and 1731, 1735, 1741, 1745, 1757 & 1759 Technology
Drive, San Jose, CA 95110 (Santa Clara County)
Hudson Concourse, LLC, a Delaware limited liability company
Gateway
2001, 2005, 2033, 2045, 2055, 2077 & 2099 Gateway Place, San Jose, CA 95110
(Santa Clara County)
Hudson Gateway Place, LLC, a Delaware limited liability company
Metro Plaza
25, 101 & 181 Metro Drive, San Jose, CA 95110 (Santa Clara County)
Hudson Metro Plaza, LLC, a Delaware limited liability company
1740 Technology
1740 Technology Drive, San Jose, CA 95112 (Santa Clara County)
Hudson 1740 Technology, LLC, a Delaware limited liability company
Skyport Plaza
1602, 1650, 1652 & 1700 Technology Drive and 50 & 90 Skyport Drive, San Jose, CA
95112 (Santa Clara County)
Hudson Skyport Plaza, LLC, a Delaware limited liability company
Techmart
5201 Great America Parkway, Santa Clara, CA 95054 (Santa Clara County)
Hudson Techmart Commerce Center, LLC, a Delaware limited liability company
Campus Center (Office)
115, 135 & 155 North McCarthy Blvd., Milpitas, CA 95035 (Santa Clara County)
Hudson Campus Center, LLC, a Delaware limited liability company
Towers at Shore Center
201, 203 & 205 Redwood Shores Parkway, Redwood City, CA 94065 (San Mateo County)
Hudson Towers at Shore Center, LLC, a Delaware limited liability company
Skyway Landing
955, 959 & 999 Skyway Road, San Carlos, CA 94070 (San Mateo County)
Hudson Skyway Landing, LLC, a Delaware limited liability company
Shorebreeze
255 & 275 Shoreline Drive, Redwood City, CA 94065 (San Mateo County)
Hudson Shorebreeze, LLC, a Delaware limited liability company
555 Twin Dolphin
555 Twin Dolphin Plaza, Redwood City, CA 94065 (San Mateo County)
Hudson 555 Twin Dolphin Plaza, LLC, a Delaware limited liability company
333 Twin Dolphin
333 Twin Dolphin Plaza, Redwood City, CA 94065 (San Mateo County)
Hudson 333 Twin Dolphin Plaza, LLC, a Delaware limited liability company
Peninsula Office Park
2655, 2755, 2800, 2929, 2955 & 2988 Campus Drive, San Mateo, CA 94403 (San Mateo
County)
Hudson Peninsula Office Park, LLC, a Delaware limited liability company



-2-

--------------------------------------------------------------------------------





PROPERTY
NAME
ADDRESS
FEE AND/OR LEASEHOLD OWNER
Metro Center
919, 939, 977 & 989 East Hillsdale Blvd. and 950 Tower Lane, Foster City, CA
94404 (San Mateo County)
Hudson Metro Center, LLC, a Delaware limited liability company
10900 Washington
10900 Washington Boulevard, Culver City, CA 90232 (Los Angeles County)
Hudson 10900 Washington, LLC, a Delaware limited liability company
275 Brannan
275 Brannan Street, San Francisco, CA 94107 (San Francisco County)
Hudson 275 Brannan, LLC, a Delaware limited liability company
6922 Hollywood
6922 Hollywood Boulevard, Hollywood, CA 90028 (Los Angeles County)
Hudson 6922 Hollywood, LLC, a Delaware limited liability company
MaxWell
405 Mateo, Los Angeles, CA 90013 (Los Angeles County)
Hudson 405 Mateo, LLC, a Delaware limited liability company
Fourth & Traction
963 East 4th Street, Los Angeles, CA 90013 (Los Angeles County)
Hudson 4th & Traction, LLC, a Delaware limited liability company
901 Market
901 Market Street, San Francisco, CA 94103 (San Francisco County)
Hudson 901 Market, LLC, a Delaware limited liability company
Rincon Center
101 Spear Street San Francisco, CA 94105 (San Francisco County)
Hudson Rincon Center, LLC, a Delaware limited liability company
Page Mill Hill
1801 Page Mill Road, CA 94304 (Santa Clara County)
Hudson Page Mill Hill, LLC, a Delaware limited liability company
11601 Wilshire
11601 Wilshire Boulevard Los Angeles, CA 90025 (Los Angeles County)
Hudson 11601 Wilshire, LLC, a Delaware limited liability company
95 Jackson (formerly Merrill Place Theatre Building)
95 S Jackson Street, Seattle, WA 98104 (King County)
Hudson Merrill Place, LLC, a Delaware limited liability company
450 Alaskan
450 Alaskan Way South Seattle, WA 98104 (King County)
Hudson Merrill Place, LLC, a Delaware limited liability company
Sunset Las Palmas Studios
1040 N Las Palmas Ave Hollywood, CA 90038 (Los Angeles County)
Sunset Las Palmas Entertainment Properties, LLC, a Delaware limited liability
company







-3-

--------------------------------------------------------------------------------






Schedule 7.1(b)
Ownership Structure
Part I:
Entity
Jurisdiction
Ownership
HCTD, LLC
Delaware
100% Hudson Pacific Services, Inc.
Howard Street Associates LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 604 Arizona, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 275 Brannan, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 9300 Culver, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 6922 Hollywood, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 222 Kearny, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 901 Market, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1455 GP, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1455 Market, L.P.
Delaware
55% Limited Partnership Interest,
Hudson Pacific Properties, L.P


100% Non-Economic GP Interest,
Hudson 1455 GP, LLC
Hudson 1455 Market Street, LLC
Delaware
100% Non-Director Voting Common and
65% Director Voting Preferred, Hudson 1455 Market, L.P.


35% Director Voting Preferred,
Hudson 1455 GP, LLC
Hudson 1861 Bundy, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 6040 Sunset, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 10900 Washington, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 10950 Washington, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 9300 Wilshire, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson OP Management, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Capital, LLC
California
100% Hudson Pacific Properties, L.P.
Hudson Del Amo Office, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Pacific Services, Inc.
Maryland
100% Hudson Pacific Properties, L.P.
Hudson Media and Entertainment Management, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Rincon Center, LLC
Delaware
100% Rincon Center Commercial, LLC
Rincon Center Commercial, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Sunset Bronson Entertainment Properties, LLC
Delaware
100% Sunset Studio Holdings, LLC
Sunset Bronson Services, LLC
Delaware
100% Hudson Pacific Services, Inc.
Sunset Gower Entertainment Properties, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Sunset Gower Services, LLC
Delaware
100% Hudson Pacific Services, Inc.






--------------------------------------------------------------------------------





Entity
Jurisdiction
Ownership
Sunset Studios Holdings, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Met Park North, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 9300 Culver, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Combined/Hudson 9300 Culver, LLC
Delaware
92.5% Hudson 9300 Culver, LLC
Hudson JW, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson MC Partners, LLC
Delaware
65% Hudson JW, LLC.
P1 Hudson MC, Partners, LLC
Delaware
100% Hudson MC Partners, LLC
P2 Hudson MC Partners, LLC
Delaware
100% Hudson MC Partners, LLC
Hudson 3402 Pico, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Element LA, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Northview, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 625 Second, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson First & King, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3401 Exposition, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Merrill Place, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 12655 Jefferson, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Palo Alto Square, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3400 Hillview Avenue, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Embarcadero Place, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Foothill Research Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Page Mill Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Clocktower Square, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3176 Porter Drive, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson 2180 Sand Hill Road, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Towers at Shore Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Skyway Landing, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Shorebreeze, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson 555 Twin Dolphin Plaza, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson 333 Twin Dolphin Plaza, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Peninsula Office Park, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Metro Center, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson One Bay Plaza, LLC


Delaware
100% Hudson Pacific Properties, L.P.



-2-

--------------------------------------------------------------------------------





Entity
Jurisdiction
Ownership
Hudson Concourse, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Gateway Place, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Metro Plaza, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1740 Technology, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Skyport Plaza, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Skyport Plaza Land, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Techmart Commerce Center, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Patrick Henry Drive, LLC


Delaware
100% Hudson Pacific Properties, L.P.
Hudson Campus Center, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson Campus Center Land, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 4th & Traction, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1003 4th Place, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 405 Mateo, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 11601 Wilshire, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 3005 Democracy Way, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1099 GP, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Hudson 1099 Stewart, L.P.
Delaware
55% Limited Partnership Interest,
Hudson Pacific Properties, L.P


100% Non-Economic GP Interest,
Hudson 1099 GP, LLC
Hudson 1099 Stewart REIT, LLC
Delaware
100% Non-Director Voting Common and
65% Director Voting Preferred, Hudson 1099 Stewart, L.P.


35% Director Voting Preferred,
Hudson 1099 GP, LLC
Hudson 1099 Stewart Street, LLC
Delaware
100% Hudson 1099 Stewart REIT, LLC.


Hudson Page Mill Hill, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Sunset Las Palmas Services, LLC
Delaware
100% Hudson Pacific Services, Inc.
Sunset Las Palmas Entertainment Properties, LLC
Delaware
100% Hudson Pacific Properties, L.P.
Los Angeles Stadium Partners, LLC
Delaware
100% Hudson 11601 Wilshire, LLC
Hudson WSP, LLC
Delaware
100% Hudson Pacific Properties, L.P.
HPP-MAC-WSP
Delaware
75% Hudson WSP, LLC

PART II:


-3-

--------------------------------------------------------------------------------





Fourth Amended and Restated Limited Partnership Agreement of Hudson Pacific
Properties, L.P., dated as of December 17, 2015.
PART III:
Hudson 3005 Democracy Way, LLC, a Delaware limited liability company owns
approximately 21% of the equity in Hudson Mesa West SA Democracy Way, LLC, a
Delaware limited partnership, which is the sole member of Hudson Mesa West SA
Democracy Way, LLC, a Delaware limited liability company.








-4-

--------------------------------------------------------------------------------






Schedule 7.1(f)(i)
List of Properties
PROPERTIES OWNED BY LOAN PARTIES
PROPERTY NAME
ADDRESS
PERCENT OCCUPIED
FEE AND/OR LEASEHOLD OWNER
Rincon Center
101 Spear Street, San Francisco, CA 94105 (San Francisco County)
94.4%
Hudson Rincon Center, LLC
 
Palo Alto Square
3000 El Camino Real, Palo Alto, CA 94306 (Santa Clara County)
76.8%
Hudson Palo Alto Square, LLC
 
3400 Hillview
3400 Hillview Avenue, Palo Alto, CA 94304 (Santa Clara County)
100%
Hudson 3400 Hillview Avenue, LLC
 
Foothill Research Center
4001, 4005, 4009 & 4015 Miranda Avenue, Palo Alto, CA 94304 (Santa Clara County)
100%
Hudson Foothill Research Center, LLC
 
The Concourse
224 & 226 Airport Parkway, and 1731, 1735, 1741, 1745, 1757 & 1759 Technology
Drive, San Jose, CA 95110 (Santa Clara County)
91.9%
Hudson Concourse, LLC
 
Skyport Plaza
1602, 1650, 1652 & 1700 Technology Drive and 50 & 90 Skyport Drive, San Jose, CA
95112 (Santa Clara County)
97.1%
Hudson Skyport Plaza, LLC
 
Campus Center (Office)
115, 135 & 155 North McCarthy Blvd., Milpitas, CA 95035 (Santa Clara County)
100% (as of 12/31/2017)
Hudson Campus Center, LLC
 
Towers at Shore Center
201, 203 & 205 Redwood Shores Parkway, Redwood City, CA 94065 (San Mateo County)
83.2%
Hudson Towers at Shore Center, LLC
 
Peninsula Office Park
2600, 2655, 2755, 2800, 2929, 2955 & 2988 Campus Drive, San Mateo, CA 94403 (San
Mateo County)
87.7%
Hudson Peninsula Office Park, LLC
 
Metro Center
919, 939, 977 & 989 East Hillsdale Blvd. and 950 Tower Lane, Foster City, CA
94404 (San Mateo County)
79.6%
Hudson Techmart Commerce Center, LLC
 






--------------------------------------------------------------------------------





PROPERTY NAME
ADDRESS
PERCENT OCCUPIED
FEE AND/OR LEASEHOLD OWNER
11601 Wilshire
11601 Wilshire Boulevard, Los Angeles, CA 90025 (Los Angeles County)
85.7%
Hudson 11601 Wilshire, LLC
 
Sunset Las Palmas Studios
1040 N. Las Palmas Avenue, Hollywood, CA 90038 (Los Angeles County)
76.1%
Sunset Las Palmas Entertainment Properties, LLC
 



PROPERTIES OWNED BY OTHER MATERIAL SUBSIDIARIES (NOT LOAN PARTIES – EXCLUDED
SUBSIDIARIES)


PROPERTY NAME
ADDRESS
PERCENT OCCUPIED
FEE AND/OR LEASEHOLD OWNER
1455 Market
101 Spear Street, San Francisco, CA 94105 (San Francisco County)
99.7%
Hudson 1455 Market Street, LLC
 
Element LA
3000 El Camino Real, Palo Alto, CA 94306 (Santa Clara County)
100.0%
Hudson Element LA, LLC
 
ICON
5800 Sunset Boulevard Hollywood, CA 90028 (Los Angeles County)
100.0%
Sunset Bronson Entertainment Properties, LLC
 









-2-

--------------------------------------------------------------------------------






Schedule 7.1(f)(ii)
Eligible Properties
PROPERTY NAME
ADDRESS
FEE AND/OR LEASEHOLD OWNER
Rincon Center
121 Spear Street, San Francisco, CA 94105 (San Francisco County)
Hudson Rincon Center, LLC
901 Market Street
901 Market Street, San Francisco, CA 94103 (San Francisco County)
Hudson 901 Market, LLC
11601 Wilshire
11601 Wilshire Boulevard, Los Angeles, CA 90025 (Los Angeles County)
Hudson 11601 Wilshire, LLC
450 Alaskan Way
450 Alaskan Way, Seattle, WA 98104 (King County)
Hudson Merrill Place, LLC
95 Jackson
95 S. Jackson Street, Seattle, WA 98104 (King County)
Hudson Merrill Place, LLC
604 Arizona Avenue
604 Arizona Avenue, Santa Monica, CA 90401 (Los Angeles County)
Hudson 604 Arizona, LLC
Page Mill Hill
1801 Page Mill Road, Palo Alto, CA 94304 (Santa Clara County)
Hudson Page Mill Hill, LLC
Sunset Las Palmas Studios
1040 N. Las Palmas Avenue, Hollywood, CA 90038 (Los Angeles County)
Sunset Las Palmas Entertainment Properties, LLC
875 Howard Street
875 & 899 Howard St., San Francisco, CA 94103 (San Francisco County)
Howard Street Associates LLC
Technicolor Building
6040 & 6060 W. Sunset Boulevard, Hollywood, CA 90028 (Los Angeles County)
Hudson 6040 Sunset, LLC
Northview
20700 44th Avenue West, Lynwood, WA 98036 (Snohomish County)
Hudson Northview, LLC






--------------------------------------------------------------------------------





PROPERTY NAME
ADDRESS
FEE AND/OR LEASEHOLD OWNER
625 Second Street
625 Second Street, San Francisco, CA 94107 (San Francisco County)
Hudson 625 Second, LLC
3401 Exposition Boulevard
3401 Exposition Boulevard, Santa Monica, CA 90404 (Los Angeles County)
Hudson 3401 Exposition, LLC
Merrill Place
411 First Avenue South, Seattle, WA 98104 (King County)
Hudson Merrill Place, LLC
505 First Street Avenue
505 First Avenue South, Seattle, WA 98104 (King County)
Hudson First & King, LLC
83 South King Street
83 South King Street, Seattle, WA 98104 (King County)
Hudson First & King, LLC
10900 Washington Boulevard
10900 Washington Boulevard, Culver City, CA 90232 (Los Angeles County)
Hudson 10900 Washington, LLC
6922 Hollywood Blvd.
6922 Hollywood Boulevard, Hollywood, CA 90028 (Los Angeles County)
Hudson 6922 Hollywood, LLC
Palo Alto Square
3000 El Camino Real, Palo Alto, CA 94306 (Santa Clara County)
Hudson Palo Alto Square, LLC
3400 Hillview
3400 Hillview Avenue, Palo Alto, CA 94304 (Santa Clara County)
Hudson 3400 Hillview Avenue, LLC
Foothill Research Center
4001, 4005, 4009 & 4015 Miranda Avenue, Palo Alto, CA 94304 (Santa Clara County)
Hudson Foothill Research Center, LLC
Page Mill Center
1500, 1510, 1520 & 1530 Page Mill Road, Palo Alto, CA 94304 (Santa Clara County)
Hudson Page Mill Center, LLC
Clocktower Square
600, 620, 630 & 660 Hansen Way, Palo Alto, CA 94304 (Santa Clara County)
Hudson Clocktower Square, LLC
Lockheed
3176 Porter Drive, Palo Alto, CA 94304 (Santa Clara County)
Hudson 3176 Porter Drive, LLC



-2-

--------------------------------------------------------------------------------





PROPERTY NAME
ADDRESS
FEE AND/OR LEASEHOLD OWNER
The Concourse
224 & 226 Airport Parkway, and 1731, 1735, 1741, 1745, 1757 & 1759 Technology
Drive, San Jose, CA 95110 (Santa Clara County)
Hudson Concourse, LLC
Gateway Office
2001, 2005, 2033, 2045, 2055, 2077 & 2099 Gateway Place, San Jose, CA 95110
(Santa Clara County)
Hudson Gateway Place, LLC
Metro Plaza
25, 101 & 181 Metro Drive, San Jose, CA 95110 (Santa Clara County)
Hudson Metro Plaza, LLC
1740 Technology
1740 Technology Drive, San Jose, CA 95112 (Santa Clara County)
Hudson 1740 Technology, LLC
Skyport Plaza
1602, 1650, 1652 & 1700 Technology Drive and 50 & 90 Skyport Drive, San Jose, CA
95112 (Santa Clara County)
Hudson Skyport Plaza, LLC
Techmart Commerce Center
5201 Great America Parkway, Santa Clara, CA 95054 (Santa Clara County)
Hudson Techmart Commerce Center, LLC
Campus Center (Office)
115, 135 & 155 North McCarthy Blvd., Milpitas, CA 95035 (Santa Clara County)
Hudson Campus Center, LLC
Towers at Shore Center
201, 203 & 205 Redwood Shores Parkway, Redwood City, CA 94065 (San Mateo County)
Hudson Towers at Shore Center, LLC
Skyway Landing
955, 959 & 999 Skyway Road, San Carlos, CA 94070 (San Mateo County)
Hudson Skyway Landing, LLC
Shorebreeze
255 & 275 Shoreline Drive, Redwood City, CA 94065 (San Mateo County)
Hudson Shorebreeze, LLC
555 Twin Dolphin Plaza
555 Twin Dolphin Plaza, Redwood City, CA 94065 (San Mateo County)
Hudson 555 Twin Dolphin Plaza, LLC



-3-

--------------------------------------------------------------------------------





PROPERTY NAME
ADDRESS
FEE AND/OR LEASEHOLD OWNER
333 Twin Dolphin Plaza
333 Twin Dolphin Plaza, Redwood City, CA 94065 (San Mateo County)
Hudson 333 Twin Dolphin Plaza, LLC
Peninsula Office Park
2600, 2655, 2755, 2800, 2929, 2955 & 2988 Campus Drive, San Mateo, CA 94403 (San
Mateo County)
Hudson Peninsula Office Park, LLC
Metro Center
919, 939, 977 & 989 East Hillsdale Blvd. and 950 Tower Lane, Foster City, CA
94404 (San Mateo County)
Hudson Metro Center, LLC
275 Brannan
275 Brannan Street, San Francisco, CA 94107 (San Francisco County)
Hudson 275 Brannan, LLC
405 Mateo
405 Mateo, Los Angeles, CA 90013 (Los Angeles County)
Hudson 405 Mateo, LLC
1003 4th Place
1003 East 4th Place, Los Angeles, CA 90013 (Los Angeles County)
Hudson 1003 4th Place, LLC
4th & Traction
963 East 4th Street, Los Angeles, CA 90013 (Los Angeles County)
Hudson 4th & Traction, LLC







-4-

--------------------------------------------------------------------------------






Schedule 7.1(g)
Existing Indebtedness
(AS OF THE AGREEMENT DATE)
Obligation
Address of Property
Outstanding
Guarantees1
Mortgage loan secured by Sunset Gower/Sunset Bronson/ICON/CUE
Sunset Gower
1438 N. Gower Street
Hollywood, CA 90028(Los Angeles County)


Sunset Bronson
5800 Sunset Blvd.
Hollywood, CA 90028
(Los Angeles County)


$5,001,000
Partial Payment & Carve-Out Guarantee.
Mortgage loan secured by 10950 Washington
10912 & 10950 West
Washington Blvd.
Culver City, CA 90232
(Los Angeles County)
$27,418,000
None.
Mortgage loan secured by Met Park North
1220 Howell Street
Seattle, WA 98101
(King County)
$64,500,000
None.
Mortgage loan secured by Hill 7
1099 Stewart Street
Seattle, CA 98101
(King County)
$101,000,000
None.
Mortgage loan secured by Element LA
1861, 1901, 1925 & 1933 South Bundy Drive
12333 West Olympic Boulevard
Los Angeles, CA 90025
$168,000,000
None.





 
























__________________________
1 Hudson Pacific Properties, L.P. is the Guarantor/Indemnitor with respect to
each of the listed Obligations





--------------------------------------------------------------------------------









-2-

--------------------------------------------------------------------------------






Schedule 7.1(h)
Material Contracts
None.















--------------------------------------------------------------------------------






Schedule 7.1(i)
Litigation
None.









--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
[between][among] [the][each]2 Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each]3 Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]4 hereunder are several and not
joint.]5 Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement identified below (as hereafter
amended from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


__________________________
2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
4 Select as appropriate.
5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


A-1

--------------------------------------------------------------------------------









1.    Assignor[s]:        ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower:        Hudson Pacific Properties, L.P., a Maryland limited partnership



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Third Amended and Restated Credit Agreement, dated as
of March 13, 2018, among Borrower, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto from time to time.



6.
Assigned Interest[s]:



Assignor[s]6
Assignee[s]7
Class Assigned8
Aggregate Amount of Commitments/Loans for all Lenders9
Amount of Commitments/Loans Assigned
Percentage Assigned of Commitments/
Loans10
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



7.    Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT, WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]








__________________________
6 List each Assignor, as appropriate.
7 List each Assignee, as appropriate.
8 Fill in appropriate terminology for the Class of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan A”, “Term Loan B”, “Term Loan C”, “Term Loan D”, etc.)
9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
10 Set forth, to at least 9 decimals, as a percentage of the Commitments/ Loans
of all Lenders thereunder.


A-2

--------------------------------------------------------------------------------





[8.    Trade Date:        ______________]11 


[Remainder of this page intentionally left blank]






























































































__________________________
11 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.


A-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption Agreement as of the Effective Date.




ASSIGNOR[S]:


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________




ASSIGNEE[S]:


[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




A-4

--------------------------------------------------------------------------------





[CONSENTED TO AND]12 ACCEPTED:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[CONSENTED TO:]13 


[NAME OF RELEVANT PARTY OR PARTIES]




By: _________________________________
Name: _____________________________
Title: ______________________________




















































__________________________
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.


A-5

--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement (including, without limitation, Section 3.10), duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate


A-1

--------------------------------------------------------------------------------





adjustments in payments by the Administrative Agent for periods prior to such
Effective Date or with respect to the making of this assignment directly between
themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






A-2

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF GUARANTY


GUARANTY
THIS GUARANTY, dated as of __________________ ___, 20__ (this “Guaranty”),
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons, each a “Guarantor”, and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Third Amended and Restated Credit Agreement, dated as of March 13, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hudson Pacific Properties, L.P., a Maryland
limited partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Swingline Lender, the other Lenders and the Issuing Bank (the
Administrative Agent, the Swingline Lender, the other Lenders, and the Issuing
Bank, each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Bank, the Swingline Lender, and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, each Guarantor is owned and controlled by the Borrower (other than
Hudson REIT, which is the direct parent of the Borrower);
WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financial
accommodations from the Guarantied Parties through their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations;
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations; and
WHEREAS, this Guaranty constitutes an amendment and restatement of the Existing
Guaranties as specified in Section 35.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all Guarantied
Obligations.


B-1

--------------------------------------------------------------------------------





Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (as amended, modified, restated,
supplemented or replaced from time to time, collectively, the “Guarantied
Documents”), or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, any
Guarantied Document or any assignment or transfer of any Guarantied Document;
(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;
(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against any Loan Party or any other Person to recover payments made under
this Guaranty;


B-2

--------------------------------------------------------------------------------





(g)    any non-perfection or impairment of any security interest or other Lien
on any collateral, if any, securing in any way any of the Guarantied
Obligations;
(h)    any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of any Loan Party to any of the
Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
(j)    any defense, set off, claim or counterclaim (other than payment and
performance in full) which may at any time be available to or be asserted by any
Loan Party or any other Person against any Guarantied Party;


(k)    any change in the corporate existence, structure or ownership of any Loan
Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than payment and
performance in full).
Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, pursuant to the terms of the Guarantied
Documents, as applicable, without the consent of, or notice to, any Guarantor,
and without discharging any Guarantor from its obligations hereunder, take any
and all actions described in Section 3 and may otherwise: (a) amend, modify,
alter or supplement the terms of any of the Guarantied Obligations, including,
but not limited to, extending or shortening the time of payment of any of the
Guarantied Obligations or changing the interest rate that may accrue on any of
the Guarantied Obligations; (b) amend, modify, alter or supplement the
Guarantied Documents; (c) sell, exchange, release or otherwise deal with all, or
any part, of any collateral securing any of the Guarantied Obligations; (d)
release any Loan Party or other Person liable in any manner for the payment or
collection of any of the Guarantied Obligations; (e) exercise, or refrain from
exercising, any rights against the Borrower, any other Loan Party or any other
Person; and (f) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Guarantied Parties shall elect.
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.
Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.
Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives: (a) any defense based upon any legal disability or other
defense of Borrower, any other guarantor or other person, or by reason of the
cessation or limitation of the liability of Borrower from any cause other than
full payment of all sums payable under the Guarantied Documents; (b) any defense
based upon any lack of authority of the officers, directors, partners or agents
acting or purporting to act on behalf of Borrower or


B-3

--------------------------------------------------------------------------------





any principal of Borrower or any defect in the formation of Borrower or any
principal of Borrower; (c) any defense based upon the application by Borrower of
the proceeds of the Loan for purposes other than the purposes represented by
Borrower to Lenders or intended or understood by Lenders or Guarantor; (d) any
and all rights and defenses arising out of an election of remedies by Lenders,
such as non-judicial foreclosure with respect to security for a guaranteed
obligation, even though that election of remedies has destroyed Guarantor’s
rights of subrogation and reimbursement against the principal by the operation
of law; (e) any defense based upon Lenders’ or Administrative Agent’s failure to
disclose to Guarantor any information concerning Borrower’s financial condition
or any other circumstances bearing on Borrower’s ability to pay all sums payable
under any of the Guarantied Documents; (f) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal; (g) any defense based upon Lenders’ election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of Section
1111(b)(2) of the Federal Bankruptcy Code or any successor statute; (h) any
defense based upon any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code; (i) any right of subrogation, any
right to enforce any remedy which Lenders may have against any Loan Party and
any right to participate in, or benefit from, any security for any of the
Guarantied Documents now or hereafter held by Lenders; and (j) notice of
acceptance hereof or any presentment, demand, protest, or notice of any kind
(except to the extent expressly required under the Credit Agreement or the other
Loan Documents, as applicable), and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.
Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment, upon an Event of Default, of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Administrative
Agent or such other Guarantied Party for the amounts so repaid or recovered to
the same extent as if such amount had never originally been paid to the
Administrative Agent or such other Guarantied Party.
Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the


B-4

--------------------------------------------------------------------------------





Guarantied Parties and shall forthwith pay such amount to the Administrative
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or to
be held by the Administrative Agent as collateral security for any Guarantied
Obligations existing. Until the Guarantied Obligations have been repaid in full,
each Guarantor hereby forever waives to the fullest extent possible any and all
claims such Guarantor may have against any Loan Party arising out of any payment
by such Guarantor to the Administrative Agent and the Lenders of any of the
obligations pursuant to this Guaranty, including, but not limited to, all such
claims of such Guarantor arising out of any right of subrogation, indemnity,
reimbursement, contribution, exoneration, payment or any other claim, cause of
action, right or remedy against the Borrower, whether such claim arises at law,
in equity, or out of any written or oral agreement between or among such
Guarantor, the Borrower or otherwise. The waivers set forth above are intended
by each Guarantor, the Administrative Agent and the Lenders to be for the
benefit of each Loan Party, and such waivers shall be enforceable by such Loan
Party, or any of their successors or assigns, as an absolute defense to any
action by such Guarantor against such Loan Party or the assets of such Loan
Party, which action arises out of any payment by such Guarantor to the
Administrative Agent or Lenders upon any of these obligations. The waivers set
forth herein may not be revoked by any Guarantor without the prior written
consent of the Administrative Agent and each Loan Party.
Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid without set-off or counterclaim or any deduction or
withholding of any Indemnified Taxes, subject to the provisions of Section 3.10
of the Credit Agreement.
Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law, and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Administrative Agent and
Requisite Lenders, exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by a
Guarantied Party, an Affiliate of a Guarantied Party or such Participant to or
for the credit or the account of such Guarantor against and on account of any of
the Guarantied Obligations, although such obligations shall be contingent or
unmatured.
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including,
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, then no Guarantor shall accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from or any other Loan
Party, on account of, or in any manner in respect of, any Junior Claim until all
of the Guarantied Obligations have been paid in full.
Section 14. Avoidance Provisions. It is the intent of each Guarantor (other than
Hudson REIT), the Administrative Agent and the other Guarantied Parties that in
any Proceeding, such Guarantor’s maximum obligation hereunder shall equal, but
not exceed, the maximum amount which would not otherwise cause the obligations
of such Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties) to be avoidable or unenforceable against such Guarantor in
such Proceeding as a result of Applicable


B-5

--------------------------------------------------------------------------------





Law, including without limitation, (a) Section 548 of the Bankruptcy Code of
1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer
or fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor (other than Hudson REIT) hereunder would otherwise be subject
to avoidance under the Avoidance Provisions, the maximum Guarantied Obligations
for which such Guarantor shall be liable hereunder shall be reduced to that
amount which, as of the time any of the Guarantied Obligations are deemed to
have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor (other than Hudson REIT) hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor (other than Hudson REIT) hereunder to be subject to avoidance under
the Avoidance Provisions, and no Guarantor or any other Person shall have any
right or claim under this Section as against the Guarantied Parties that would
not otherwise be available to such Person under the Avoidance Provisions.
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.
Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
SECTION 17. WAIVER OF JURY TRIAL.
(a)    EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER GUARANTIED
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING


B-6

--------------------------------------------------------------------------------





IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. NOTHING
IN THIS GUARANTY OR IN ANY OTHER GUARANTIED DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER GUARANTIED
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Guarantied Documents, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
Section 20. Termination and Release. This Guaranty shall remain in full force
and effect with respect to each Guarantor until payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of all Guarantied Documents in accordance with their respective
terms. At the request and sole expense of the Borrower, if any Guarantor is a
Subsidiary, it shall be released from its obligations hereunder (i) in
accordance with Section 8.14 of the Credit Agreement and (ii) in the event that


B-7

--------------------------------------------------------------------------------





all the Borrower’s Ownership Share of such Guarantor shall be sold, transferred
or otherwise disposed of in a transaction not prohibited by the Credit
Agreement.
Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement and Specified Derivatives Contracts, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Administrative Agent and any other Guarantied Party to any Eligible Assignee or
Participant (or any prospective Eligible Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.
Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.7
of the Credit Agreement.
Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Pacific
time, on the date one Business Day after demand therefor.
Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of three (3) Business Days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of a Guarantor or Guarantied Party at the addresses specified;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of the
immediately preceding clauses (i) through (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.
Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


B-8

--------------------------------------------------------------------------------





Section 28. Limitation of Liability.    None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties, shall have
any liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.
Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.
Section 30. Time. Time is of the essence with respect to each and every
provision of this Guaranty.
Section 31. Right of Contribution. The Guarantors (other than Hudson REIT)
hereby agree as among themselves that, if any Guarantor (other than Hudson REIT)
shall make an Excess Payment, such Guarantor shall have a right of contribution
from each other Guarantor (other than Hudson REIT) in an amount equal to such
other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor (other than Hudson REIT) under this Section shall
be subordinate and subject in all respects, including right of payment, to the
Guarantied Obligations until such time as the Guarantied Obligations have been
paid and performed in full and the Commitments have expired or terminated, and
none of the Guarantors shall exercise any right or remedy under this Section
against any other Guarantor until such Guarantied Obligations have been paid and
performed in full and the Commitments have expired or terminated. Subject to
Section 10 of this Guaranty, this Section shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Applicable Law against any other Loan Party in respect
of any payment of Guarantied Obligations. Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall cease to be a Guarantor in accordance
with the applicable provisions of the Loan Documents.
Section 32. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 33. Definitions.


(a) For the purposes of this Guaranty:


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by


B-9

--------------------------------------------------------------------------------





which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, (x) any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment and (y) any Person that was a Guarantor but that is no
longer a Guarantor subsequent to the date of any such payment shall be deemed to
not have been a Guarantor on the date of such payment and the financial
information for such Person shall be excluded in connection with such payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, (x) any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall


B-10

--------------------------------------------------------------------------------





be deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment and (y) any
Person that was a Guarantor but that is no longer a Guarantor subsequent to the
date of any such payment shall be deemed to not have been a Guarantor on the
date of such payment and the financial information for such Person shall be
excluded in connection with such payment.


(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (i) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (ii) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Credit Agreement, (iii) with respect to (A) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (B) the payment and performance
by each other Loan Party of its obligations under the Guaranty with respect to
all Swap Obligations, the Borrower, and (iv) the successors and permitted
assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


Section 34. Unsecured. As of the date hereof, the Loans are unsecured, and
references in this Guaranty to “collateral” or to statutes which are applicable
in a secured loan context are included simply in case the Loans become secured
at any time in the future, though converting the Loans to secured loans is not
an option contemplated by the parties at this time. This Guaranty is not
intended to grant any lien in favor of the Administrative Agent or the other
Guarantied Parties and the Guarantors make no representations as to the priority
of the Guarantied Parties’ claims as against any other creditors of the
Guarantors.
Section 35. Amendment and Restatement; No Novation. This Guaranty constitutes an
amendment and restatement of (i) the Guaranty, dated March 31, 2015, delivered
in connection with the March 2015 Existing Credit Agreement and (ii) the
Guaranty, dated November 17, 2015, delivered in connection with the November
2015 Existing Credit Agreement (collectively, the “Existing Guaranties”), and
shall be effective from and after the date hereof and shall supersede the
Existing Guaranties in all respects. The execution and delivery of this Guaranty
shall not constitute a novation of any obligations owing to the Lenders, the
Administrative Agent or any other party, as applicable, under any of the
Existing Guaranties based on facts or events occurring or existing prior to the
execution and delivery of this Guaranty.
[Signatures on Following Page]




B-11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


[GUARANTOR]




By:    
Name:    
Title:    




Address for Notices for all Guarantors:


c/o Hudson Pacific Properties, Inc.
11601 Wilshire Blvd., 9th Floor
Los Angeles, California 90025-0317
Attn: Mark T. Lammas
Telecopy Number:    (310) 445-5710
Telephone Number:    (310) 445-5702


With a copy to:


Attn: Dale Shimoda
Telephone Number: (323) 315-9432


B-12

--------------------------------------------------------------------------------





ANNEX I


FORM OF ACCESSION AGREEMENT


ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT, dated as of ____________, ____, (this “Agreement”)
executed and delivered by ______________________, a _____________ (the “New
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Third Amended and Restated Credit Agreement, dated as of March 13, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hudson Pacific Properties, L.P., a Maryland
limited partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), Administrative
Agent, and the other parties thereto, for its benefit and the benefit of other
Guarantied Parties (as defined in the Guaranty).
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Bank and the other Lenders have agreed to make
available certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;
WHEREAS, the New Guarantor is owned and controlled by the Borrower;
WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain the financial accommodations from
the Guarantied Parties through their collective efforts;
WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and
WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty, dated as of March 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Credit Agreement);


B-13

--------------------------------------------------------------------------------





(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and
(c)    consents and agrees to each provision set forth in the Guaranty.
Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.


[Signatures on Next Page]




B-14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


NEW GUARANTOR:


[NEW GUARANTOR]




By:    
Name:    
Title:    


(CORPORATE SEAL)


Address for Notices:


c/o Hudson Pacific Properties, Inc.
11601 Wilshire Blvd., 9th Floor
Los Angeles, California 90025-0317
Attn: Mark T. Lammas
Telecopy Number:    (310) 445-5710
Telephone Number:    (310) 445-5702


With a copy to:


Attn: Dale Shimoda
Telephone Number:     (323) 315-9432




ACCEPTED:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:                    
Name:                
Title:                




B-15

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTICE OF BORROWING
NOTICE OF BORROWING
____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attention: Kirby D. Wilson
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 13, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Revolving Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $___________________.14 



2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



3.
The proceeds of such Revolving Loans will be used for
__________________________.



4.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]    


ž[__] Base Rate Loan
ž[__] LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


[_] one month
[_] three months
[_] six months
________________________
14 Each borrowing of Revolving Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.




C-1

--------------------------------------------------------------------------------





5.
Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Term Loan A Lenders make Term Loan A advances to the Borrower in an
aggregate amount equal to $[300,000,000.00].15 



6.
The Borrower requests that such Term Loan A advances be made available to the
Borrower on the Effective Date.



7.
The proceeds of such Term Loan A Advances will be used for
_____________________________.



8.
The Borrower hereby requests that such Term Loan A Advances be of the following
Type:



[Check one box only]    


ž[__] Base Rate Loan
ž[__] LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


[_] one month
[_] three months
[_] six months


9.
Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Term Loan B Lenders make Term Loan B advances to the Borrower in an
aggregate amount equal to $[$350,000,000.00].16 



10.
The Borrower requests that such Term Loan B advances be made available to the
Borrower on the Effective Date.



11.
The proceeds of such Term Loan B Advances will be used for
_____________________________.



12.
The Borrower hereby requests that such Term Loan B Advances be of the following
Type:



[Check one box only]    


ž[__] Base Rate Loan
ž[__] LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


[_] one month
[_] three months
[_] six months
________________________
15 Total Amount of Term Loan A Commitments.
16 Total Amount of Term Loan B Commitments.


C-2

--------------------------------------------------------------------------------





13.
Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Term Loan C Lenders make Term Loan C advances to the Borrower in an
aggregate amount equal to $[75,000,000.00].17 



14.
The Borrower requests that such Term Loan C advances be made available to the
Borrower on the Effective Date.



15.
The proceeds of such Term Loan C Advances will be used for
_____________________________.



16.
The Borrower hereby requests that such Term Loan C Advances be of the following
Type:



[Check one box only]    


ž[__] Base Rate Loan
ž[__] LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


[_] one month
[_] three months
[_] six months


17.
Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Term Loan D Lenders make Term Loan D advances to the Borrower in an
aggregate amount equal to $[125,000,000.00].18 



18.
The Borrower requests that such Term Loan D advances be made available to the
Borrower on the Effective Date.



19.
The proceeds of such Term Loan D Advances will be used for
_____________________________.



20.
The Borrower hereby requests that such Term Loan D Advances be of the following
Type:



[Check one box only]    


ž[__] Base Rate Loan
ž[__] LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


[_] one month
[_] three months
[_] six months
_______________________
17 Total Amount of Term Loan C Commitments.
18 Total Amount of Term Loan D Commitments.


C-3

--------------------------------------------------------------------------------





The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
immediately after making such Loans, (a) no Default or Event of Default exists
or would exist, and none of the limits specified in Section 2.16 would be
violated; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Loans contained in Article VI
(initial borrowing)/Section 6.2 (subsequent borrowings) of the Credit Agreement
will have been satisfied at the time such Loans are made.
[Remainder of this page intentionally left blank.]


C-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.




BORROWER:


HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    






















C-5

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTICE OF CONTINUATION


NOTICE OF CONTINUATION




____________, 20__




Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attention: Kirby D. Wilson
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 13, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:
1.
The requested date of such Continuation is ____________, 20__.



2.
The Class of LIBOR Loans subject to such Continuation is:



[_] Revolving Loans
[_]Term Loan A advances
[_] Term Loan B advances
[_] Term Loan C advances
[_] Term Loan D advances


3.
The aggregate principal amount of the Class of Loans subject to the requested
Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.19 

________________________
19 Each Continuation of LIBOR Loans of the same Class shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount (or in the aggregate amount of the LIBOR Loan being continued).


D-1

--------------------------------------------------------------------------------







4.
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.



5.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


[_] one month
[_] three months
[_] six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, no Default or Event of
Default exists or will exist.
[Remainder of this page intentionally left blank.]




D-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    
























D-3

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF NOTICE OF CONVERSION


NOTICE OF CONVERSION


____________, 20__
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attention: Kirby D. Wilson


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 13, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


Pursuant to Section 2.11 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Class of LIBOR Loans subject to such Conversion is:



[_] Revolving Loans
[_] Term Loan A advances
[_] Term Loan B advances
[_] Term Loan C advances
[_] Term Loan D advances




3.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


ž[_]
Base Rate Loan



E-1

--------------------------------------------------------------------------------





ž[_]
LIBOR Loan



4.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.20 



5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


ž[_]
Base Rate Loan

ž[_]
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


[_] one month
[_] three months
[_] six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, no Default or Event of
Default exists or will exist.


[Remainder of this page intentionally left blank.]










































________________________
20 Each Conversion of Base Rate Loans of the same Class into LIBOR Loans of the
same Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.


E-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    












E-3

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF NOTICE OF SWINGLINE BORROWING




NOTICE OF SWINGLINE BORROWING




____________, 20___


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attention: Kirby D. Wilson


Bank of America, N.A.
101 N. Tryon St
Charlotte, NC 28255


Ladies and Gentlemen:


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of March 13, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among HUDSON PACIFIC PROPERTIES,
L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


1.
Pursuant to Section 2.5(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.21 



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and immediately after making such Swingline
Loan, (a) no Default or Event of Default exists or would exist, and none of the
limits specified in Section 2.5 and/or Section 2.16 would be violated; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such


F-1

--------------------------------------------------------------------------------





earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Swingline Loan contained in Section 6.2 of the Credit
Agreement will have been satisfied at the time such Swingline Loan is made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5(b) of the Credit Agreement.


________________________
21Each Swingline Loan shall be in the minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof, or such other minimum amounts agreed to
by the Swingline Lender and the Borrower


[Remainder of this page intentionally left blank.]


F-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.






BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    








F-3

--------------------------------------------------------------------------------






EXHIBIT G-1


FORM OF REVOLVING NOTE




REVOLVING NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, Minneapolis
Loan Center of Administrative Agent, 600 South 4th Street, 9th Floor,
Minneapolis, MN 55415, Attention: Kirby D. Wilson, Loan No. 1006877, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of ___________________ AND ___/100 DOLLARS ($_____________),
or such lesser amount as shall equal the aggregate unpaid principal amount of
Revolving Loans made by the Lender to the Borrower under the Credit Agreement
(as defined below), on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount owing
hereunder, at the rates and on the dates provided in the Credit Agreement.
This Revolving Note is one of the “Revolving Notes” referred to in the Third
Amended and Restated Credit Agreement, dated as of March , 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.6 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Revolving
Note upon the occurrence of certain events and for prepayments of Revolving
Loans upon the terms and conditions specified therein.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Revolving Note.
[This Revolving Note is given in replacement of the Revolving Note dated _____
__, 20__ (the “Prior Revolving Note”), in the original principal amount of
$_______ previously delivered to the Lender under the Credit Agreement. THIS
REVOLVING NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
REVOLVING NOTE. THIS REVOLVING NOTE SHALL BE EFFECTIVE FROM AND AFTER THE DATE
HEREOF AND SHALL SUPERSEDE THE PRIOR REVOLVING NOTE IN ALL RESPECTS.]
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
[Remainder of this page intentionally left blank.]


G-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Revolving Note as of the date written above.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    




G-2

--------------------------------------------------------------------------------






EXHIBIT G-2


FORM OF TERM LOAN A NOTE




TERM LOAN A NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, Minneapolis
Loan Center of Administrative Agent, 600 South 4th Street, 9th Floor,
Minneapolis, MN 55415, Attention: Kirby D. Wilson, Loan No. 1006877, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of ___________________ AND ___/100 DOLLARS ($_____________),
or such lesser amount as shall equal the aggregate unpaid principal amount of
Term Loan A advances made by the Lender to the Borrower under the Credit
Agreement (as defined below), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.
This Term Loan A Note is one of the “Term Loan A Notes” referred to in the Third
Amended and Restated Credit Agreement, dated as of March 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.6 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Term Loan
A Note upon the occurrence of certain events and for prepayments of Term Loan A
advances upon the terms and conditions specified therein.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Term Loan A Note.
[This Term Loan A Note is given in replacement of the Term Loan A Note, dated
_____ __, 20__ (the “Prior Term Loan A Note”), in the original principal amount
of $_______ previously delivered to the Lender under the Credit Agreement. THIS
TERM LOAN A NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
TERM LOAN A NOTE. THIS TERM LOAN A NOTE SHALL BE EFFECTIVE FROM AND AFTER THE
DATE HEREOF AND SHALL SUPERSEDE THE PRIOR TERM LOAN A NOTE IN ALL RESPECTS.]
THIS TERM LOAN A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


G-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Term
Loan A Note as of the date written above.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    






G-2

--------------------------------------------------------------------------------






EXHIBIT G-3


FORM OF TERM LOAN B NOTE




TERM LOAN B NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, Minneapolis
Loan Center of Administrative Agent, 600 South 4th Street, 9th Floor,
Minneapolis, MN 55415, Attention: Kirby D. Wilson, Loan No. 1006877, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of ___________________ AND ___/100 DOLLARS ($_____________),
or such lesser amount as shall equal the aggregate unpaid principal amount of
Term Loan B advances made by the Lender to the Borrower under the Credit
Agreement (as defined below), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.
This Term Loan B Note is one of the “Term Loan B Notes” referred to in the Third
Amended and Restated Credit Agreement, dated as of March 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.6 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Term Loan
B Note upon the occurrence of certain events and for prepayments of Term Loan B
advances upon the terms and conditions specified therein.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Term Loan B Note.
[This Term Loan B Note is given in replacement of the Term Loan B Note, dated
_____ __, 20__ (the “Prior Term Loan B Note”), in the original principal amount
of $_______ previously delivered to the Lender under the Credit Agreement. THIS
TERM LOAN B NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
TERM LOAN B NOTE. THIS TERM LOAN A NOTE SHALL BE EFFECTIVE FROM AND AFTER THE
DATE HEREOF AND SHALL SUPERSEDE THE PRIOR TERM LOAN B NOTE IN ALL RESPECTS.]
THIS TERM LOAN B NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


G-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Term
Loan B Note as of the date written above.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    








G-2

--------------------------------------------------------------------------------






EXHIBIT G-4


FORM OF TERM LOAN C NOTE




TERM LOAN C NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, Minneapolis
Loan Center of Administrative Agent, 600 South 4th Street, 9th Floor,
Minneapolis, MN 55415, Attention: Kirby D. Wilson, Loan No. 1006877, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of ___________________ AND ___/100 DOLLARS ($_____________),
or such lesser amount as shall equal the aggregate unpaid principal amount of
Term Loan C advances made by the Lender to the Borrower under the Credit
Agreement (as defined below), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.
This Term Loan C Note is one of the “Term Loan C Notes” referred to in the Third
Amended and Restated Credit Agreement, dated as of March 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.6 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Term Loan
C Note upon the occurrence of certain events and for prepayments of Term Loan C
advances upon the terms and conditions specified therein.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Term Loan C Note.
[This Term Loan C Note is given in replacement of the Term Loan C Note, dated
_____ __, 20__ (the “Prior Term Loan C Note”), in the original principal amount
of $_______ previously delivered to the Lender under the Credit Agreement. THIS
TERM LOAN C NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
TERM LOAN C NOTE. THIS TERM LOAN C NOTE SHALL BE EFFECTIVE FROM AND AFTER THE
DATE HEREOF AND SHALL SUPERSEDE THE PRIOR TERM LOAN C NOTE IN ALL RESPECTS.]
THIS TERM LOAN C NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


G-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Term
Loan C Note as of the date written above.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    




G-2

--------------------------------------------------------------------------------






EXHIBIT G-5


FORM OF TERM LOAN D NOTE




TERM LOAN D NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, Minneapolis
Loan Center of Administrative Agent, 600 South 4th Street, 9th Floor,
Minneapolis, MN 55415, Attention: Kirby D. Wilson, Loan No. 1006877, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of ___________________ AND ___/100 DOLLARS ($_____________),
or such lesser amount as shall equal the aggregate unpaid principal amount of
Term Loan D advances made by the Lender to the Borrower under the Credit
Agreement (as defined below), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.
This Term Loan D Note is one of the “Term Loan D Notes” referred to in the Third
Amended and Restated Credit Agreement, dated as of March 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.6 thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Term Loan
D Note upon the occurrence of certain events and for prepayments of Term Loan D
advances upon the terms and conditions specified therein.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Term Loan D Note.
[This Term Loan D Note is given in replacement of the Term Loan D Note, dated
_____ __, 20__ (the “Prior Term Loan D Note”), in the original principal amount
of $_______ previously delivered to the Lender under the Credit Agreement. THIS
TERM LOAN D NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR
TERM LOAN C NOTE. THIS TERM LOAN D NOTE SHALL BE EFFECTIVE FROM AND AFTER THE
DATE HEREOF AND SHALL SUPERSEDE THE PRIOR TERM LOAN D NOTE IN ALL RESPECTS.]
THIS TERM LOAN D NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


G-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Term
Loan D Note as of the date written above.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    








G-2

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF SWINGLINE NOTE


SWINGLINE NOTE


$________________    ___________ ___, 20__


FOR VALUE RECEIVED, the undersigned, HUDSON PACIFIC PROPERTIES, L.P., a Maryland
limited partnership (the “Borrower”), hereby promises to pay to [WELLS FARGO
BANK, NATIONAL ASSOCIATION][BANK OF AMERICA, N.A.] (the “Swingline Lender”) to
its address at Minneapolis Loan Center of the Administrative Agent, 600 South
4th Street, 9th Floor, Minneapolis, MN 55415, Attention: Kirby D. Wilson, Loan
No. 1006877, or at such other address as may be specified by the Swingline
Lender to the Borrower, the principal sum of __________________ AND NO/100
DOLLARS ($________________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Swingline Loans made by the Swingline Lender to the
Borrower under the Credit Agreement), on the dates and in the principal amounts
provided in the Credit Agreement (as defined below), and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.
This Swingline Note is the “Swingline Note” referred to in the Third Amended and
Restated Credit Agreement, dated as of March 13, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 13.6 thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder.
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of nonpayment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Swingline Note.
[Remainder of this page intentionally left blank.]


H-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Swingline Note as of the date first written above.




BORROWER:


HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    








H-2

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
Reference is made to the Third Amended and Restated Credit Agreement, dated as
March 13, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among HUDSON PACIFIC PROPERTIES,
L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Credit Agreement.
Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies, in its capacity as an officer of the Borrower and not in its
individual capacity, to the Administrative Agent and the Lenders that:
1.    (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on, _______________, 20__, and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute(s) (a) Default(s) or (an) Event(s) of Default and the actions
which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)].
2.    Schedule 1 attached hereto accurately and completely sets forth (i) the
calculations required to establish compliance with Section 10.1 of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above and (ii) a list of all assets included in the calculation of
Unencumbered Asset Value and discloses which assets have been added or removed
from such calculation since the previous list was delivered to the
Administrative Agent.
3.    Schedule 2 sets forth a statement of Funds From Operations.
4.    Schedule 3 sets forth a report of newly acquired Properties, including the
Net Operating Income, cost and mortgage debt of each such Property.
5.    As of the date hereof the aggregate outstanding principal amount of (i)
all outstanding Revolving Loans, together with the aggregate principal amount of
all outstanding Swingline Loans are less than or equal to the aggregate amount
of the Revolving Commitments and (ii) all outstanding Term Loans of each Class
are less than or equal to the aggregate amount of the Term Loan Commitments of
such Class.
6.    Attached hereto as Schedule 4 are copies of amendments to charter
documents of Loan Parties made since delivery of the last Compliance
Certificate.


I-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Compliance Certificate on and as of ___________, 20__.
    
Name:     
Title:     


I-2

--------------------------------------------------------------------------------





SCHEDULE 1


[To be attached by Borrower]


I-3

--------------------------------------------------------------------------------





SCHEDULE 2


[To be attached by Borrower]


I-4

--------------------------------------------------------------------------------





SCHEDULE 3


[To be attached by Borrower]



SCHEDULE 4


[To be attached by Borrower]








I-5

--------------------------------------------------------------------------------






EXHIBIT J
DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership




Administrative Agent: Wells Fargo Bank, National Association


Loan:  Loan number 1006877 made pursuant to that certain Third Amended and
Restated Credit Agreement, dated as of March 13, 2018, among Borrower,
Administrative Agent, Lenders and the other parties thereto from time to time,
as amended from time to time (as amended, the “Credit Agreement”)




Effective Date: March 13, 2018




Check applicable box:


New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Disbursement Instruction Agreement (this “Agreement”) must be signed by the
Borrower and is used for the following purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to Section 2.5(b) of the Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.






J-1

--------------------------------------------------------------------------------








Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
“N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.







Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:









J-2

--------------------------------------------------------------------------------








Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
 “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:





J-3

--------------------------------------------------------------------------------








Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




BORROWER:




HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership


By: HUDSON PACIFIC PROPERTIES, INC.,
a Maryland corporation, its general partner




By:    
Name:    
Title:    










J-4

--------------------------------------------------------------------------------






Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement or the Credit Agreement, as
applicable.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ANY
ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING
DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE
AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.


J-5

--------------------------------------------------------------------------------






SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

















J-6

--------------------------------------------------------------------------------






EXHIBIT K-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 13, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:    
Name:    
Title:    




Date: ________ __, 20__






K-1



--------------------------------------------------------------------------------






EXHIBIT K-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 13, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    




Date: ________ __, 20__






K-2



--------------------------------------------------------------------------------






EXHIBIT K-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 13, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__




K-3



--------------------------------------------------------------------------------






EXHIBIT K-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 13, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among HUDSON PACIFIC
PROPERTIES, L.P., a Maryland limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__
3


K-4

--------------------------------------------------------------------------------





NAI-1503354084v15


K-4